CONFIDENTIAL

 

Exhibit 10.33

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY

 

LICENSE AGREEMENT

 

BETWEEN

 

DURECT CORPORATION

 

AND

 

ENDO PHARMACEUTICALS INC.

 

DATED AS OF

 

NOVEMBER 8, 2002

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              

Page

--------------------------------------------------------------------------------

1.

       

DEFINITIONS.

  

1

2.

       

MANAGEMENT.

  

12

    

2.1

  

Joint Executive Committee

  

12

    

2.2

  

Product Development Committee

  

16

    

2.3

  

Joint Commercialization Committee

  

18

    

2.4

  

Joint Manufacturing Committee

  

22

    

2.5

  

Minutes of Committee Meetings

  

24

    

2.6

  

Term

  

25

    

2.7

  

Expenses

  

25

    

2.8

  

Alliance Managers

  

25

3.

       

GRANT OF RIGHTS.

  

26

    

3.1

  

Rights Granted to Endo

  

26

    

3.2

  

Exclusivity

  

27

    

3.3

  

Activities Outside the Territory

  

27

    

3.4

  

Trademarks; Logos

  

28

    

3.5

  

Non-Performance

  

30

    

3.6

  

Restrictions on Competing Products

  

31

    

3.7

  

Right of Endo Regarding New Products

  

33

    

3.8

  

Payment on Sales Outside Territory

  

33

4.

       

DEVELOPMENT AND REGULATORY MATTERS

  

34

    

4.1

  

Exchange of Data and Know-How

  

34

    

4.2

  

Product Registrations

  

35

    

4.3

  

Scope of Development Plan

  

35

    

4.4

  

Post-Registration Development

  

37

    

4.5

  

Conduct of Development Plan and Post-Registration Plan

  

37

    

4.6

  

Funding of DURECT Activities, Development Plan and Post-Registration Plan.

  

39

    

4.7

  

Delay of Initial Regulatory Filing

  

41

    

4.8

  

Suspension of Clinical Development Activities

  

42

    

4.9

  

DURECT Activities

  

42

5.

       

DISTRIBUTION AND PROMOTION.

  

42

    

5.1

  

Generally

  

42

    

5.2

  

Marketing Plan

  

43

    

5.3

  

Endo Responsibilities; Rights

  

43

    

5.4

  

Promotional Materials and Activities

  

43

    

5.5

  

Technical Support Representatives

  

44

    

5.6

  

Global Marketing Team

  

44

    

5.7

  

Distribution and Marketing Costs

  

44

    

5.8

  

DURECT Co-Promotion Right; Supplemental Call Plan

  

44

    

5.9

  

Sales Incentive Compensation Programs

  

46

6.

       

PAYMENTS.

  

46

    

6.1

  

R&D Reimbursement and Payments to DURECT

  

46

    

6.2

  

Distribution Fee

  

47

    

6.3

  

Minimum Payments

  

48

    

6.4

  

Allocation of Sales

  

48

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

        

6.5

  

ALZA Payments

  

48

        

6.6

  

Bankruptcy Rejection of ALZA Agreement

  

49

        

6.7

  

Equity Investment in DURECT

  

50

   

7.

       

PAYMENTS AND REPORTS.

  

50

        

7.1

  

Payments

  

50

        

7.2

  

Mode of Payment

  

51

        

7.3

  

Records Retention

  

51

        

7.4

  

Audit Request

  

51

        

7.5

  

Cost of Audit

  

52

        

7.6

  

No Non-Monetary Consideration for Sale

  

52

   

8.

       

MANUFACTURE AND SUPPLY.

  

53

        

8.1

  

Supply Obligations

  

53

        

8.2

  

Supply of Finished Product

  

53

        

8.3

  

Forecasts

  

53

        

8.4

  

Orders for Finished Product

  

54

        

8.5

  

Delivery

  

55

        

8.6

  

Purchase Price

  

57

        

8.7

  

Conformity; Specifications; Quality Control

  

58

        

8.8

  

Acceptance/Rejection; Interim Replacement

  

59

        

8.9

  

Inventory Management

  

61

        

8.10

  

Shortage of Supply

  

62

        

8.11

  

Inability to Supply

  

62

        

8.12

  

Additional Commercial Facilities

  

64

        

8.13

  

Implanters

  

65

        

8.14

  

Finishing

  

65

        

8.15

  

Third Party Manufacturers

  

65

        

8.16

  

Limitation on Use of Third Party Manufacturers

  

67

   

9.

       

OWNERSHIP; PATENTS; TRADEMARKS.

  

67

        

9.1

  

Ownership

  

67

        

9.2

  

Maintenance of the Patents

  

68

        

9.3

  

Infringement

  

68

   

10.

       

PUBLICATION; CONFIDENTIALITY.

  

70

        

10.1

  

Notification

  

70

        

10.2

  

Review

  

71

        

10.3

  

Confidentiality

  

71

        

10.4

  

Exceptions to Obligation

  

72

        

10.5

  

Limitations on Use

  

72

        

10.6

  

Remedies

  

73

   

11.

       

REPRESENTATIONS AND WARRANTIES.

  

73

        

11.1

  

Representations and Warranties of the Parties

  

73

        

11.2

  

Representations and Warranties of DURECT

  

74

        

11.3

  

Disclaimer of Other Warranties

  

75

   

12.

       

RECALL; INDEMNIFICATION; INSURANCE.

  

75

        

12.1

  

Investigation; Recall

  

75

        

12.2

  

Indemnification by DURECT

  

76

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-ii-



--------------------------------------------------------------------------------

    

12.3

  

Indemnification by Endo

  

77

    

12.4

  

Shared Liability

  

77

    

12.5

  

Indemnification Procedure

  

77

    

12.6

  

Cost of Enforcement

  

78

    

12.7

  

Limitation on Damages

  

78

    

12.8

  

Insurance

  

79

13.

       

TERM; TERMINATION; ADDITIONAL RIGHTS.

  

79

    

13.1

  

Term

  

79

    

13.2

  

Termination for Cause

  

79

    

13.3

  

Additional Termination Rights by Endo

  

80

    

13.4

  

Termination in Connection With Additional Studies

  

82

    

13.5

  

Termination in Connection with Bankruptcy

  

83

    

13.6

  

Effect of Expiration or Termination

  

83

    

13.7

  

Additional Rights

  

84

    

13.8

  

Nature of Licenses

  

85

    

13.9

  

Accrued Rights; Surviving Obligations

  

85

14.

       

FORCE MAJEURE.

  

85

    

14.1

  

Events of Force Majeure

  

85

15.

       

ENDO'S RIGHT TO CURE ON BEHALF OF DURECT.

  

86

    

15.1

  

Endo's Right to Cure

  

86

16.

       

MISCELLANEOUS.

  

86

    

16.1

  

Relationship of Parties

  

86

    

16.2

  

Assignment

  

87

    

16.3

  

Books and Records

  

87

    

16.4

  

Further Actions

  

87

    

16.5

  

Notice

  

87

    

16.6

  

Use of Name

  

88

    

16.7

  

Public Announcements

  

88

    

16.8

  

Waiver

  

88

    

16.9

  

Compliance with Law

  

89

    

16.10

  

Severability

  

89

    

16.11

  

Amendment

  

89

    

16.12

  

Governing Law

  

89

    

16.13

  

Arbitration

  

89

    

16.14

  

Entire Agreement

  

91

    

16.15

  

Parties in Interest

  

92

    

16.16

  

No Third Party Beneficiaries

  

92

    

16.17

  

Descriptive Headings; Certain Terms

  

92

    

16.18

  

Fees and Payments

  

92

    

16.19

  

Counterparts

  

92

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-iii-



--------------------------------------------------------------------------------

 

Exhibit A

  

Fully Burdened Manufacturing Costs

Exhibit B

  

Development Costs

Exhibit C

  

Examples of Development Expenses

Exhibit D

  

DURECT Trademarks

Exhibit E

  

Endo Trademarks

Exhibit F

  

DURECT New Products and Related Products Development Projects as of Effective
Date

Exhibit G

  

Patents

Exhibit H

  

Initial Members of JEC

Exhibit I

  

Initial Members of PDC

Exhibit J

  

Initial Members of JCC

Exhibit K

  

Initial Members of JMC

Exhibit L

  

Initial Alliance Managers

Exhibit M

  

Examples of Calculation of Distribution Fee

Exhibit N

  

DURECT Activities

Exhibit O

  

Common Stock Purchase Agreement



 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-iv-



--------------------------------------------------------------------------------

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY LICENSE AGREEMENT

 

THIS DEVELOPMENT, COMMERCIALIZATION AND SUPPLY LICENSE AGREEMENT (this
“Agreement”), effective as of November 8, 2002 (“Effective Date”), is entered
into by and between DURECT Corporation, a corporation organized and existing
under the laws of the State of Delaware, having offices located at 10240 Bubb
Road, Cupertino, CA 95014 (“DURECT”), and Endo Pharmaceuticals Inc., a
corporation organized under the laws of the State of Delaware, having offices
located at 100 Painters Drive, Chadds Ford, PA 19317 (“Endo”).

 

PRELIMINARY STATEMENTS

 

A.    DURECT owns rights in and to the product known as the CHRONOGESIC®
(sufentanil) Pain Therapy System currently under development by DURECT.

 

B.    Endo desires to obtain a license for commercialization rights to such
product in the Territory, and DURECT desires to grant such license for
commercialization rights in the Territory to Endo.

 

C.    DURECT and Endo wish to enter into this Agreement to specify the rights
and obligations of the parties with respect to the license for commercialization
of the product granted herein, including the rights and obligations of the
parties with respect to the development, manufacture and commercialization of
such product in the Territory.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements provided
herein, the parties hereby agree as follows:

 

1.   DEFINITIONS.

 

As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1 unless context dictates otherwise:

 

“Accelerated Arbitration Provisions” shall have the meaning assigned to such
term in Section 16.13(b).

 

“Acquiring Party” shall have the meaning assigned to such term in Section 3.6.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

“Affiliate” shall mean a corporation or any other entity that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, the designated party, but only for so long as the
relationship exists.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph.

 

“Alliance Manager” shall have the meaning assigned to such term in Section 2.8.

 

“ALZA” shall mean ALZA Corporation and any successor of ALZA Corporation to, or
assignee of ALZA Corporation of, the ALZA Agreement, in whole or in part.

 

“ALZA Agreement” shall mean that certain Third Amended and Restated Development
and Commercialization Agreement entered into by DURECT and ALZA effective
October 1, 2002, as amended and modified from time to time.

 

“Audited Party” shall have the meaning assigned to such term in Section 7.4.

 

“Auditing Party” shall have the meaning assigned to such term in Section 7.4.

 

“Bankruptcy Case” shall mean a bankruptcy case (whether for liquidation or
reorganization) under the Bankruptcy Laws with respect to DURECT (or its
successor or assignee) or any of their respective Affiliates.

 

“Bankruptcy Laws” shall mean Title 11 of the United States Code, 11 U.S.C. ¨
101-1330, as it may be amended from time to time, any successor statute or any
applicable state or foreign laws relating to bankruptcy, dissolution,
liquidation, winding up or reorganization.

 

“Bankruptcy Rejection” shall mean the entry of an order in a Bankruptcy Case
authorizing the rejection of this Agreement, the ALZA Agreement or a Third Party
Manufacturing Agreement, or any material portion of any such agreement, by
DURECT (or its successor or assignee), as debtor-in-possession or by its
bankruptcy trustee or any other Person authorized to exercise rejection rights
under 11 U.S.C. ¨ 365 or any other successor statute; provided, however, that
nothing in this Agreement shall be deemed an acknowledgment by either party
hereto that this Agreement, the ALZA Agreement or a Third Party Manufacturing
Agreement may be rejected under the Bankruptcy Laws.

 

“Breaching Party” shall have the meaning assigned to such term in Section 13.2.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

2



--------------------------------------------------------------------------------

 

“Canada” shall have the meaning assigned to such term in Section 3.1(c).

 

“cGMP” shall mean current Good Manufacturing Practice as defined in Parts 210
and 211 of Title 21 of the U.S. Code of Federal Regulations, as may be amended
from time to time, or any successor thereto.

 

“Committee” shall mean any of the JEC, the PDC, the JCC, and the JMC and, when
used in the plural, shall mean all of them or more than one of them, as the case
may be.

 

“Commercialization” or “Commercialize” shall mean the ongoing process and
activities generally engaged in by a company marketing life-science products to
establish and maintain a nationwide presence for a product, including offering
for sale, selling, marketing, promoting, distributing, importing and exporting
such product.

 

“Common Stock Purchase Agreement” shall have the meaning assigned to such term
in Section 6.7.

 

“Complaining Party” shall have the meaning assigned to such term in Section 3.5.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 10.3.

 

“Control” shall mean ownership of shares of stock having at least 50% of the
voting power entitled to vote for the election of the directors in the case of a
corporation, and at least 50% of the interests in profits in the case of a
business entity other than a corporation.

 

“Co-Owned Trademarks” shall have the meaning assigned to such term in Section
3.4(f).

 

“Critical Issue” shall mean any matter that is subject to the decision-making
authority of any Committee that would have a material adverse consequence to the
timing of development, development, manufacture or Commercialization of the
Product, Finished Product or Implanter.

 

“Current Forecast” shall have the meaning assigned to such term in Section 8.3.

 

“Damages” shall have the meaning assigned to such term in Section 12.2.

 

“Development Budget” shall have the meaning assigned to such term in Section
4.3(a), as may be amended from time to time.

 

“Development Costs” shall mean the fully allocated costs of performing the
Development Program as calculated in accordance with Exhibit B, excluding any
DURECT Activities Costs.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

3



--------------------------------------------------------------------------------

 

“Development Plan” shall mean the definitive development plan approved by the
PDC pursuant to Section 4.3(a) as amended from time to time pursuant to Section
4.3(a).

 

“Development Program” shall mean the activities undertaken under this Agreement
for developing and obtaining regulatory approval to Commercialize the Product in
the Territory, excluding any DURECT Activities.

 

“Dispute” shall have the meaning assigned to such term in Section 16.13(a).

 

“Distribution Fee” shall mean the fees to be paid by Endo to DURECT pursuant to
Section 6.2 in consideration for the rights granted to Endo by DURECT with
respect to the Product in the Territory.

 

“DURECT” shall have the meaning assigned to such term in the introductory
paragraph.

 

“DURECT Activities” shall mean those development activities to be performed by,
and that are the sole responsibility of, DURECT with respect to the Product
(excluding line extensions of the Product) that are outside the Development
Program and that are described in Exhibit N attached hereto.

 

“DURECT Activities Costs” shall mean DURECT’s fully allocated costs associated
with or relating to the performance of the DURECT Activities as calculated in
accordance with Exhibit B.

 

“DURECT Common Stock” shall have the meaning assigned to such term in Section
6.7.

 

“DURECT Trademarks” shall mean the trademarks set forth on Exhibit D hereto (as
such exhibit may be amended or supplemented from time to time).

 

“Effective Date” shall mean the date set forth in the introductory paragraph.

 

“Endo” shall have the meaning assigned to such term in the introductory
paragraph.

 

“Endo Trademarks” shall mean the trademarks set forth on Exhibit E hereto (as
such exhibit may be amended or supplemented from time to time).

 

“Estimated Required Capacity” shall have the meaning assigned to such term in
Section 8.12.

 

“Exercising Party” shall have the meaning assigned to such term is Section 13.7.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

4



--------------------------------------------------------------------------------

 

“Expedited Rules” shall have the meaning assigned to such term in Section
16.13(b).

 

“FDA” shall mean the United States Food and Drug Administration (and, as
applicable, the Canadian equivalent), or any successor thereto.

 

“Field” shall mean all pharmaceutical applications for human health.

 

“Final FDA Approval” shall have the meaning assigned to such term in Section
6.1.

 

“Finished Product” shall mean the Product in ready-for-sale form, including any
product labeling or other package inserts or materials required by the
applicable Regulatory Authority and approved by the JCC and the PDC.

 

“First Commercial Sale” shall mean the first sale of a Product to a Third Party
by Endo or its Affiliates, Sublicensees or designees in the Territory after all
Registrations required to permit such sale have been granted, or such sale is
otherwise permitted, by the Regulatory Authority in the Territory.

 

“First Refusal Notice” shall have the meaning assigned to such term in Section
3.7.

 

“First Trial” shall have the meaning assigned to such term in Section 4.6(c).

 

“Force Majeure” shall have the meaning assigned to such term in Section 14.1.

 

“Fully Burdened Manufacturing Cost” shall mean DURECT’s fully allocated cost for
manufacturing Product for use in the Development Program and in connection with
this Agreement as calculated in accordance with Exhibit A.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied by the Party at issue.

 

“Governmental Entity” shall mean any United States domestic (federal or state)
or foreign court, commission or governmental, regulatory or administrative body,
board, bureau, agency, instrumentality, authority or tribunal or any subdivision
thereof.

 

“Implanter” shall mean the Product implanter.

 

“Implant Kit” shall mean separate implant materials for use in administering the
Product such as syringes, gloves, gauze pads and other materials that may be
either sold separately from the Product or bundled with the Product in the form
of a kit, at the discretion of the JCC should

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

5



--------------------------------------------------------------------------------

the JCC decide to Commercialize such kit hereunder pursuant to Section
2.3(b)(xviii). The Implant Kit shall not include the Product or Implanter.

 

“Inability to Supply” shall have the meaning assigned to such term in Section
8.11(b).

 

“IND” shall mean an Investigational New Drug Application filed with the FDA (or
as applicable, Canadian equivalent) for authorization to commence clinical
trials in a country in the Territory.

 

“Indemnified Party” shall have the meaning assigned to such term in Section
12.5.

 

“Indemnifying Party” shall have the meaning assigned to such term in Section
12.5.

 

“Infringement” shall have the meaning assigned to such term in Section 9.3(a).

 

“Initial Regulatory Filing” shall mean the completed and submitted initial
Registration Application for the Product with the FDA.

 

“Intellectual Property Rights” shall mean patents, copyrights, trade secrets,
proprietary know-how and similar rights of any type (excluding trademarks) under
the laws of any Governmental Entity, including all applications and
registrations relating to any of the foregoing.

 

“Inventions” shall mean any Technical Information relating to the Product,
Finished Product or Implanter (including its components, and all uses and
methods or manufacture thereof) developed or acquired by either Party and/or its
Affiliates or subcontractors (or jointly by any of the foregoing) thereof
arising out of or in connection with the performance of this Agreement, during
the term of this Agreement.

 

“Joint Commercialization Committee” or “JCC” shall have the meaning assigned to
such term in Section 2.3(a).

 

“Joint Executive Committee” or “JEC” shall have the meaning assigned to such
term in Section 2.1(a).

 

“Joint Manufacturing Committee” or “JMC” shall have the meaning assigned to such
term in Section 2.4(a).

 

“Long-Term Inability to Supply” shall have the meaning assigned to such term in
Section 8.11(d).

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

6



--------------------------------------------------------------------------------

 

“Manufacturing Standards” shall mean, with respect to the Product, Finished
Product and Implanter, cGMP and such additional manufacturing specifications or
standards as may be established by the JMC from time to time.

 

“Marketing Budget” shall have the meaning assigned to such term in Section 5.2,
as may be amended from time to time.

 

“Marketing Plan” shall mean the definitive marketing plan approved by the JCC
pursuant to Section 5.2 as amended from time to time pursuant to Section 5.2.

 

“Minimum Payments” shall have the meaning set forth in Section 6.3 hereof.

 

“Minimum Payment Year” shall mean the period of four consecutive calendar
quarters beginning with the first day of the calendar quarter following the
calendar quarter during which all necessary regulatory approvals to market the
Product in the United States of America have been received.

 

“NDA” shall mean a “New Drug Application,” “Product License Application,” or
other application for approval to market a product submitted to the FDA (and, as
applicable, the Canadian equivalent), as amended or supplemented from time to
time.

 

“NDA Filing Date” shall have the meaning assigned to such term in Section
4.1(a).

 

“Net Sales” shall mean the amounts invoiced on sales of a Product or Finished
Product by Endo and its Affiliates, Sublicensees or designees to Third Parties
in bona fide arms-length transactions, less the following deductions actually
allowed by Endo, its Affiliates, Sublicensees or designees and taken by such
Third Parties and not otherwise recovered by or reimbursed to Endo, its
Affiliates, Sublicensees or designees: (i) trade, cash and quantity discounts
and other customary discounts; (ii) taxes or government charges levied on the
sale of Product or Finished Product to the extent added to the sales price and
set forth separately as such in the amount invoiced; (iii) amounts repaid or
credited by reason of rejections, chargebacks, defects or returns or because of
rebates or retroactive price reductions; and (iv) delivery charges (including
transportation and insurance costs) actually included in the sales invoiced, all
as determined in accordance with GAAP. Net Sales shall not include (i) the
prices charged for separate products other than the Product, such as the
Implanter and, if Commercialized hereunder, the Implant Kit,

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

7



--------------------------------------------------------------------------------

and (ii) sales or transfer of Product or Finished Product between Endo and its
Affiliates, Sublicensees or designees; provided, however, that Net Sales shall
be deemed to include the amount or fair market value of any consideration
received by Endo or its Affiliates that can be attributable to a sale of a
Product or Finished Product, whether such consideration is in cash or payments
in kind.

 

“New Product” shall mean any product under development by DURECT or proposed to
be developed by DURECT which comprises [* * *], excluding the following: (i) the
Product and any Related Product; and (ii) any product (or component thereof)
which manufacture, use or sale is covered by Intellectual Property Rights owned
by a Third Party which but for a license from such Third Party would preclude
DURECT from the manufacture, use or sale thereof and for which DURECT does not
have a right of sublicense to Endo or its Affiliates. The New Products in
existence as of the Effective Date are listed on Exhibit F hereto.

 

“Non-Acquiring Party” shall have the meaning assigned to such term in Section
3.6(a)

 

“Non-Breaching Party” shall have the meaning assigned to such term in Section
13.2.

 

“Non-Performing Party” shall have the meaning assigned to such term in Section
3.5.

 

“Party” shall mean DURECT or Endo, as the case may be, and, when used in the
plural, shall mean DURECT and Endo.

 

“Patents” shall mean the patents and patent applications set forth on Exhibit G,
together with any patents that may issue therefrom in the Territory, and any
other patents or patent applications in the Territory owned by or licensed by a
Third Party to DURECT or its Affiliates (with rights to sublicense) during the
term of this Agreement to the extent relating to, derived from or useful for the
manufacture, use, or sale of the Product, Finished Product or Implanter in the
Field in the Territory, including any and all extensions, renewals,
continuations, continuations-in-part, divisions, patents-of-additions, reissues,
supplementary protection certificates or foreign counterparts of any of the
foregoing.

 

“Person” shall mean an individual or a corporation, partnership, association,
trust, or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

8



--------------------------------------------------------------------------------

 

“Placebo-Controlled Studies” shall mean DURECT’s placebo-controlled studies of
the Product currently known as [* * *] and [* * *] in the Summary Development
Plan.

 

“Post-Registration Plan” shall have the meaning assigned to such term in Section
4.4.

 

“Product” shall mean the pharmaceutical product in which DURECT owns rights and
currently is known as the CHRONOGESIC® (sufentanil) Pain Therapy System which is
intended to deliver sufentanil systemically at the current doses of 3.3, 6.7, 10
or 13.3 micrograms per hour for a period of 90 days, including all line
extensions of the Product (including those that provide for different dosage
strengths or different duration of delivery of sufentanil). The Product shall
not include the Implanter or Implant Kit.

 

“Product Development Committee” or “PDC” shall have the meaning assigned to such
term in Section 2.2(a).

 

“Registration” shall mean, with respect to a country in the Territory, final
approval of the Registration Application for the Product filed in such country
in the Territory.

 

“Registration Application” shall mean an NDA under the United States Federal
Food, Drug and Cosmetic Act (and, as applicable, the Canadian equivalent) and
the regulations promulgated thereunder, as all may be amended or supplemented
from time to time.

 

“Regulatory Authority” shall mean the FDA (and, as applicable, the Canadian
equivalent), and any health regulatory authorities in the Territory that hold
responsibility for granting regulatory marketing approval for the Product in the
Territory, and any successor(s) thereto.

 

“Regulatory Data” shall mean the medical, toxicological, pharmacological and
clinical data included within Technical Information to the extent necessary to,
required for, or included in any Governmental Entity filing to obtain or
maintain regulatory approval to market a Product, Finished Product and Implanter
in the Territory.

 

“Regulatory Documentation” shall mean all submissions to Governmental Entities,
including clinical studies, tests, and biostudies, relating to the Product,
Finished Product and Implanter, including all INDs and NDAs, as well as all
correspondence with Governmental

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

9



--------------------------------------------------------------------------------

Entities (registration and licenses, regulatory drug lists, advertising and
promotion documents), adverse event files, complaint files, manufacturing
records and inspection reports.

 

“Rejection Notice” shall have the meaning assigned to such term in Section
6.6(a).

 

“Related Product” shall mean any product which comprises [* * *], excluding the
Product. The Related Products in existence as of the Effective Date are listed
on Exhibit F hereto.

 

“Responding Party” shall have the meaning assigned to such term in Section 13.7.

 

“Sales Projections” shall have the meaning assigned to such term in Section 6.3.

 

“Short-Term Inability to Supply” shall have the meaning assigned to such term in
Section 8.11(c).

 

“Specifications” shall mean the specifications for the Product, Finished
Product, Implanter or, if Commercialized hereunder, the Implant Kit as agreed
upon by DURECT and Endo, considering the regulatory requirements in each country
of the Territory, as may be amended from time to time.

 

“Sublicense” shall have the meaning assigned to such term in Section 3.1(b).

 

“Sublicensee” shall have the meaning assigned to such term in Section 3.1(b).

 

“Summary Development Plan” shall have the meaning assigned to such term in
Section 4.3(a).

 

“System” shall mean a drug delivery system which includes and is contained
within an implantable (or externally worn) osmotic pump intended to function by
releasing an active agent or agents on a controlled basis. The term “System”
shall include all materials, technology and attributes contained within, or
incorporated in, the osmotic pump (other than the active drug itself) and shall
include the formulation and stabilization of a therapeutic agent (such as the
active drug) in the System.

 

“Technical Information” shall mean know-how, trade secrets, formulations,
inventions, data (including Regulatory Data and Regulatory Documentation),
technology, processes and information necessary or useful to the Product,
Finished Product, Implanter and/or the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

10



--------------------------------------------------------------------------------

Development Program, which a Party has the lawful and contractual right to
disclose to the other Party, and any and all Intellectual Property Rights
therein and thereto. Technical Information shall include, without limitation,
processes and analytical methodology used in development, testing, analysis and
manufacture, and medical, clinical, toxicological and other scientific data.
Notwithstanding the foregoing, “Technical Information” shall not include (i)
marketing information, know-how, trade secrets or data generated by Endo, in
each case to the extent not relating specifically to the Product, Finished
Product or Implanter, or (ii) trademarks.

 

“Termination Event” shall have the meaning assigned to such term in Section
13.2.

 

“Territory” shall mean, as the case may be, (i) the United States of America,
including its possessions, protectorates and territories and, (ii) if added to
the Territory in accordance with Section 3.1(c), Canada.

 

“Testing Methods” shall have the meaning assigned to such term in Section
8.7(c).

 

“Third Party” shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.

 

“Third Party Manufacturer” shall have the meaning assigned to such term in
Section 8.15(a).

 

“Third Party Manufacturing Agreement” shall have the meaning assigned to such
term in Section 8.15(a).

 

“Third Party Manufacturing Plan” shall have the meaning assigned to such term in
Section 8.15(a).

 

“Transfer Price” shall have the meaning assigned to such term in Section 8.6(a).

 

“Trial Commencement Date” shall have the meaning assigned to such term in
Section 4.6(c).

 

“Undertaking” shall have the meaning assigned to such term in Section 6.6(c).

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

11



--------------------------------------------------------------------------------

 

2.   MANAGEMENT.

 

2.1 Joint Executive Committee.

 

(a) Members; Officers. The Parties hereby establish a joint executive committee
(the “Joint Executive Committee” or “JEC”), which shall consist of up to eight
members with an equal number of members from each of DURECT and Endo. The
initial members of the JEC are set forth on Exhibit H, as may be amended by the
designating Party from time to time. Representatives of the JEC shall be
employees of the respective Party. Each of DURECT and Endo may replace any or
all of its representatives on the JEC at any time upon written notice to the
other in accordance with Section 16.5 of this Agreement. Any member of the JEC
may designate a substitute with due authority to temporarily attend and perform
the functions of that member at any meeting of the JEC. DURECT and Endo each
may, in its discretion, invite non-member representatives that are employees
(unless otherwise agreed to in writing by the Parties) of such Party to attend
meetings of the JEC. The JEC shall be co-chaired by a representative of each of
DURECT and Endo, as such representative may be changed by the designating Party
at any time. The co-chairpersons shall appoint a secretary of the JEC, and such
secretary shall serve for such term as designated by the co-chairpersons. The
initial co-chairpersons and the initial secretary are designated on Exhibit H.

 

(b) Responsibilities. The JEC shall perform the following functions:

 

(i) manage and oversee the performance of the Parties pursuant to the terms of
this Agreement;

 

(ii) at least twice annually, review the Development Budget;

 

(iii) at each meeting of the JEC, review a comparison of actual expenses to the
budgeted expenses for the year-to-date, as current as practicable to a date
immediately prior to the date of the meeting, including manufacturing, research
and development, and marketing expenses;

 

(iv) at each meeting, as applicable, review a comparison of the Product,
Finished Product and Implanter development status with the timelines set forth
in the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

12



--------------------------------------------------------------------------------

Development Plan, or, if appropriate, review a comparison of Product, Finished
Product and Implanter sales in the Territory with the Sales Projections;

 

(v) review and evaluate the progress of the other Committees;

 

(vi) review and approve “go/no-go” decisions and other matters referred to the
JEC by any other Committee;

 

(vii) in accordance with the procedures established in Section 2.1(d), resolve
disputes, disagreements and deadlocks unresolved by the other Committees;

 

(viii) determine, in response to the PDC’s findings regarding a material delay
of an Initial Regulatory Filing, whether or not it is in the best interest of
the Parties to go forward with the conduct of any additional clinical studies
required by the FDA;

 

(ix) review and adopt procedures, pursuant to Section 8.13 and based on
recommendations from the JCC and JMC, regarding the manufacture and sale of
Implanters;

 

(x) determine, pursuant to Section 12.8, whether insurance amounts for the
Parties should be increased, or whether, and to what extent, the Parties may
self-insure;

 

(xi) determine, in accordance with Section 3.1(c) whether Canada shall be
included in the Territory;

 

(xii) establish, at the time deemed appropriate by the JEC, the JCC and the JMC;

 

(xiii) determine when the PDC should meet to discuss and approve the definitive
Development Plan for the Product in accordance with Section 4.3(a);

 

(xiv) determine when Endo should develop, finalize and review at the JCC a
Marketing Plan as contemplated by Section 5.2; and

 

(xv) have such other responsibilities as may be assigned to the JEC pursuant to
this Agreement or as may be mutually agreed upon by the Parties from time to
time.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

13



--------------------------------------------------------------------------------

 

(c) Meetings. The JEC shall meet in person, by video teleconference or by
telephone at least once every six months during every calendar year, and more
frequently as DURECT and Endo deem appropriate or as required to resolve
disputes, disagreements or deadlocks in the other Committees, on such dates, and
at such places and times, as the Parties shall agree. Meetings of the JEC that
are held in person shall alternate between the offices of DURECT and Endo, or
such other place as the Parties may agree. The members of the JEC also may
convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.

 

(d) Decision-making.

 

(i) The JEC may make decisions with respect to any subject matter that is
subject to the JEC’s decision-making authority and functions as set forth in
Section 2.1(b). Except as specified in Section 2.1(d)(ii) or (iii), all
decisions of the JEC shall be made by unanimous vote or written consent, with
DURECT and Endo each having, collectively, one vote in all decisions. The JEC
shall use reasonable best efforts to resolve the matters within its roles and
functions or otherwise referred to it.

 

(ii) With respect to all matters that are subject to the JEC’s decision-making
authority and are not the subject of Section 3.5, 8.11(a), 8.11(e), 8.11(f) or
13.3(a), if the JEC cannot reach consensus within 10 business days after it has
met and attempted to reach such consensus, the matter shall be referred on the
eleventh business day:

 

(A) if the matter is the subject of a deadlock arising in the PDC and is not the
subject of Section 4.7 or 4.8, to the co-chairperson of the JEC designated by
DURECT for resolution, provided that any decision made by the DURECT-designated
co-chairperson may not, when taken together with all other such decisions,
increase or decrease the Development Budget in the aggregate by more than [* *
*]; provided, further, that Endo shall have a right, upon written notice to
DURECT, to challenge any JEC decision with respect to Critical Issues pursuant
to Section 2.1(d)(iii);

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

14



--------------------------------------------------------------------------------

 

(B) if the matter is the subject of a deadlock arising in the JCC, to the
co-chairperson of the JEC designated by Endo for resolution, provided that any
decision made by the Endo-designated co-chairperson may not, when taken together
with all other such decisions, decrease the Marketing Budget for any [* * *] by
more than $[* * *] from the previously approved JEC budget for such year;
provided, further, that DURECT shall have a right, upon written notice to Endo,
to challenge any JEC decision with respect to Critical Issues pursuant to
Section 2.1(d)(iii);

 

(C) except as provided in Sections 8.11(a), (e) and (f), if the matter is the
subject of a deadlock arising in the JMC, to the co-chairperson of the JEC
designated by DURECT for resolution, provided that any decision made by the
DURECT-designated co-chairperson may not, when taken together with all other
such decisions, increase the Fully Burdened Manufacturing Costs for any
consecutive four-quarter period more than [* * *] of the prior four-quarter
period; provided, further, that Endo shall have a right, upon written notice to
DURECT, to challenge any JEC decision with respect to Critical Issues pursuant
to Section 2.1(d)(iii).

 

In the event that the co-chairperson designated to resolve a dispute under this
Section 2.1(d)(ii) is not immediately available, then such matter shall be
referred to the senior executive officer of such Party in the area to which the
matter relates and who has been designated by such Party for such resolution.

 

(iii) In the event the JEC does not resolve, or DURECT or Endo challenge, a
Critical Issue pursuant to Section 2.1(d)(ii), then such matters shall be
resolved pursuant to the Accelerated Arbitration Provisions of Section 16.13(b).
In the event the JEC does not resolve any other matters pursuant to Section
2.1(d)(ii) and such matters fall into the class of disputes that may be
arbitrated by the Parties in accordance with Section 16.13, then such matters
shall be resolved pursuant to Section 16.13(a).

 

(iv) For all purposes under this Agreement, any decision made pursuant to
Section 2.1(d)(i) and (ii) shall be deemed to be the decision of the JEC.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

15



--------------------------------------------------------------------------------

 

2.2 Product Development Committee.

 

(a) Members; Officers. The Parties hereby establish a product development
committee (the “Product Development Committee” or “PDC”), which shall consist of
representatives from each of DURECT and Endo, up to four members from each Party
on such Committee unless otherwise agreed to by the Parties in writing. The
initial representatives on the PDC are set forth on Exhibit I, as may be amended
by the designating Party from time to time. Each of DURECT and Endo may replace
any or all of its representatives on the PDC at any time upon written notice to
the other in accordance with Section 16.5 of this Agreement. Such
representatives shall be employees of each such Party, and those representatives
of each such Party shall, individually or collectively, have expertise in
pharmaceutical drug development, regulatory matters, marketing, clinical
studies, and/or other expertise to the extent relevant. Any member of the PDC
may designate a substitute with due authority to temporarily attend and perform
the functions of that member at any meeting of the PDC. DURECT and Endo each
may, in its discretion, invite non-member representatives that are employees
(unless otherwise agreed to in writing by the Parties) of such Party to attend
meetings of the PDC. The PDC shall be chaired by a representative of DURECT. The
secretary of the PDC shall be a representative of DURECT.

 

(b) Responsibilities. The PDC shall not oversee, review, approve or evaluate any
of the DURECT Activities. The PDC shall perform the following functions:

 

(i) approve and oversee the implementation of the Development Plan;

 

(ii) at least once each calendar year by a date not later than [* * *], review
and approve any amendments or modifications of the Development Plan;

 

(iii) at least twice annually, review the Development Budget;

 

(iv) at each meeting of the PDC, review a comparison of actual development and
regulatory expenses to the budgeted expenses in the Development Budget for the
year-to-date, as current as practicable to a date immediately prior to the date
of the meeting;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

16



--------------------------------------------------------------------------------

 

(v) review and evaluate progress of the development activities; provided that
the PDC shall not have authority to make any determination that any Party is in
breach of this Agreement;

 

(vi) review and approve all compassionate use of the Product, Finished Product
and Implanter;

 

(vii) review the publication strategy together with the JCC;

 

(viii) review and recommend to the JEC “go/no-go” decisions;

 

(ix) in connection with clinical trials, approve protocols, trial budget and
trial design;

 

(x) review Regulatory Data and Regulatory Documentation to be provided by DURECT
regarding all Product and Implanter development activities outside the Territory
(to the extent DURECT is permitted by Third Parties, if applicable, to do so);

 

(xi) review and, if appropriate, approve development plans, utilizing an
approach similar to the Development Plan, with respect to line extensions of the
Product or Related Products; provided that the PDC shall not approve plans to
develop at any one time more than [* * *] such products without the written
authorization of DURECT and Endo;

 

(xii) in good faith consider potential additional line extensions of the Product
and Related Products in addition to those considered pursuant to the foregoing
clause (x);

 

(xiii) coordinate the allocation of responsibilities among the Parties with
respect to development of the Product, Finished Product and Implanter based on
the Development Plan;

 

(xiv) consult with the JMC regarding adoption of a Third Party Manufacturing
Plan pursuant to Section 8.15;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

17



--------------------------------------------------------------------------------

 

(xv) determine which portions of protocols, regulatory filings, correspondence
to or from regulatory authorities etc., should be redacted before being shared
with ALZA; and

 

(xvi) have such other responsibilities as may be assigned to the PDC pursuant to
this Agreement or as may be mutually agreed upon by the Parties from time to
time.

 

(c) Meetings. The PDC shall meet in person, by video teleconference or by
telephone at least once every month, and more or less frequently as DURECT and
Endo deem appropriate or as reasonably requested by either such Party, on such
dates, and at such places and times, as such Parties shall agree. Meetings of
the PDC that are held in person shall alternate between the offices of DURECT
and Endo, or such other place as such Parties may agree. The members of the PDC
also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.

 

(d) Decision-making. Endo and DURECT have chartered the PDC with a belief that
vigorous interaction and cooperation between the Parties are essential for the
success of the Product. Each Party shall use all reasonable efforts to reach
consensus decisions at the Committee level. The PDC may make decisions with
respect to any subject matter that is subject to the PDC’s decision-making
authority and functions as set forth in Section 2.2(b). All decisions of the PDC
shall be made by unanimous vote or written consent, with DURECT and Endo each
having, collectively, one vote in all decisions. If, with respect to any matter
that is subject to the PDC’s decision-making authority, after all reasonable
efforts to reach consensus have been exhausted, the PDC cannot reach consensus
within 10 business days after it has first met and attempted to reach such
consensus, the matter shall be referred on the eleventh business day to the JEC
for resolution. For all purposes under this Agreement, any decision made
pursuant to this Section 2.2(d) shall be deemed to be the decision of the PDC.

 

2.3 Joint Commercialization Committee.

 

(a) Members; Officers. Pursuant to Section 2.1(b)(xii), the JEC shall establish
a joint commercialization committee (the “Joint Commercialization Committee” or
“JCC”), which

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

18



--------------------------------------------------------------------------------

shall consist of representatives from each of DURECT and Endo, up to six members
from Endo and up to two members from DURECT unless otherwise agreed to by the
Parties in writing. The initial members of the JCC are set forth on Exhibit J,
as may be amended by the Designating Party from time to time. Each of DURECT and
Endo may replace any or all of its representatives on the JCC at any time upon
written notice to the other in accordance with Section 16.5 of this Agreement.
Such representatives shall be employees of each such Party, and those
representatives of each such Party shall, individually or collectively, have
expertise in marketing and sales of pain products. Any member of the JCC may
designate a substitute with due authority to temporarily attend and perform the
functions of that member at any meeting of the JCC. DURECT and Endo each may, in
its discretion, invite non-member representatives that are employees (unless
otherwise agreed to in writing by the Parties) of such Party to attend meetings
of the JCC. The JCC shall be chaired by a representative of Endo. The secretary
of the JCC shall be a representative of Endo.

 

(b) Responsibilities. The JCC shall perform the following functions:

 

(i) review and approve the annual Marketing Plan developed by Endo;

 

(ii) oversee the implementation of the Marketing Plans and approve modifications
to the Marketing Plan throughout the year;

 

(iii) discuss the state of the markets for the Product in the Territory and
opportunities and issues concerning the Commercialization of the Product,
including consideration of marketing and promotional strategy, marketing
research plans, labeling, Product positioning and Product profile issues;

 

(iv) if applicable under Sections 5.5 and 5.8, oversee and coordinate the sales
efforts of Endo and DURECT;

 

(v) review and approve the Post-Registration Plan, taking into consideration the
appropriateness of any development activities including line extensions,
clinical trials for purposes of new indications and Phase IV clinical trials in
the context of the overall marketing and promotional strategy for the Product;

 

(vi) review and direct all indigent care use of the Product;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

19



--------------------------------------------------------------------------------

 

(vii) review and approve Sales Projections in accordance with Section 6.3;

 

(viii) review, in consultation with the JMC, the efficacy of the forecasting
procedure set forth in Section 8.3, including whether any modifications thereto
are necessary following the second anniversary of the First Commercial Sale;

 

(ix) review data and reports arising from and generated in connection with the
Commercialization of the Product, Finished Product and Implanter, including the
Marketing Plan, Marketing Budgets, market research studies, and Product,
Finished Product and Implanter sales and prescription trends and sales
forecasts;

 

(x) at each meeting of the JCC, review a comparison of actual sales and
marketing expenses to the budgeted expenses in the relevant Marketing Budget for
the year-to-date, as current as practicable to a date immediately prior to the
date of the meeting;

 

(xi) at least once each calendar year by a date no later than [* * *], review
and approve the Marketing Plan as updated by Endo;

 

(xii) review and approve the general guidelines applicable to the Product to be
followed by Endo in its development of promotional materials and promotional
activities to be used by Endo in the promotion of the Product, Finished Product
and Implanter (such guidelines to be consistent with the then current Marketing
Plan applicable to the Product);

 

(xiii) evaluate and approve use of any technical support representatives;

 

(xiv) review and direct the publication strategy, in consultation with the PDC;

 

(xv) in consultation with the PDC, review and approve the Specifications for the
Finished Product, including the packaging and related materials, prior to
Commercial use;

 

(xvi) develop3 appropriate procedures, pursuant to Section 8.13 and in
consultation with the JMC, regarding the manufacture and sale of Implanters;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

20



--------------------------------------------------------------------------------

 

(xvii) review and, if appropriate, approve the supplemental call plan, if any,
submitted by DURECT pursuant to Section 5.8;

 

(xviii) evaluate and determine whether to market and sell an Implant Kit; and

 

(xix) have such other responsibilities as may be assigned to the JCC pursuant to
this Agreement or as may be mutually agreed upon by the Parties from time to
time.

 

(c) Meetings. The JCC shall meet in person, by video teleconference or by
telephone at least once during every calendar quarter, and more frequently as
DURECT and Endo deem appropriate or as reasonably requested by either such
Party, on such dates, and at such places and times, as such Parties shall agree.
Meetings of the JCC that are held in person shall alternate between the offices
of DURECT and Endo, or such other place as the Parties may agree. The members of
the JCC also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.

 

(d) Decision-making. Endo and DURECT have chartered the JCC with a belief that
vigorous interaction and cooperation between the Parties are essential for the
success of the project. Each Party shall use all reasonable efforts to reach
consensus decisions at the Committee level. The JCC may make decisions with
respect to any subject matter that is subject to the JCC’s decision-making
authority and functions as set forth in Section 2.3(b). All decisions of the JCC
shall be made by unanimous vote or written consent, with DURECT and Endo each
having, collectively, one vote in all decisions. If, with respect to any matter
that is subject to the JCC’s decision-making authority, after all reasonable
efforts to reach consensus have been exhausted, the JCC cannot reach consensus
within 10 business days after it has first met and attempted to reach such
consensus, the matter shall be referred on the eleventh business day to the JEC
for resolution. For all purposes under this Agreement, any decision made
pursuant to this Section 2.3(d) shall be deemed to be the decision of the JCC.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

21



--------------------------------------------------------------------------------

 

2.4 Joint Manufacturing Committee.

 

(a) Members; Officers. Pursuant to Section 2.1(b)(xii), the JEC shall establish
a joint manufacturing committee (the “Joint Manufacturing Committee” or “JMC”),
which shall consist of representatives from each of DURECT and Endo, up to four
members from each Party, unless otherwise agreed to by the Parties in writing.
The initial members of the JMC are set forth on Exhibit K, as may be amended by
the designating Party from time to time. Each of DURECT and Endo may replace any
or all of its representatives on the JMC at any time upon written notice to the
other in accordance with Section 16.5 of this Agreement. Such representatives
shall be employees of each such Party with expertise in manufacturing. Any
member of the JMC may designate a substitute with due authority to temporarily
attend and perform the functions of that member at any meeting of the JMC.
DURECT and Endo each may, in its discretion, invite non-member representatives
that are employees (unless otherwise agreed to in writing by the Parties) of
such Party to attend meetings of the JMC. Except as provided in Section 8.11(f),
the JMC shall be chaired by a representative of DURECT. The secretary of the JMC
shall be a representative of DURECT.

 

(b) Responsibilities. The JMC shall perform the following functions:

 

(i) oversee and coordinate the manufacturing and supply of Product, Finished
Product and Implanters;

 

(ii) oversee the formulation of the manufacturing strategy for the Product,
Finished Product and Implanters, including bulk drug procurement, formulation,
filling and finishing of the Product, Finished Product and Implanters and
approve facilities to be used for such manufacture and production;

 

(iii) approve Manufacturing Standards for the Product, Finished Product and
Implanter;

 

(iv) review, in consultation with the JCC, the efficacy of the forecasting
procedure set forth in Section 8.3, including whether any modifications thereto
are necessary following the second anniversary of the First Commercial Sale;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

22



--------------------------------------------------------------------------------

 

(v) evaluate and determine the existence of a Long-Term Inability to Supply
referred to the JMC in accordance with Section 8.11(e);

 

(vi) reconcile the quality systems of Endo and DURECT, as needed;

 

(vii) develop appropriate procedures, pursuant to Section 8.13 and in
consultation with the JCC, regarding the manufacture and sale of Implanters;

 

(viii) in consultation with the PDC, adopt and, as appropriate, amend a Third
Party Manufacturing Plan with respect to identifying and qualifying Third Party
Manufacturers pursuant to Section 8.15;

 

(ix) formulate additional strategies for additional supply of Product, Finished
Product and Implanters during the term of this Agreement including establishing
additional Third Party Manufacturers pursuant to Section 8.15 and additional
production facilities pursuant to Section 8.12; and

 

(x) have such other responsibilities as may be assigned to the JMC pursuant to
this Agreement or as may be mutually agreed upon by the Parties from time to
time.

 

(c) Meetings. The JMC shall meet in person, by video teleconference or by
telephone at least once during every month, and more or less frequently as
DURECT and Endo deem appropriate or as reasonably requested by either such
Party, on such dates, and at such places and times, as such Parties shall agree.
Meetings of the JMC that are held in person shall alternate between the offices
of DURECT and Endo, or such other place as such Parties may agree. The members
of the JMC also may convene or be polled or consulted from time to time by means
of telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.

 

(d) Decision-making. Endo and DURECT have chartered the JMC with a belief that
vigorous interaction and cooperation between the Parties are essential for the
success of the Product. Each Party shall use all reasonable efforts to reach
consensus decisions at the Committee level. The JMC may make decisions with
respect to any subject matter that is subject to the JMC’s decision-making
authority and functions as set forth in Section 2.4(b). All

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

23



--------------------------------------------------------------------------------

decisions of the JMC shall be made by unanimous vote or written consent, with
DURECT and Endo each having, collectively, one vote in all decisions. If, with
respect to any matter that is subject to the JMC’s decision-making authority,
after all reasonable efforts to reach consensus have been exhausted, the JMC
cannot reach consensus within 10 business days after it has first met and
attempted to reach such consensus, the matter shall be referred on the eleventh
business day to the Joint Executive Committee for resolution. For all purposes
under this Agreement, any decision made pursuant to this Section 2.4(d) shall be
deemed to be the decision of the JMC.

 

2.5 Minutes of Committee Meetings.

 

(a) Subject to Section 2.5(b), definitive minutes of all Committee meetings
shall be finalized no later than 20 days after the meeting to which the minutes
pertain, as follows:

 

(i) Within 5 days after a Committee meeting, the secretary of such Committee
shall prepare and distribute to all members of such Committee and each Alliance
Manager draft minutes of the meeting. Such minutes shall provide a list of any
actions, decisions or determinations approved by such Committee and a list of
any issues yet to be resolved, either within such Committee or through the
relevant escalation process.

 

(ii) The Alliance Managers shall then have 5 days after receiving such draft
minutes to collect comments thereon from the members of its Party and provide
them to the secretary of such Committee.

 

(iii) Upon the expiration of such second 5-day period, the Alliance Managers and
the secretary of such Committee shall have an additional 10 days to discuss each
other’s comments and finalize the minutes. The Alliance Managers, secretary and
chairperson(s) of such Committee shall each sign and date the final minutes. The
signature of such chairperson(s), secretary and Alliance Managers upon the final
minutes shall indicate each Party’s assent to the minutes.

 

(b) If at any time during the preparation and finalization of Committee meeting
minutes, the secretary of such Committee and the Alliance Managers do not agree
on any issue with respect to the minutes, such issue shall be resolved as
provided in Section 2.2(d), 2.3(d) or 2.4(d), as the case may be. The decision
resulting from the foregoing process shall be recorded

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

24



--------------------------------------------------------------------------------

by the secretary in amended finalized minutes for said meeting. All other issues
in the minutes that are not subject to the foregoing process shall be finalized
within the 20-day period as provided in Section 2.5(a).

 

2.6 Term. Each Committee shall exist until the termination or expiration of this
Agreement, unless otherwise agreed to by the Parties.

 

2.7 Expenses. Each Party shall be responsible for all travel and related costs
and expenses for its members and other representatives to attend meetings of,
and otherwise participate on, a Committee.

 

2.8 Alliance Managers. Each of DURECT and Endo shall appoint one employee
representative who possesses a general understanding of clinical, regulatory,
manufacturing and marketing issues to act as its respective alliance manager for
this relationship (each, an “Alliance Manager”). The initial Alliance Managers
are set forth on Exhibit L, as amended by the designating Party from time to
time. Each of DURECT and Endo may replace its respective Alliance Manager at any
time upon written notice to the other in accordance with Section 16.5 of this
Agreement. Any Alliance Manager may designate a substitute with due authority to
temporarily perform the functions of that Alliance Manager. Each Alliance
Manager shall be charged with creating and maintaining a collaborative work
environment within and among the Committees. Each Alliance Manager will also be
responsible for:

 

(a) coordinating the relevant functional representatives of the Parties, in
developing and executing strategies and plans for the Product, Finished Product
and Implanter in an effort to ensure consistency and efficiency within the
Territory;

 

(b) providing a single point of communication for seeking consensus both
internally within the respective Party’s organizations and together regarding
key strategy and plan issues;

 

(c) identifying and raising cross-Party and/or cross-functions disputes to the
appropriate Committee in a timely manner; and

 

(d) planning and coordinating: (i) cooperative efforts in the Territory; and
(ii) internal and external communications.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

25



--------------------------------------------------------------------------------

 

The Alliance Managers shall be entitled to attend meetings of any of the
Committees, but shall not have, or be deemed to have, any rights or
responsibilities of a member of any Committee. Each Alliance Manager may bring
any matter to the attention of any Committee where such Alliance Manager
reasonably believes that such matter requires such attention.

 

3. GRANT OF RIGHTS.

 

3.1 Rights Granted to Endo.

 

(a) On the terms and subject to the conditions of this Agreement, DURECT hereby
grants to Endo the sole and exclusive right and license to Commercialize the
Product and Finished Product (and corresponding Implanters for use therewith) in
the Field in the Territory, including the right to record sales for its own
account. Subject to the terms and conditions of this Agreement, DURECT hereby
grants to Endo and its Affiliates a sole and exclusive license (with rights to
sublicense subject to Section 3.1(b) below) under: (i) the Patents and (ii) the
Technical Information and Inventions including any and all Intellectual Property
Rights therein owned by or licensed to DURECT (including any and all of the
foregoing licensed to DURECT pursuant to the ALZA Agreement subject to the terms
and conditions therein), whether any of the foregoing are in existence as of the
Effective Date or comes into existence during the term of this Agreement solely
for use in connection with Endo’s Commercialization of the Product and Finished
Product (and corresponding Implanters for use therewith) in the Field in the
Territory and to otherwise exercise Endo’s rights and perform its obligations
under this Agreement.

 

(b) Endo shall have the right to appoint any Third Party designee(s) to
Commercialize the Product in the Territory alone or in combination with Endo or
its Affiliates and sublicense the rights granted to it under Section 3.1(a);
provided that in the event that Endo sublicenses Commercialization rights to the
Product to any Third Party in the Territory such that the Third Party has the
right to record sales for its own account (such grant of rights shall be deemed
a “Sublicense” and such Third Party grantee shall be deemed a “Sublicensee”),
then (i) such Sublicense shall be subject to the prior written approval of
DURECT, which approval shall not be unreasonably withheld or delayed, (ii) such
sublicense shall be subject to the terms and conditions of this Agreement, and
(iii) the rights of DURECT under this Agreement shall not be prejudiced, reduced
or limited in any way as a result of such Sublicense.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

26



--------------------------------------------------------------------------------

 

(c) No later than [* * *] after the Effective Date, the PDC shall approve a
development plan, utilizing an approach similar to the Development Plan (taking
into account the different nature of the Canadian market), to support
Registration of the Product in Canada, its possessions, protectorates and
territories (“Canada”) in accordance with Section 4.3. If within [* * *] of the
projected filing date of the Registration Application for Canada contained in
such Development Plan for Canada, Endo demonstrates to the reasonable
satisfaction of the JEC that it has the capability in place at such time to
Commercialize the Product in Canada on a nationwide basis consistent with the
level that an established pharmaceutical company would normally devote to its
own product of comparable potential in Canada, then Canada shall, upon approval
by the JEC, be included in the Territory. In the event the JEC makes the
determination that Endo does not have such required capability in Canada, then
upon such determination, Endo shall have no further rights with respect to the
Commercialization of the Product in Canada, and DURECT shall thereafter be free
to Commercialize the Product in Canada itself or grant rights to a Third Party
to Commercialize the Product in Canada.

 

(d) On the terms and subject to the conditions of this Agreement, the rights
granted under Section 3.1(a) shall continue until the later of: (A) the
fifteenth anniversary of the First Commercial Sale by Endo of the Product or (B)
200th day following the completion of the useful lives of all the Patents (i.e.,
all such Patents have expired or been invalidated, for which DURECT shall
provide Endo written notice within five days of such occurrence).

 

(e) On the terms and subject to the conditions of this Agreement, Endo shall
have an option, in its sole discretion, to extend [* * *] the period of the
rights granted under Section 3.1(a) by written notice to DURECT given at least
[* * *] prior to the expiration of Endo’s rights under Section 3.1(d) on the
same terms as contained in this Agreement.

 

3.2 Exclusivity. During the term of this Agreement, DURECT and its Affiliates
shall not Commercialize, and shall not grant any rights or licenses to any Third
Party to develop or Commercialize the Product in the Territory in the Field.

 

3.3 Activities Outside the Territory. Endo acknowledges that DURECT retains all
rights in and to the Product outside the Territory. Endo and its Affiliates
shall not intentionally or knowingly, directly or indirectly, cause Product to
be imported or transferred to countries outside

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-27-



--------------------------------------------------------------------------------

the Territory for Commercialization outside the Territory. To the extent that
Endo becomes aware that any Product is being exported or transferred from the
Territory for Commercialization outside the Territory, Endo shall use reasonable
commercial efforts to promptly abate such activity.

 

3.4 Trademarks; Logos.

 

(a) DURECT hereby grants Endo with respect to the DURECT Trademarks, and Endo
hereby grants DURECT with respect to the Endo Trademarks, the exclusive license
to use such trademarks in the Territory, subject to the provisions of this
Agreement and for the term hereof, solely in connection with the manufacture and
development (with respect to DURECT) and the marketing, distribution and sale
(with respect to Endo) of Product, Finished Product, Implanters and, if
Commercialized hereunder, Implant Kits in the Territory. DURECT shall
manufacture and Endo shall market and sell the Finished Product, Implanter and,
if Commercialized hereunder, Implant Kit throughout the Territory under the
applicable DURECT Trademarks and Endo Trademarks in the Territory. The use of
the DURECT Trademarks by Endo, and the Endo Trademarks by DURECT, shall be
subject to the prior review and approval of the JCC as set forth in this Section
3.4.

 

(b) At least [* * *] prior to a Party’s first use of the other Party’s
trademarks in connection with the Product, Implanter or Implant Kit, such Party
shall provide the JCC with samples of such trademark use for review of the
depiction of such trademark (i.e., font, positioning and presentation of such
trademark) by the JCC. If no objection is received from the JCC within five
business days of receipt by the JCC of such samples, such Party may use such
trademarks in the manner used in the samples submitted to the JCC for review. In
the event a Party subsequently decides to make a use of the other Party’s
trademarks that materially alters the depiction of any such trademarks
previously provided to and approved by the JCC, such Party shall provide to the
JCC new samples of such use for review and approval in accordance with the
foregoing approval process. When using the trademarks of the other Party under
this Agreement, each Party undertakes to comply with all laws pertaining to
trademark notice requirements in force at any time in the Territory. Each Party
agrees that it shall use the other Party’s trademarks in connection with the
Product, Implanter or, if Commercialized hereunder, Implant Kit, as applicable,
strictly in accordance with the guidelines, instructions and quality standards
issued by

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-28-



--------------------------------------------------------------------------------

the JCC from time to time. In formulating such guidelines, instructions and
quality standards, the JCC shall give reasonable consideration to the applicable
trademark usage guidelines and similar requirements of each Party in respect of
such Party’s trademarks.

 

(c) Endo acknowledges that DURECT is the owner of the DURECT Trademarks, and
DURECT acknowledges that Endo is the owner of the Endo Trademarks. Endo agrees
that all use of the DURECT Trademarks by Endo shall inure to the benefit of and
be on behalf of DURECT, and DURECT agrees that all use of the Endo Trademarks
shall inure to the benefit of and be on behalf of Endo. Endo and DURECT each
acknowledge that nothing in this Agreement shall give either Party any right,
title or interest in the other Party’s trademarks other than the right to use
such trademarks in accordance with this Agreement. Endo agrees with respect to
the DURECT Trademarks, and DURECT agrees with respect to the Endo Trademarks,
that it will not challenge the title or ownership of the other Party in, or
attack or contest the validity of, such trademarks.

 

(d) DURECT shall use all commercially reasonable efforts to register and
maintain, or cause to be registered and maintained, the DURECT Trademarks (and
the trademark CHRONOGESIC® should it become a Co-Owned Trademark pursuant to
Section 3.4(f)) in the Territory during the term of this Agreement at DURECT’s
sole expense. Endo shall use all commercially reasonable efforts to register and
maintain, or cause to be registered and maintained, the Endo Trademarks and all
Co-Owned Trademarks (other than the trademark CHRONOGESIC® should it become a
Co-Owned Trademark pursuant to Section 3.4(f)) in the Territory during the term
of this Agreement at Endo’s sole expense.

 

(e) To the extent permitted by law, all labeling, packaging, literature,
promotional material and advertising for any Product, Finished Product,
Implanter or Implant Kit to be marketed, distributed or sold in any country in
the Territory shall contain DURECT’s name and logo with comparable prominence as
Endo’s name and logo. To the extent practicable, or as required by applicable
law to protect the DURECT Trademarks and Endo Trademarks, DURECT and Endo shall
include on any material bearing any such trademarks an acknowledgement that the
DURECT Trademarks are the property of DURECT and the Endo Trademarks are the
property of Endo. Additionally, at the request of ALZA, the Parties shall cause
each Product and Finished Product and its packaging to display prominently, in a
manner

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-29-



--------------------------------------------------------------------------------

reasonably acceptable to ALZA, an ALZA name and logo, and to identify ALZA as a
developer of the technology in such Product. All uses of the ALZA name and marks
on the Product and Finished Product and its packaging shall be subject to ALZA
having [* * *] to review and approve such uses. Except as approved by the JCC
hereunder, neither Party shall modify, alter, remove, cover or add to, in any
manner whatsoever, any trademark or trademark notice of the other Party that may
be affixed or attached to any Product, Finished Product, Implanter or, if
Commercialized hereunder, Implant Kit, or used in any labeling, packaging,
literature, promotional material or advertising therefor.

 

(f) All trademarks selected by the JCC for use in the Territory solely in
connection with the Product, Finished Product, Implanter and, if Commercialized
hereunder, Implant Kit including the Product name CHRONOGESIC® (if so selected),
Product logo, and special promotional or advertising taglines for the Product
and Implanter shall be jointly owned by both DURECT and Endo in the Territory,
and shall be deemed for all purposes hereunder “Co-Owned Trademarks”. To the
extent that one Party may be deemed to solely own a Co-Owned Trademark prior to
such adoption by the JCC, such Party hereby assigns to the other Party an
undivided half-interest in such trademark (including all goodwill associated
therewith) effective upon its adoption by the JCC as a Co-Owned Trademark.
Co-Owned Trademarks shall be used by the Parties solely in connection with the
Product, Finished Product, Implanter and Implant Kit, and their use by the
Parties shall inure to the benefit of and be on behalf of both Parties as joint
owners. The Co-Owned Trademarks shall be owned, as between the Parties, by
DURECT outside the Territory.

 

3.5 Non-Performance. In the event that a Party (“Complaining Party”) believes
that the other Party (“Non-Performing Party”) is not adequately performing the
obligations and responsibilities assigned to the other Party under or in
connection with this Agreement, including under the Development Plan,
Post-Registration Plan and/or Marketing Plan (other than any non-performance by
Endo in connection with sales details, which shall be governed solely by Section
5.8) as relevant, then the Complaining Party shall provide the Non-Performing
Party with written notice of such claim including specification of the respects
in which the Complaining Party believes the Non-Performing Party is not meeting
such obligations and responsibilities with reasonable particularity. The PDC,
JCC, or JMC, as the case may be, shall promptly meet to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-30-



--------------------------------------------------------------------------------

discuss such claims. If the PDC, JCC, or JMC, as the case may be, does not reach
a consensus decision within [* * *] of such referral, then the matter shall be
referred to the JEC for resolution, provided that Sections 2.1(d)(ii) and (iii)
shall not apply to such matters. If the JEC does not reach consensus decision
with respect to any such matter within [* * *] of such referral, then DURECT
and/or Endo may submit the matter to arbitration pursuant to the Accelerated
Arbitration Provisions set forth in Section 16.13(b). If a determination is made
pursuant to this Section 3.5, by the PDC, JCC, JMC, JEC or the arbitrators, as
the case may be, that the Non-Performing Party has failed to adequately perform
such obligations and responsibilities, then the Complaining Party may perform
such obligations and responsibilities in lieu of the Non-Performing Party to the
extent it reasonably deems appropriate. The Complaining Party’s performance of
such obligations and responsibilities pursuant to this Section 3.5 shall be
reasonably consistent with the scope of performance of such obligations and
responsibilities contemplated to be performed by the Non-Performing Party in the
Development Plan, Post-Registration Plan and/or Marketing Plan as relevant;
provided, however, nothing herein shall be deemed to alter the allocation of
costs between the Parties provided in Sections 4.6 and 5.7, provided further
that, at the option of the Complaining Party, the Non-Performing Party shall
reimburse the Complaining Party, or have deducted from payments otherwise due
the Non-Performing Party hereunder, [* * *] of all (i) costs that would
otherwise be paid by or reimbursed to the Non-Performing Party under this
Agreement had the Complaining Party not performed such obligations and
responsibilities on behalf of the Non-Performing Party, and (ii) costs, in
addition to those costs set forth in the foregoing clause (i), associated with
the development, manufacture and/or Commercialization incurred by the
Complaining Party to perform such obligations and responsibilities on behalf of
the Non-Performing Party. The Non-Performing Party shall fully cooperate with
the Complaining Party in connection with the Complaining Party’s exercise of its
rights hereunder. Any rights provided to the Complaining Party pursuant to this
Section 3.5 shall be in addition to any other rights or remedies available to
the Complaining Party under this Agreement (except for Section 5.8, the
provisions of which shall be DURECT’s sole remedy thereunder), at law or in
equity.

 

3.6 Restrictions on Competing Products.

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-31-



--------------------------------------------------------------------------------

(a) Except as permitted by this Section 3.6 or in conjunction with the other
Party under this Agreement pursuant to Sections 2.2(b)(xi) and (xii), during the
term of this Agreement, each Party agrees not to, and to cause its Affiliates
not to, directly or indirectly, develop, attempt to develop, actively
investigate or Commercialize for its own account or grant to a Third Party any
right to develop or Commercialize a Related Product in the Field in the
Territory. In the event that a Party or one of its Affiliates (an “Acquiring
Party”) obtains Control of a Third Party which has developed or Commercialized
(and is continuing to produce or sell), or is developing or Commercializing, a
Related Product (directly or indirectly), in any such case within the Field
within the Territory, the Acquiring Party shall, at its option, either:

 

(i) cease, or cause its applicable Affiliate to cease such development or
Commercialization within [* * *] after obtaining such Control and during the
term of this Agreement;

 

(ii) divest, or cause its applicable Affiliate to divest, the Related Product
within [* * *] after obtaining such Control; or

 

(iii) promptly offer in writing to DURECT (in the case of Endo) or Endo (in the
case of DURECT) (the “Non-Acquiring Party”), the right to either, at the
Acquiring Party’s option: (x) participate in [* * *] of the Acquiring Party’s
rights and obligations in connection with the development and Commercialization
of the Related Product or (y) acquire [* * *] of the Acquiring Party’s interest
in the Related Product at a valuation which is equal to the price paid by the
Acquiring Party for the Related Product. In either such event, the Parties shall
conduct good faith discussions regarding the terms of any such arrangement, and
the Acquiring Party shall not develop or Commercialize such Related Product
until the Parties reach an agreement regarding the terms of such arrangement;
provided that the Acquiring Party shall be free to divest or cease development
of such Related Product. In the event that the Non-Acquiring Party declines to
participate or acquire such an interest in the Related Product, then the
Acquiring Party shall divest or cease development, or shall cause its applicable
Affiliate to divest or cease development of, such Related Product.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-32-



--------------------------------------------------------------------------------

 

(b) In the event of a change of Control of a Party in which such Party becomes
Controlled by a Third Party, the restrictions contained in Section 3.6(a) shall
[* * *].

 

3.7 Right of Endo Regarding New Products. In the event that DURECT or one of its
Affiliates creates or adopts a development plan in connection with the
development or Commercialization of a New Product during the term of this
Agreement, it shall promptly provide written notice of such event (“First
Refusal Notice”) to Endo and provide information reasonably requested by Endo in
connection therewith. Upon receipt of a First Refusal Notice, Endo shall have [*
* *] to (i) notify DURECT in writing if it desires to participate with DURECT in
the development or Commercialization of the New Product or (ii) decline to bid.
If Endo does not respond in writing to the First Refusal Notice within such [* *
*] period, then it shall no longer have any rights with respect to the New
Product. If Endo provides DURECT with timely notice of its interest in
participating in the development and Commercialization of the New Product, then
the Parties shall attempt in good faith to negotiate the terms of an agreement
for Endo to participate with DURECT in the development or Commercialization of
the New Product for a period not to exceed [* * *] (“Negotiation Period”);
provided that the terms of such agreement shall require that Endo provide to
DURECT development funding for the New Product. If, despite such good faith
negotiations, DURECT and Endo are unable to enter into a definitive agreement
during such Negotiation Period, then Endo shall no longer have any rights with
respect to the New Product and DURECT will thereafter be free to enter into
agreement(s) with Third Parties for the Commercialization of such New Product.

 

3.8 Payment on Sales Outside Territory. In the event that DURECT or any of its
Affiliates sells or licenses for sale Product in any of Canada (if not included
within the Territory pursuant to Section 3.1(c)), [* * *], DURECT shall make a
cash payment to Endo in the amount of [* * *] for each such country within [* *
*] of the first commercial sale of Product in each such country; provided that
if in connection with a termination of this Agreement (other than a termination
under Section 13.4), Endo fails to spend the full amount that it is projected to
spend under the Summary Development Plan or Development Plan, as applicable,
DURECT may reduce such cash payment by the percentage of such shortfall.

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-33-



--------------------------------------------------------------------------------

 

4. DEVELOPMENT AND REGULATORY MATTERS.

 

4.1 Exchange of Data and Know-How.

 

(a) The Parties acknowledge that DURECT is in the process of conducting clinical
studies and other development activities on the Product necessary to make the
Initial Regulatory Filing. Therefore, until the Initial Regulatory Filing is
made (the “NDA Filing Date”), DURECT shall be primarily responsible for
conducting the clinical studies and all other regulatory matters, manufacturing
matters and/or pre-clinical studies necessary to support, prepare and file the
Initial Regulatory Filing, and DURECT shall use all commercially reasonable
efforts necessary to make the Initial Regulatory Filing. During such period,
DURECT shall (i) keep Endo informed as to the status of such efforts, (ii)
permit Endo to review and comment on the Initial Regulatory Filing and all
subsequent Regulatory Applications during their preparation, (iii) consult with
Endo regarding the preparation of the Initial Regulatory Filing and all
subsequent Regulatory Applications, (iv) inform Endo of all communications to
and from any Regulatory Authority (including providing Endo with copies of all
such written communications) and any documents related thereto requested by
Endo, (v) provide Endo with no less than [* * *] to review and comment on any
such communication (and related documents) prior to its submission to a
Regulatory Authority and (vi) provide reasonable advance notice to Endo with
respect to, and permit an Endo representative to participate in all meetings
with the FDA in connection with the Product.

 

(b) During the term of this Agreement, to the extent that it is able to do so
under applicable confidentiality agreements binding on such Party, each Party
shall promptly provide to the other Party copies of all (i) Technical
Information that is in existence as of the Effective Date and other such
Technical Information that is developed or acquired by such Party from time to
time during the term, including all Regulatory Data and Regulatory
Documentation, (ii) to the extent material to the Product in the Field in the
Territory, written materials or correspondence relating to any comments,
requests and inquiries of the health care profession or any other Third Parties
(other than ALZA, which shall be subject to Section 4.1(c)) and all information
relating to the Product and (iii) all safety information concerning the Product
of which it becomes aware.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-34-



--------------------------------------------------------------------------------

 

(c) During the term of this Agreement, DURECT shall promptly notify Endo of and
enable Endo to attend meetings or conferences with ALZA, and provide to Endo
copies of all written materials or correspondence to and from ALZA, which, in
any event,: (i) affect or reasonably may affect Endo’s rights under this
Agreement, or (ii) to the extent not precluded by confidentiality obligations to
ALZA contained in the ALZA Agreement, relate to the Product.

 

(d) Each Party agrees to notify the other Party, within one business day of the
date such Party first learns of any “serious” adverse experience, side effect,
injury, toxicity or sensitivity reaction or any unexpected incidents, and the
severity thereof, associated with the clinical uses, studies, investigations,
tests and marketing of any of the Products, whether or not determined to be
attributable to such Product(s). “Serious”, as used in this Section, refers to
an adverse experience from the Product which is fatal or life-threatening,
results in permanent or substantial disability, in-patient hospitalization or
prolongation of hospitalization, or is a congenital anomaly, a cancer, or a
result of an overdose. Except as otherwise set forth herein to the contrary,
with respect to all other adverse experiences (i.e., non-serious), each Party
shall notify the other Party and furnish such other Party with any copies of
such non-serious adverse experiences reported in connection with any of the
Products within [* * *] of receipt.

 

(e) All such data and information exchanged or required to be exchanged by the
Parties pursuant to this Section 4.1 shall be owned by DURECT (or ALZA to the
extent it relates to the System in accordance with the terms of the ALZA
Agreement), whether in DURECT’s possession or control as of the Effective Date
or developed by any Party during the term of this Agreement. DURECT hereby
grants Endo the right and license to use all such data and information for all
purposes necessary to allow Endo to exercise its rights and perform its
obligations under this Agreement.

 

4.2 Product Registrations. Except as otherwise mutually agreed by DURECT and
Endo, DURECT shall own all Registrations for the Product in the Territory.

 

4.3 Scope of Development Plan.

 

(a) The Parties acknowledge that a Summary Development Plan (including a summary
development budget) dated as of the Effective Date for calendar years 2002
through NDA Approval has been approved by both Parties (“Summary Development
Plan”). Pursuant to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-35-



--------------------------------------------------------------------------------

the JEC’s direction under Section 2.1(b)(xiii), the PDC shall meet to approve
the definitive Development Plan for the Product based on the Summary Development
Plan, which shall be approved no later than the earlier of [* * *] or the [* *
*] anniversary of the Trial Commencement Date. Such Development Plan shall
include, on a calendar year-by-calendar year basis: (i) the research and
development activities including clinical studies, non-clinical studies,
manufacturing process validation, CMC, ICH registration batches, pre-approval
inspection preparation, pharmaceutical development including quality control and
stability, manufacturing qualification and regulatory tasks under this Agreement
for the development of the Product through Final FDA Approval (or similar
Registration elsewhere in the Territory) (in any event, excluding any and all
DURECT Activities); (ii) the estimated budget for each development activity, and
estimated over-all budget for performance of all development activities under
the Development Plan (“Development Budget”); (iii) “go/no go” decision criteria
for each stage of development of the Product; (iv) target Product profiles,
which shall be created by the PDC and JCC, jointly; (v) the allocation of the
respective responsibilities of DURECT and Endo regarding development activities;
and (vi) timelines for scientific, medical, regulatory and other activities to
be undertaken by the Parties for the purpose of obtaining Registration for the
Product in the Territory. The Development Plan shall exclude any and all DURECT
Activities. Once approved, the Development Plan shall be updated by and reviewed
by the PDC at least once each calendar year by a date no later than [* * *] of
each year so as to cover any other amendments in accordance with the
decision-making authority provided in Section 2.2(d).

 

(b) Prior to Registration in the Territory, the Parties intend that DURECT will
be primarily responsible for implementing the regulatory strategy developed by
the PDC for the Product in the Territory. The Parties intend that DURECT will be
primarily responsible for regulatory activities in the Territory after
Registration, comprising regulatory compliance, worldwide safety surveillance,
adverse event reporting and all other necessary support services. Following
Registration in the Territory, Endo shall cooperate with DURECT and provide
prompt reasonable assistance including collecting and supplying all required
information to DURECT so that DURECT can maintain regulatory compliance in the
Territory with respect to the Product. Endo shall permit duly authorized
representatives of DURECT to inspect, on the premises of Endo, its Affiliates,
Sublicensees and other designees, as applicable, upon [* * *] advance

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-36-



--------------------------------------------------------------------------------

written notice, during normal business hours, supplies of the Product, Finished
Product and Implanter, Endo’s quality control records and facilities used in the
distribution and sale of the Product, Finished Product and Implanter to ensure
compliance with the quality control standards set forth in the NDA for the
Product; provided that such inspections shall take place no more often than [* *
*] per any calendar year.

 

(c)As of the Effective Date, each of the Parties believes that the summary
development budget in the Summary Development Plan provides for sufficient funds
to complete the execution of the Development Plan contemplated by the Parties in
accordance with this Section 4.3. Each Party shall provide sufficient funds to
complete the execution of the Development Plan provided that the Product is
developed in accordance with this Section 4.3.

 

4.4 Post-Registration Development. After Registration of the Product in the
Territory, and consistent with the Marketing Plan adopted by the JCC, Endo shall
develop a plan (to be reviewed and approved by the JCC) for post-Registration
development activities, if applicable, to be performed for the purpose of
providing marketing support for the Product (“Post-Registration Plan”) which
shall include the allocation (and transition to the extent applicable) of
development responsibility (including the responsibility for conduct of Phase IV
clinical trials) for the Product as between the Parties. Thereafter, Endo shall
be responsible for performing such development activities allocated to it in the
Post-Registration Plan through completion, and DURECT shall be responsible for
performing such development activities allocated to it in the Post-Registration
Plan through completion, provided that development activities involving labeling
revisions shall be DURECT’s responsibility. The Parties shall work together in
order to assure an orderly transfer of responsibilities in accordance with the
Post-Registration Plan.

 

4.5 Conduct of Development Plan and Post-Registration Plan. Under the auspices
of, and subject to review and approval by, the PDC in the case of the
Development Plan and the JCC in the case of the Post-Registration Plan, the
Parties shall have the following responsibilities relating to the conduct of the
Development Plan and the Post-Registration Plan:

 

(a) Each of Endo and DURECT shall be responsible for the preparation of all
protocols and the conduct of Product development activities for which such Party
is designated as the Party responsible for such activity in the Development Plan
and Post-Registration Plan.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-37-



--------------------------------------------------------------------------------

 

(b) DURECT shall be responsible for preparing all Regulatory Applications
necessary or desirable to register the Product in the Territory. DURECT shall be
responsible for filing all Regulatory Applications and, thereafter, to conduct
all communications with the Regulatory Authorities during the registration
process. DURECT shall submit all proposed filings to the PDC for its approval.
DURECT shall keep the PDC informed as to the status of such efforts, permit the
PDC to review any revisions to any filings or communications with Regulatory
Authorities during their preparation, and shall confer with the PDC regarding
the preparation of such filings and communications and the registration process.
During such process, the Parties shall collaborate and cooperate in the
preparation and filing of all documents necessary therefor and all regulatory
interactions and compliance with Regulatory Authorities in the Territory.

 

(c)DURECT shall supply all Product and Implanters as necessary and/or desirable
for all studies to be conducted pursuant to the Development Plan and
Post-Registration Plan. Such Product and Implanters shall be supplied in
accordance with, in all material respects, the Specifications, in accordance
with cGMP, and in accordance with supply forecasts therefor provided by the PDC
or JCC respectively at least [* * *] (with respect to the Development Plan) and
[* * *] (with respect to the Post-Registration Plan) prior to the anticipated
delivery date for each shipment thereof. Such Product shall be supplied at
DURECT’s Fully Burdened Manufacturing Cost which shall be included in
Development Costs under Section 4.6, and such Implanters shall be supplied
pursuant to Section 8.13. DURECT’s obligation to supply Product and Implanters
for any Post-Registration development shall be subject, first, to fulfilling all
requirements for the supply of Product, Finished Product and Implanters for
commercial sales pursuant to Section 8. DURECT shall use all commercially
reasonable efforts to reduce the Fully Burdened Manufacturing Cost of
manufacturing Product and Finished Product. If, in order to achieve the
reduction in cost, DURECT reasonably determines that it must change the
manufacturing process for the Product or Finished Product, the PDC shall approve
and include such work in the Development Plan as an amendment; provided that in
such event Endo shall not be responsible for any costs incurred in connection
with implementing such reduction in costs.

 

(d) In connection with performing its obligations pursuant to the Development
Plan and Post-Registration Plan, each of Endo and DURECT shall use all
commercially

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-38-



--------------------------------------------------------------------------------

reasonable efforts to perform such responsibilities diligently using the same
efforts that an established pharmaceutical company normally devotes to its own
comparable products, taking into account the maximum sales and profitability
potential of the Product while promoting the therapeutic profile and benefits of
the Product in the most commercially, reasonable beneficial and responsible
manner. Without limiting the generality of the foregoing, each such Party shall:

 

(i) cooperate with the other Party to implement the Development Plan and
Post-Registration Plan, and such other activities that, from time to time, the
PDC or JCC decides are necessary for the commercial success of the Product;

 

(ii) use all commercially reasonable efforts to perform the work set out for
such Party to perform in the Development Plan and Post-Registration Plan;

 

(iii) conduct all work pursuant to the Development Plan and Post-Registration
Plan in good scientific manner, and in compliance with all requirements of
applicable laws, rules and regulations, and all other requirements of any
applicable cGMP, good laboratory practice and current good clinical practice to
attempt to achieve the objectives of such plans efficiently and expeditiously;
and

 

(iv) completely and accurately reflect all work done and results achieved in
connection with the Development Plan and Post-Registration Plan in the form
required under all applicable laws and regulations. The other Party shall have
the right, during normal business hours and upon reasonable prior written
notice, to inspect and copy all such records at its own expense in a manner that
is not unreasonably disruptive. The inspecting Party shall maintain such records
and information contained therein in confidence in accordance with Section 10
and shall not use such records or information except to the extent otherwise
permitted by this Agreement.

 

4.6 Funding of DURECT Activities, Development Plan and Post-Registration Plan.

 

(a) From and after the Effective Date, each of DURECT and Endo shall be
responsible for the Development Costs and DURECT Activities Costs listed below
its name in the following table:

 

DURECT

  

Endo

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-39-



--------------------------------------------------------------------------------

 

100% of the DURECT Activities Costs, if any, prior to June 30, 2004   0% of the
DURECT Activities Costs, if any, prior to June 30, 2004

50% of the DURECT Activities Costs, if any, after June 30, 2004

 

50% of the DURECT Activities Costs, if any, after June 30, 2004

50% of the Development Costs under the Development Plan for the Product (and any
development plan for any line extensions of the Product and Related Products
pursuant to Section 2.2(b)(xi) and (xii))

 

50% of the Development Costs under the Development Plan for the Product (and any
development plan for any line extensions of the Product and Related Products
pursuant to Section 2.2(b)(xi) and (xii))

[* * *] % of the Development Costs under the Post-Registration Plan for the
Product that are NOT intended for supplemental NDA submissions, as determined by
the JCC

 

[* * *] % of the Development Costs under the Post-Registration Plan for the
Product that are NOT intended for supplemental NDA submissions, as determined by
the JCC

.[* * *] % of the Development Costs for the development activities that ARE
intended for supplemental NDA submissions, as determined by the PDC

 

[* * *] % of the Development Costs for the development activities that ARE
intended for supplemental NDA submissions, as determined by the PDC

 

(b) With respect to those Development Costs and DURECT Activities Costs to be
shared on a 50/50 basis between DURECT and Endo pursuant to the above table,
within[* * *] after the end of each calendar quarter, DURECT and/or Endo, as the
case may be, shall provide to the other Party an invoice in an amount equal to
50% of such Development Costs or DURECT Activities Costs incurred by such Party
in such quarter. Payment terms shall be [* * *] days from the date of each
Party’s receipt of any correct invoice. Payments shall be sent to the “Remit to”
address set forth on the invoice. Each Party shall pay the other a late charge
of [* * *] per month (or the maximum interest allowable by applicable law,
whichever is less) for each invoice past due for more than 30 days from the date
of such Party’s receipt of any correct invoice. Should a Party dispute any
portion of an invoice, it shall not be required to pay any portion of such
invoice until such time as the dispute is resolved and such disputing Party
receives a fully corrected invoice; provided that, in such an event, the other
Party shall have the option of issuing a new, correct invoice for the portion of
the original invoice not in dispute, and the disputing Party shall pay such new
invoice within the time limits set forth in this Section 4.6(b).

 

(c) Notwithstanding anything to the contrary in Sections 4.6(a) and (b) and
except as set forth in this Section 4.6(c), Endo shall have no obligations under
Sections 4.6(a) and (b) to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-40-



--------------------------------------------------------------------------------

make any payments to DURECT for any Developments Costs incurred up to and
including the date on which the first patient is dosed with the Product in the
first clinical trial of at least that number of patients necessary to satisfy
the FDA which occurs after the Effective Date (such date, the “Trial
Commencement Date” and such trial, the “First Trial”). Notwithstanding the
foregoing: (i) in the event the Trial Commencement Date has not occurred by
December 31, 2003, then during the period commencing on January 1, 2004 until
the earlier of the Trial Commencement Date or June 30, 2004, Endo shall be
responsible for 25% of the Development Costs incurred in each such calendar
month, up to an aggregate payment by Endo to DURECT of $3 million of Development
Costs for such period; and (ii) in the event the Trial Commencement Date has not
occurred on or before June 30, 2004, then Endo shall be responsible for such
portion of the Development Costs incurred after June 30, 2004 in accordance with
Section 4.6(a).

 

4.7 Delay of Initial Regulatory Filing. In the event that Registration of the
Initial Regulatory Filing is denied or is materially delayed by the FDA, or if
the FDA imposes additional material requirements at any time, then the PDC shall
(a) immediately meet to discuss in good faith a reassessment of the relevant
Development Plan to address the FDA’s objections and questions, (b) immediately
give the JEC notice of such developments, (c) from time to time as additional
such developments arise, promptly give the JEC notice of such additional
developments, and (d) keep the JEC reasonably informed of the PDC’s
deliberations regarding all such developments. As used in this Section 4.7, a
material delay is a delay arising from a requirement set forth by the FDA that
DURECT conduct additional studies (clinical and non-clinical) not conducted in
connection with the submission of the Initial Regulatory Filing. In the event of
a material delay, the PDC shall apply its sound scientific, commercial and
regulatory judgment with all deliberate speed to determine whether or not it is
in the best interest of both of Endo and DURECT to go forward with the conduct
of any additional studies required by the FDA. Upon reaching such determination,
the PDC shall make a formal recommendation of its conclusions to the JEC and
shall await direction from the JEC regarding what, if any, further action is to
be taken with respect to such matters. Upon receiving the approval of the JEC to
undertake the additional studies required by the FDA, the PDC shall be
authorized, and is hereby directed, to amend the existing overall Development
Budget as necessary to undertake such studies and to cause such studies to be
undertaken.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-41-



--------------------------------------------------------------------------------

 

4.8 Suspension of Clinical Development Activities. Any Party shall have the
right to immediately suspend the relevant clinical development activities with
respect to the Product for a particular indication or dosage strength in the
event that such Party, reasonably and in good faith, determines that there
exists significant and urgent concerns relating to patient safety with respect
to such clinical studies, after first conferring with the other Party with
respect thereto. The Party making the determination to suspend such clinical
activities shall notify the other Party in writing immediately of any such
suspension and the reasons therefor. The PDC shall then promptly determine what
actions should be taken with respect to such clinical activities. Once a
determination is made by the PDC with respect to the appropriate actions to be
taken, if such action requires amendment of the relevant Development Plan or (in
consultation with the JCC) Marketing Plan and the Development Budget or (in
consultation with the JCC) Marketing Budget, the PDC shall make a formal
recommendation of its conclusions to the JEC, including the results of its
conclusions. Upon receiving approval of the JEC to make any recommended changes,
the PDC shall be authorized, and is hereby directed, to implement such actions.

 

4.9 DURECT Activities. From and after the Effective Date until and including
June 30, 2004, DURECT shall be responsible for 100% of the DURECT Activities
Costs. After June 30, 2004, the Parties shall share in the DURECT Activities
Costs on a 50/50 basis in accordance with Sections 4.6(a) and 4.6(b).

 

5 DISTRIBUTION AND PROMOTION.

 

5.1 Generally. As promptly as it is reasonably able after obtaining Registration
of the Product in each country of the Territory (and in any event within [* * *]
months after Registration), Endo (or its Affiliates or designees) shall use all
reasonable commercial efforts to launch the Product in each country of the
Territory and shall thereafter continue diligently to Commercialize the Product
in each country of the Territory in accordance with the Marketing Plan using the
same efforts that an established pharmaceutical company normally devotes to its
own comparable products, taking into account the maximum sales and profitability
potential of the Product while promoting the therapeutic profile and benefits of
the Product in the most commercially, reasonably beneficial and responsible
manner and with at least the level of diligence and resources as are applied to
Endo’s other comparable products.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-42-



--------------------------------------------------------------------------------

 

5.2 Marketing Plan. Pursuant to the JEC’s direction under Section 2.1(b)(xiv),
Endo shall develop, finalize and review at the JCC a Marketing Plan for the
Product, Finished Product and Implanters on a calendar year-by-calendar year
basis, covering the [* * *] calendar years commencing with [* * *]. The
Marketing Plan shall include, at such time as appropriate, (i) preliminary plans
related to the prelaunch, launch, promotion, reimbursement and sales of the
Product, Finished Product and Implanters and which shall, at such time as
appropriate, include pricing strategy, public relations and promotional
communications, forecasts for the number of sales representatives, sales
detailing plans, sales incentive compensation programs related to the Product,
Finished Product and Implanters and a summary of Phase IV clinical studies and a
reasonably descriptive overview of the marketing and advertising campaigns
proposed to be conducted; and (ii) an estimated budget for the performance of
the activities under the Marketing Plan (“Marketing Budget”). The Marketing Plan
shall be commensurate with the commitment normally devoted by an established
pharmaceutical company to launch its own products of comparable potential for
each such calendar year. The Marketing Plan shall be updated by Endo and
reviewed by the JCC at least once each calendar year by a date no later than [*
* *] of each year so as to cover the next [* * *] full calendar years and to
include any other amendments in accordance with the decision-making authority
provided in Section 2.3(d).

 

5.3 Endo Responsibilities; Rights. In connection with its responsibilities for
distribution, marketing and sales of the Product, Finished Product and
Implanters in the Territory, Endo shall provide for all sales force personnel
(including sales administration and training), order entry, customer service,
reimbursement management, medical affairs, medical information, marketing
(including all advertising and promotional expenditures), warehousing, physical
distribution, invoicing, credit and collections, production forecasting and
other related facilities and services necessary or desirable for such
distribution, marketing and sales. Endo agrees that it will retain a sufficient
number of detailing representatives necessary to adequately cover the designated
physician call points for the Product, Finished Product and Implanters in order
to perform its obligations hereunder.

 

5.4 Promotional Materials and Activities. DURECT shall be entitled to
participate (through the JCC meetings) in the review of future promotional
materials and promotional activities with respect to the Product, Finished
Product and Implanters in the Territory. All

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-43-



--------------------------------------------------------------------------------

promotional materials and promotional activities shall be developed by Endo,
with input from DURECT through the JCC process, following the general guidelines
established by the JCC and consistent with the then current Marketing Plan.

 

5.5 Technical Support Representatives. The Product, Finished Product and
Implanters will be further supported by a technical field force to support the
pharmaceutical detailing representatives of a size and scope to be determined by
Endo and approved by the JCC, the goal of which shall be to provide detailed
training to the physician’s office on the implant procedure, patient management,
reimbursement process and to attend first implants, where feasible. Should Endo
choose to contract this technical force from a Third Party rather than use its
own personnel, then Endo shall provide written notice thereof to DURECT. Within
[* * *] of receipt of such notice from Endo, DURECT shall have the right to
elect to provide such technical force by providing written notice to Endo of
such election; provided that if DURECT elects to provide the technical support
field force, DURECT shall be responsible for [* * *] of such costs pursuant to a
procedure to be adopted by the JCC, and DURECT shall cooperate, and coordinate
such technical support efforts, with Endo.

 

5.6 Global Marketing Team. To the extent reasonably feasible, DURECT shall
permit Endo to participate in any global marketing strategy team formed by
DURECT that includes members from Third Parties licensed to market the Product
or Finished Product outside the Territory.

 

5.7 Distribution and Marketing Costs. From and after the Effective Date, Endo
shall be responsible for costs relating to the marketing, sale and distribution
of the Product and Finished Product in the Territory.

 

5.8 DURECT Co-Promotion Right; Supplemental Call Plan. Following the first full
calendar year after the First Commercial Sale of the Finished Product, in the
event that (i) Endo’s sales details for the Finished Product are below the
target for such details as set forth in the applicable Marketing Plan by more
than (a) [* * *] with respect to any calendar year or (b) [* * *] with respect
to any [* * *] consecutive calendar years, and (ii) the foregoing deficiency is
not due to Regulatory Authority action, shortage of supply pursuant to Section
8.10 or an Inability to Supply, then DURECT shall have the right to present to
the JCC a supplemental call plan for

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-44-



--------------------------------------------------------------------------------

DURECT to provide for the shortfall in sales details. If such supplemental call
plan is approved by the JCC, which approval shall not be unreasonably withheld
or delayed, DURECT shall be entitled to conduct sales details in the amount of
such shortfall, and DURECT and Endo shall share [* * *] of the actual costs
thereof for a minimum of [* * *] until such time as Endo reasonably demonstrates
its ability and readiness to conduct sales calls in order to meet the forecasted
sales detail target. If the JCC does not so approve such supplemental call plan,
then DURECT at its option shall be entitled to conduct sales details in the
amount of such shortfall for a minimum of [* * *], and the costs thereof shall
be borne by DURECT alone; provided that under any condition DURECT shall
cooperate, and coordinate such efforts, with Endo. Notwithstanding the
foregoing, in the event that Endo’s sales force has not reasonably demonstrated
its ability and readiness to conduct sales calls in order to meet the applicable
sales details target set forth in the Marketing Plan submitted by Endo to the
JCC for the year following DURECT’s commencement of sales details hereunder,
then DURECT shall, following the [* * *] anniversary of DURECT’s commencement of
sales details hereunder, be entitled to continue its supplemental sales detail
activities under this Section 5.8 in the amount of such shortfall, and Endo
shall reimburse DURECT its expenses therefor after such [* * *] at the rate
established for a Complaining Party under Section 3.5 until such time as the
Endo sales force reasonably demonstrates its ability and readiness to conduct
sales calls in order to meet the forecasted sales detail target in the
then-current Marketing Plan; provided that if the Parties at any time do not
agree to such ability and readiness of Endo to meet the applicable forecasted
sales detail target, then either Party may resolve such disagreement pursuant to
the Accelerated Arbitration Provisions set forth in Section 16.13(b). At
DURECT’s reasonable request, Endo shall provide to DURECT documents and other
information necessary for DURECT to determine whether Endo has conducted the
number of sales details provided for in this Section 5.8. In addition, so long
as DURECT is conducting such supplemental sales details in accordance with this
Section 5.8, DURECT will be included in, and be allowed to participate in, all
promotional activities being conducted by Endo pursuant to the then current
Marketing Plan, including participation in symposia, key opinion leader events,
and the like, and Endo shall provide DURECT’s supplemental detailing force with
all promotional materials and support services to the same extent available to
Endo’s sales force; provided that any additional costs incurred by Endo in

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-45-



--------------------------------------------------------------------------------

connection therewith shall be borne by the Parties in accordance with the cost
allocations set forth in this Section 5.8.

 

5.9 Sales Incentive Compensation Programs. During the first [* * *] following
the First Commercial Launch, Endo shall provide to its sales representatives
that are promoting the Product, Finished Product and Implanter sales incentive
compensation programs for the Product, Finished Product and Implanter that are
no less favorable than those which Endo provides to such sales representatives
with respect to their sale of any pharmaceutical products other than the
Product, Finished Product or Implanter.

 

6. PAYMENTS.

 

6.1 R&D Reimbursement and Payments to DURECT. Endo shall pay to DURECT
non-refundable and non-creditable payments to reimburse DURECT for Development
Costs borne by DURECT to develop the Product consistent with the timing set
forth below:

 

Timing

 

Reimbursement

Within [* * *] days after the date DURECT provides Endo a copy of the FDA’s
notification that it has accepted the first of the protocols relating to any one
of the Placebo-Controlled Studies; provided that Endo has not exercised its
termination right set forth in Section 13.3(c)

 

Reimbursement of Development Costs borne by DURECT prior to the Effective Date
in connection with the Product, up to a total of [* * *]

Within [* * *] days after the date the FDA notifies DURECT of Acceptance of the
Product’s NDA for Filing

 

Reimbursement of Development Costs borne by DURECT prior to the Effective Date
in connection with the Product, up to a total of [* * *]

Within [* * *] days after the date that Canada becomes part of the Territory in
accordance with Section 3.1(c)

 

Reimbursement of Development Costs borne by DURECT prior to the Effective Date
in connection with the Product up to a total of [* * *]

Within [* * *] days after the date DURECT provides to Endo a copy of the FDA’s
final approval of the Product’s NDA which approval will allow for the immediate
marketing and sale of Product in the United States (“Final FDA Approval”)

 

Reimbursement of Development Costs borne by DURECT after the Effective Date up
to a total of [* * *]

Within [* * *] days after the date

 

Reimbursement of Development Costs

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-46-



--------------------------------------------------------------------------------

DURECT provides to Endo a copy of the Product Registration in Canada which
approval will allow for the immediate marketing and sale of Product in Canada in
the event that Canada has become part of the Territory in accordance with
Section 3.1(c)

 

borne by DURECT after the Effective Date in connection with the Product, up to a
total of [* * *]

On the date that is [* * *] days after the First Commercial Sale of the Product

 

Reimbursement of Development Costs borne by DURECT after the Effective Date
until the date of notification of the Final FDA Approval in connection with the
Product over and above those amounts addressed immediately above, up to a total
of [* * *]

 

The Party who receives the written acceptance, or the Registration, as the case
may be, from the FDA shall be responsible for promptly informing the other Party
in writing when such event has occurred.

 

6.2 Distribution Fee. Endo shall pay to DURECT a Distribution Fee based on Net
Sales of Finished Product in the Territory as calculated in accordance with this
Section 6.2. The applicable percentage of Net Sales used for the purpose of
calculating the Distribution Fee payable to DURECT in a calendar year shall be
the applicable percentage based on the prior year’s total Net Sales of Finished
Product in the Territory, as set forth below:

 

Prior Annual Sales

 

Distribution Fee to DURECT

When calendar year net commercial units recorded by Endo as commercial sales of
Product are up to and including [* * *] units

 

DURECT receives [* * *] of Net Sales for such year minus the aggregate Transfer
Price paid by Endo for all units of Product

When calendar year net commercial units recorded by Endo as commercial sales of
Product are greater than [* * *] units but less than or equal to [* * *] units

 

DURECT receives [* * *] of Net Sales for such year minus the aggregate Transfer
Price paid by Endo for all units of Product

When calendar year net commercial units recorded by Endo as commercial sales of
Product are greater than [* * *] units but less than or equal to [* * *] units

 

DURECT receives [* * *] of Net Sales for such year minus the aggregate Transfer
Price paid by Endo for all units of Product

When calendar year net commercial units recorded by Endo as commercial sales of
Product are greater than [* * *] units but

 

DURECT receives [* * *] of Net Sales for such year minus the aggregate Transfer
Price paid by Endo for all units of Product

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-47-



--------------------------------------------------------------------------------

less than or equal to [* * *] units

   

When calendar year net commercial units recorded by Endo as commercial sales of
Product are greater than [* * *] units

 

DURECT receives [* * *] of Net Sales for such year minus the aggregate Transfer
Price paid by Endo for all units of Product

 

An example of the calculation of Distribution Fee payments is set forth on
Exhibit M.

 

6.3 Minimum Payments. Within [* * *] after the Effective Date, Endo shall
prepare and deliver to DURECT a good faith projection of the Net Sales for the
first [* * *] of marketing the Finished Product in the Territory (“Sales
Projection”). At least [* * *] in each calendar year, until Final FDA Approval,
Endo shall update such Sales Projection, with one update to be delivered no
later than [* * *] after NDA filing and a final update to be delivered within [*
* *] after Final FDA Approval. The Sales Projection and each subsequent update
shall be reviewed and approved by the JCC and shall be consistent with the
Marketing Plans and the Current Forecast for supply of Finished Product provided
under Section 8.3, provided that the quantities of Finished Product in such
Sales Projection shall not be binding on Endo. In the Minimum Payment Year, Endo
shall pay to DURECT on a quarterly basis minimum payments equal to [* * *] of
the projected quarterly Net Sales of Finished Product ([* * *] of projected Net
Sales of Product on an annual basis) based on the Sales Projection update
delivered [* * *] after Final FDA Approval for the [* * *] of marketing of the
Product in the Territory (“Minimum Payments”). Minimum Payments paid to DURECT
by Endo shall be fully creditable against Distribution Fees under Section 6.2
for the Minimum Payment Year for which the Minimum Payments are made.

 

6.4 Allocation of Sales. Endo shall allocate or reallocate sales of Product to
Net Sales received in a specific calendar month or calendar year in accordance
with Endo’s usual and customary sales allocation practices that Endo applies to
its other products.

 

6.5 ALZA Payments.

 

(a) DURECT shall be solely responsible and obligated, and Endo shall have no
responsibility or obligation at any time, for any and all payments due to ALZA
under or in connection with the ALZA Agreement, including any increased costs
under or in connection with Sections 2.3(b) or 5.6(a) of the ALZA Agreement.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-48-



--------------------------------------------------------------------------------

 

(b) Notwithstanding Section 6.5(a), during the term of this Agreement, DURECT
(i) shall not breach, or default under, the ALZA Agreement which breach or
default could give rise, whether immediately or with the passage of time, to
termination of such agreement or restriction of DURECT’s rights thereunder in a
manner that would adversely affect the rights granted by DURECT to Endo under
this Agreement (and, pursuant to Sections 4.1(c) and 15.1, shall provide Endo
with prompt written notice of any such alleged breach or default), (ii) shall
maintain its exclusive rights to the Product pursuant to the ALZA Agreement,
including Sections 5.1(b) and 5.3(a)(A) of the ALZA Agreement, and (iii) shall
not amend the ALZA Agreement in any manner that will alter DURECT’s rights
thereunder in a manner that would adversely affect the rights granted by DURECT
to Endo under this Agreement.

 

6.6 Bankruptcy Rejection of ALZA Agreement. (a) Prior to filing any motion,
pleading or otherwise seeking a Bankruptcy Rejection of the ALZA Agreement under
11 U.S.C. 365 or other comparable provision of any Bankruptcy Laws (including by
way of response to any motion or other pleading filed by ALZA seeking Bankruptcy
Rejection or assumption, affirmance or other similar relief with respect to the
ALZA Agreement), DURECT or any other Person acting on behalf of DURECT or its
estate pursuant to any Bankruptcy Laws, shall give [* * *] notice to Endo of the
intent to seek such Bankruptcy Rejection (“Rejection Notice”).

 

(b) The Rejection Notice must include the following: (i) the factors considered
by the moving party underlying the business judgment justifying the Bankruptcy
Rejection of the ALZA Agreement, (ii) any monetary defaults by DURECT under the
ALZA Agreement through the date of the notice, (iii) any monetary obligations
under the ALZA Agreement for the [* * *] subsequent to the date of the notice
that DURECT has no intention of meeting, (iv) any non-monetary defaults by
DURECT under the ALZA Agreement to the date of the notice and (v) any
anticipatory non-monetary defaults by DURECT under the ALZA Agreement.

 

(c) No later than [* * *] after actual receipt of the Rejection Notice, Endo
may, at its option, in its sole discretion and without prejudice to any other
rights or remedies available to Endo under this Agreement, notify DURECT of its
undertaking to do any of the following: (i) provide DURECT with the funds
necessary to cure all pre-existing monetary defaults under the ALZA Agreement,
(ii) provide DURECT, on an ongoing basis, with funds necessary to meet all of
DURECT’s monetary obligations under the ALZA Agreement, if and as they arise in
the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-49-



--------------------------------------------------------------------------------

ordinary course of business between ALZA and DURECT, (iii) provide DURECT with
all services and support necessary and appropriate to cure all non-monetary
defaults and to prevent any anticipatory non-monetary defaults by DURECT under
the ALZA Agreement and (iv) acknowledge that should this Agreement be rejected
and Endo choose to retain its rights under 11 U.S.C. ¨365(n)(1)(B) or other
similar provision of any Bankruptcy Laws, all of Endo’s claims under such
undertaking shall be subject to 11 U.S.C. ¨365(n)(2)(C) (“Undertaking”).

 

(d) Should DURECT or any other Person acting on behalf of DURECT or its estate
pursuant to any Bankruptcy Laws, decide to seek Bankruptcy Rejection of the ALZA
Agreement notwithstanding the Undertaking, any motion or pleading seeking
Bankruptcy Rejection of the ALZA Agreement shall attach copies of the Rejection
Notice and the Undertaking and shall be served on Endo as a party in interest to
such proceeding in accordance with the Bankruptcy Laws, the Federal Rules of
Bankruptcy Procedures and Local Rules of the bankruptcy court administering the
Bankruptcy Case.

 

6.7 Equity Investment in DURECT

 

On Tuesday, November 12, 2002, Endo shall purchase from DURECT, and DURECT shall
issue to Endo, 1,533,742 shares of validly issued, fully paid, nonassessable
shares of DURECT common stock, par value $.0001 per share (“DURECT Common
Stock”), for an aggregate purchase price of $4,999,998.92 pursuant to the Common
Stock Purchase Agreement attached as Exhibit O hereto (the “Common Stock
Purchase Agreement”).

 

7. PAYMENTS AND REPORTS.

 

7.1 Payments. Beginning [* * *] after the end of the calendar quarter in which
the First Commercial Sale is made in the Territory and for each calendar quarter
thereafter (no later than [* * *] after the end of such calendar quarter), Endo
shall submit a statement to DURECT, which shall set forth the amount of Net
Sales in the Territory, during such quarter, and the calculation of Distribution
Fees due on such Net Sales for such quarter. Additionally, beginning [* * *]
after the calendar quarter in which Minimum Payments first become payable and
for the three calendar quarters thereafter (no later than [* * *] after the end
of such calendar quarter), Endo shall submit a statement to DURECT, which shall
set forth the amount due to DURECT as

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-50-



--------------------------------------------------------------------------------

Minimum Payments during such quarter, and the calculation of such payment. Each
such statement shall be accompanied by the payment, if any, due to DURECT.

 

7.2 Mode of Payment. Endo shall make all payments required under this Agreement
by wire transfer (at DURECT’s expense for such wire transfer fees) to any
account specified by DURECT or as otherwise directed by DURECT from time to time
in U.S. Dollars, provided that, with respect to Canada, such payments shall be
payable in U.S. Dollars, calculated using the rate of exchange which is the
average commercial rate of exchange for the [* * *] preceding the date of
payment for the conversion of local currency to U.S. Dollars as published by The
Wall Street Journal (or if such journal shall cease to publish currency exchange
rates, then another leading U.S. financial publication or bank as mutually
agreed to in writing by the Parties).

 

7.3 Records Retention. Endo, its Sublicensees, DURECT, its Third Party
Manufacturers, and each such Party’s respective Affiliates shall keep complete
and accurate records pertaining to the development, sale and manufacture of
Product, Finished Product and Implanters and the calculation of Net Sales in the
Territory to permit the determination of Fully Burdened Manufacturing Cost of
Product and Finished Product (and actual, direct costs of Implanters),
Development Costs, Distribution Fees and distribution, sales and marketing costs
relating to the Product, Finished Product and Implanters for a period of [* * *]
after the year in which such sales or costs occurred, and in sufficient detail
to permit the Parties to confirm the accuracy of each of the foregoing.

 

7.4 Audit Request. During the term of this Agreement and for a period of two
years thereafter, at the request and expense of any Party (the “Auditing
Party”), DURECT and its Affiliates and Third Party Manufacturers (in the case of
a request by Endo) or Endo and its Affiliates and Sublicensees (in the case of a
request by DURECT) (the “Audited Party”) shall permit an independent, certified
public accountant appointed by the Auditing Party and reasonably acceptable to
the Audited Party, at reasonable times and upon reasonable notice but not more
often than two times each calendar year, to examine such records as may be
necessary to determine the correctness of any report or payment made under this
Agreement, to determine the consistency of actual expenditures versus the
budgeted expenditures set forth in the Development Budget and/or Marketing
Budget, as the case may be, or obtain information as to the determination of
Fully Burdened Manufacturing Cost of Product and Finished Product (and

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-51-



--------------------------------------------------------------------------------

actual, direct costs of Implanters) (including the records of when during
production batches failed, the cost and nature of such failures), and the
aggregate Net Sales and Distribution Fees payable for any calendar quarter.
Results of any such examination shall be made available to all Parties except
that said independent, certified public accountant shall verify to the Auditing
Party such amounts and shall disclose no other information revealed in such
audit.

 

7.5 Cost of Audit. The Auditing Party shall bear the full cost of the
performance of any audit requested by the Auditing Party except as hereinafter
set forth. If, as a result of any inspection of the books and records of the
Audited Party, it is shown that payments made by Endo to DURECT under this
Agreement were less than the amount which should have been paid, then Endo shall
make all payments required to be made to eliminate any discrepancy revealed by
said inspection within [* * *] after DURECT’s demand therefor. Furthermore, if
the payments made were less than [* * *] of the amount that should have been
paid during any calendar year, Endo shall also reimburse DURECT for the
reasonable costs of such audit. In the event that the audit shows that an
overpayment has been made by Endo, such amounts shall be deducted from
Distribution Fees owed to DURECT. If such overpayment amounts have not been
settled by such deductions from Distribution Fees within one year from the date
originally overpaid, then DURECT shall make all payments required to be made to
Endo to eliminate any such overpayment. Furthermore, if (i) the overpayment made
was more than [* * *] of the amount that should have been paid in any calendar
year or (ii) the costs invoiced by DURECT were more than [* * *] of the audited
costs in any calendar year, then DURECT shall also reimburse Endo for the
reasonable costs of such audit.

 

7.6 No Non-Monetary Consideration for Sale. Without the prior written consent of
DURECT, Endo and its Sublicensees and Affiliates shall not accept or solicit any
non-monetary consideration of the sale of the Finished Product, Finished Product
and the Implanter. Subject to the applicable oversight and approval
responsibilities of the PDC and the JCC set forth in Sections 2.2(b) and 2.3(b),
the use by Endo and its Affiliates of a commercially reasonable amount of the
Product and Implanters for promotional sampling, compassionate use and indigent
care shall not violate this Section 7.6, provided that DURECT shall be paid in
accordance with Section 4.5(c), 8.6(a) or 8.13 for Product, Finished Product and
Implanters for such uses as applicable.

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-52-



--------------------------------------------------------------------------------

 

8. MANUFACTURE AND SUPPLY.

 

8.1 Supply Obligations. Under the auspices of, and subject to review and
approval by, the JMC, and except as mutually agreed by Endo and DURECT,
commencing on the Effective Date, and thereafter during the term of this
Agreement, DURECT (or its Affiliates) shall be responsible for the manufacture
or supply of all requirements of Product, Finished Product and Implanters for
clinical and commercial use in the Territory pursuant to this Agreement.

 

8.2 Supply of Finished Product

 

(a) Commencing on the commercial launch of the Finished Product and thereafter
during the term of this Agreement, subject to the terms and conditions of this
Section 8, DURECT shall supply Endo with all of Endo’s and Endo’s Affiliates,
Sublicensees’ and designees’ requirements for Finished Product and Implanters in
the Territory pursuant to this Agreement, and Endo, its Affiliates, Sublicensee
and designees shall purchase from DURECT all of such requirements for Finished
Product and Implanters. Endo shall place orders for the requirements of its
Affiliates, Sublicensees and designees, and DURECT shall ship directly to such
Affiliates, Sublicensees or designees or to Endo for its reshipment to such
Affiliates, Sublicensees or designees, as requested by Endo.

 

(b) DURECT shall ensure that all services, facilities and goods used in
connection with such manufacture comply with the applicable Manufacturing
Standards in effect from time to time.

 

(c) Endo and DURECT, in consultation with the JMC, shall cooperate in good faith
and shall establish the Specifications for Product, Finished Product and
Implanter for this Agreement.

 

(d) DURECT may, after consultation with the JMC, subcontract with a qualified
Third Party Manufacturer in order to fulfill DURECT’s supply obligations to Endo
hereunder; provided that in no event shall any such subcontract release DURECT
from any of its obligations to supply Product, Finished Product or Implanters
under this Agreement.

 

8.3 Forecasts. Commencing [* * *] prior to the anticipated commercial launch of
the Finished Product in the Territory, no later than [* * *] prior to the first
business day of each

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-53-



--------------------------------------------------------------------------------

calendar quarter (“Q1”), Endo shall provide DURECT with a non-binding (except
with respect to Q1), good faith rolling forecast of estimated quantities of
Finished Product and anticipated delivery schedules for Finished Product for the
following [* * *] period (i.e., Q1 and the next [* * *] (“[* * *],”
respectively)), by quarters (“Current Forecast”). The quantity indicated for Q1
in the Current Forecast shall be binding on Endo, and Endo shall be required to
place firm orders for Q1 pursuant to Section 8.4 based on the quantity of
Finished Product for Q1 contained in the Current Forecast. The quantity
indicated for [* * *] through [* * *] in the Current Forecast shall not be
binding on Endo, provided that Endo shall be required to place a firm order for
[* * *] for a quantity which is (i) no more than [* * *]; and (ii) no less than
[* * *] of the quantity indicated for [* * *] in the Current Forecast. The
Current Forecast shall be revised and updated quarterly to include forecasted
quantities for the next succeeding [* * *]. [* * *] prior to the [* * *]
anniversary of the First Commercial Sale, the Parties, through the JCC and JMC,
shall review the efficacy of the forecasting procedure set forth in this Section
8.3 to determine (i) if the procedure for firm orders for [* * *] should be
extended to apply to [* * *] and, in a modified format (i.e. a wider range of
permissible discrepancy), [* * *], or (ii) if the procedure for firm orders
should not be extended to apply to [* * *] or [* * *] and should be modified
(i.e. implementing a wider range of permissible discrepancy) for [* * *].

 

8.4 Orders for Finished Product.

 

(a) No later than [* * *] before the calendar quarter in which delivery is
sought, Endo shall place its firm order with DURECT, setting forth the number of
units of Finished Product by dosage, delivery dates and shipping instructions
with respect to each shipment of Finished Product. DURECT shall accept such
orders from Endo, subject to the other terms and conditions of this Agreement,
to the extent such quantity of Finished Product specified in the firm order is
consistent with the requirement regarding firm orders in Section 8.3. Endo’s
orders shall be made pursuant to purchase orders which are in a form mutually
acceptable to Endo and DURECT, to the extent that such form is not inconsistent
with the terms of this Agreement.

 

(b) DURECT shall not be obligated to accept orders to the extent the quantity of
Finished Product ordered exceeds the limitation set forth in Section 8.3, but
shall use good faith efforts to fill such orders for such excess quantities from
available supplies. In the event that DURECT, despite the use of good faith
efforts, is unable to supply such excess quantities to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-54-



--------------------------------------------------------------------------------

Endo, such inability to supply shall not constitute a breach of DURECT’s
obligations under this Section 8 or a Short-Term Inability to Supply or
Long-Term Inability to Supply. DURECT shall use all reasonable efforts to notify
Endo within [* * *] after receipt of an order of DURECT’s ability to fill any
amounts of such orders in excess of the quantities that DURECT is obligated to
supply. Endo shall notify DURECT as soon as possible of an increase in Endo’s
requirements for Finished Product materially in excess of the limits set forth
in Section 8.3.

 

(c) In the event that Endo submits orders for Finished Product with respect to
any Q1 for less than the minimum quantity of Finished Product that Endo is
required to purchase under this Section 8, DURECT nevertheless shall supply and
ship to Endo (in accordance with the shipping instructions most recently
supplied by Endo), and Endo shall have the obligation to purchase and accept
from DURECT, such minimum quantity of Finished Product. Endo shall notify DURECT
as soon as possible of a decrease in Endo’s requirements for Finished Product
materially below the limits set forth in Section 8.3. In the event of such a
decrease, DURECT shall use all commercially reasonable efforts, but shall not be
required if contractually prohibited from doing so, to reduce accordingly the
orders for Finished Product and parts that DURECT has placed with its Third
Party Manufacturers and suppliers that DURECT would have purchased but for such
decrease in purchase of the Finished Product by Endo.

 

8.5 Delivery. With respect to exact shipping dates, DURECT shall use all
reasonable commercial efforts to ship or cause to be shipped quantities of
Finished Product and Implanters that DURECT is obligated to supply pursuant to
Section 8.3 on the dates specified in Endo’s purchase orders submitted and
accepted in accordance with Section 8.4. Notwithstanding any term that may be
specified on Endo’s Product purchase order, all Product, Finished Product and
Implanters to be delivered pursuant to this Agreement shall be delivered in
accordance with this Section 8.5, FOB (as such term is defined in the UCC)
DURECT’s facility, suitably packed in bulk containers for shipment, and marked
for shipment to the final destination point indicated in Endo’s purchase order.
The shipping packaging used in connection with such deliveries shall be in
accordance with cGMP with respect to protection of the Product, Finished Product
and Implanters during transportation, taking into consideration the mode(s) of
transport Endo has elected to use for each such shipment, the final destination
point of each such shipment and reasonable expectations regarding shipment time
duration and possible delays associated

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-55-



--------------------------------------------------------------------------------

therewith. Transportation of Product, Finished Product and Implanters may be
made by rail, road, air, sea, and inland waterway or by a combination of such
modes of transport. DURECT will deliver or cause to be delivered all Product,
Finished Product and Implanters to the carrier nominated by Endo at a point
selected by DURECT. If such delivery occurs at DURECT’s or a Third Party’s
premises, DURECT or such Third Party shall be responsible for loading. If
delivery occurs at any other place, DURECT or such Third Party shall not be
responsible for unloading. If Endo nominates a Person other than a carrier to
receive the Product, DURECT shall be deemed to have fulfilled its obligation to
deliver the Product when the Product is delivered to that Person. Title and risk
of loss shall transfer to Endo, and Endo shall be responsible for all shipping,
storage, handling and insurance costs upon delivery to the carrier or Person
designated by Endo.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-56-



--------------------------------------------------------------------------------

8.6 Purchase Price.

.

(a) The purchase price for all Finished Product supplied by DURECT to Endo
pursuant to this Section 8 for commercial use in the Territory (“Transfer
Price”) shall be as set forth in the chart below. The applicable Transfer Price
for Finished Product supplied by DURECT in a calendar year shall be the
applicable Transfer Price based on the net commercial sale of Finished Product
in the prior calendar year as follows:

 

Prior Year Net

Commercial Sale

 

3.3 ug/hr

--------------------------------------------------------------------------------

 

6.7 ug/hr

--------------------------------------------------------------------------------

 

10 ug/hr

--------------------------------------------------------------------------------

 

13.3 ug/hr

--------------------------------------------------------------------------------

0 – [* * *] units

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

[* * *] – [* * *] units

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

[* * *] – [* * *] units

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

[* * *] – [* * *] units

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

[* * *] –[* * *] units

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

[* * *] units

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

 

In [* * *], and each year thereafter, the above Transfer Prices shall be
readjusted up or down effective as of each January 1 by the percentage change in
the United States Consumer Price Index (Urban Wage Earners and Clerical Workers,
U.S. City Average, All Items, 1982-1984 = 100) from the prior January 1. Endo
shall have no obligation to pay the Transfer Price to DURECT for Product that
has been paid for under the Development Budget, including Product from
validation batches that are shipped to Endo for commercial sale. The Parties
shall agree in good faith on applicable Transfer Prices for Product line
extensions and Related Products, if any, Commercialized under this Agreement.

 

(b) DURECT shall submit invoices to Endo for Product and Finished Product
promptly after shipment. Payment terms shall be [* * *] days from the date of
Endo’s receipt of any correct invoice. Payments shall be sent to the “Remit to”
address set forth on the invoice. Endo shall pay DURECT a late charge of [* * *]
per month (or the maximum interest allowable by applicable law, whichever is
less) for each invoice past due for more than 30 days from the date of Endo’s
receipt of any correct invoice. Should Endo dispute any portion of an invoice,
it shall not be required to pay any portion of such invoice until such time as
the dispute is resolved

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-57-



--------------------------------------------------------------------------------

and Endo receives a fully corrected invoice; provided that, in such an event,
DURECT shall have the option of issuing a new, correct invoice for the portion
of the original invoice not in dispute, and the disputing Party shall pay such
new invoice within the time limits set forth in this Section 8.6(b).
Notwithstanding the foregoing, Endo has no obligation to pay for any shipment of
Product and Finished Product that (i) Endo and DURECT agree does not meet the
Specifications and/or Manufacturing Standards, (ii) in accordance with Section
8.8(b), Endo has found does not meet the Specifications and/or Manufacturing
Standards and such findings have not been disproved by independent laboratory
testing or (iii) is under quarantine (provided that in such event, Endo shall
pay for such Product [* * *] days from the date of release of such quarantine).
Upon DURECT’s receipt of a notice from Endo claiming that a shipment of Product
does not meet the Specifications and/or applicable Manufacturing Standards, the
time period for payment of such shipment or such batch shall toll until such
time as such non-conformity questions regarding such shipment or such batch are
resolved in accordance with Section 8.8. All relevant terms of Section 7 with
respect to payments of Distribution Fees shall apply to the payment of invoices
for the supply of Product or Finished Product.

 

8.7 Conformity; Specifications; Quality Control

.

(a) All Product, Finished Product and Implanters supplied by DURECT pursuant to
this Agreement shall comply in all material respects with the Specifications and
applicable Manufacturing Standards and shall adhere to all applicable laws and
regulations relating to the manufacture, sale and shipment of each shipment of
Product, Finished Product and Implanters at the time it is shipped by DURECT
hereunder.

 

(b) Changes to the Specifications shall be made only by the JMC, subject to the
Parties’ right to challenge such changes pursuant to this Agreement. DURECT
shall ensure that all such changes shall be reflected in all Regulatory
Authority filings.

 

(c) DURECT shall conduct, or cause to be conducted, quality control testing of
Product, Finished Product and Implanters prior to shipment, in accordance with
the Specifications and applicable Manufacturing Standards as are in effect from
time to time and such other quality control testing procedures adopted by the
JMC from time to time (collectively, the “Testing Methods”). Initially and until
decided otherwise by the JMC, the Testing Methods

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-58-



--------------------------------------------------------------------------------

shall include all FDA required release testing and DURECT shall undertake all
such tests. DURECT shall retain records pertaining to such testing. Each
shipment of Product, Finished Product and Implanters hereunder shall be
accompanied by a certified quality control protocol and certificate of analysis
for each lot of Product, Finished Product and Implanters therein as well as such
customs and other documentation as is necessary or appropriate.

 

(d) Endo shall have the right, at reasonable times and upon reasonable notice,
to inspect and audit all DURECT facilities at which Product, Finished Product or
Implanters are manufactured pursuant to this Section 8 for purposes of
determining compliance with the terms of this Agreement, including cGMP. DURECT
shall use all reasonable commercial efforts to gain access to the facilities of
Third Party Manufacturers at which Product, Finished Product or Implanters are
manufactured for Endo to so audit such facilities for purposes of determining
compliance with the terms of this Agreement, including cGMP.

 

(e) DURECT shall ensure that each Product, Finished Product and Implanters, when
delivered to Endo, meets the Specifications and Manufacturing Standards, and the
standards of Product and Finished Product identity, strength, quality and purity
set forth in the NDA. In addition, DURECT shall ensure that all Product,
Finished Product, Implanters and, if Commercialized hereunder, Implant Kits
supplied to Endo or its Affiliates, Sublicensees or designees shall (i) meet all
applicable requirements of any relevant Regulatory Authority in the Territory
and any other applicable laws or regulations, (ii) be manufactured, packaged,
tested, stored and shipped in accordance with applicable cGMPs, and applicable
law or regulation, and (iii) be produced, packaged, tested and stored in
facilities that have been approved by the applicable Regulatory Authority, to
the extent required by applicable law or regulation.

 

8.8 Acceptance/Rejection; Interim Replacement

.

(a) Endo and its designees shall have the right to reject any shipment of
Product, Finished Product or Implanters made to it under this Agreement that
does not meet the Specifications or applicable Manufacturing Standards in any
material respects when inspected by Endo to verify its conformity to the
Specifications, applicable Manufacturing Standards and applicable purchase
order; provided that such claims by Endo of non-conforming Product,

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-59-



--------------------------------------------------------------------------------

Finished Product or Implanters shall be deemed waived unless made by Endo in
writing and received by DURECT within a [* * *] period of Endo discovering same.

 

(b) Any notice delivered pursuant to Section 8.8(a) shall specify the reasons
for the rejection. After notice of rejection is received by DURECT, Endo shall
cooperate with DURECT in determining whether rejection is justified. DURECT
shall notify Endo as soon as reasonably possible, but not later than [* * *]
after receipt of the notice from Endo, whether it accepts Endo’s basis for
rejection. If DURECT accepts Endo’s determination that the Products, Finished
Product or Implanters are non-conforming, then DURECT shall replace such
shipment or batch with conforming Product, Finished Product or Implanters and
pay for all reasonable out-of-pocket expenses incurred by Endo and DURECT in
connection with shipping and/or storing such replacement Product, Finished
Product or Implanters and storing the non-conforming Product, Finished Product
or Implanters. If DURECT does not accept Endo’s determination that the Products,
Finished Products or Implanters are non-conforming, and Endo does not accept
DURECT’s conclusion, then DURECT and Endo shall jointly select an independent
Third Party expert to test the Product, Finished Product and/or Implanter and
determine whether they conform to the Specifications, applicable Manufacturing
Standards and applicable purchase order. The Parties agree that such Third
Party’s determination shall be final and binding. The Party against whom the
Third Party expert rules shall bear the costs of the Third Party testing. If the
Third Party expert rules that the Product, Finished Product or Implanter conform
to the Specifications, the applicable Manufacturing Standard and applicable
purchase order, then Endo shall purchase the Product, Finished Product or
Implanter at the agreed upon price. If the Third Party rules that the Product,
Finished Product or Implanters do not conform to the Specifications, the
applicable Manufacturing Standard or applicable purchase order, then DURECT
agrees to replace such shipment or batch with conforming Product, Finished
Product or Implanters (unless it has already done so pursuant to Section 8.8(c))
and pay for all reasonable out-of-pocket expenses incurred by Endo and DURECT in
connection with shipping and/or storing such replacement Product, Finished
Product or Implanters and storing the non-conforming Product, Finished Product
or Implanters. Such replacement shipment of Product, Finished Product or
Implanters shall be treated as a new, additional shipment of Product, Finished
Product or Implanters (that will be separately invoiced by DURECT if the
Product, Finished Product or

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-60-



--------------------------------------------------------------------------------

Implanters being replaced has not been paid for by Endo) for all purposes,
including measuring its conformity to the Specifications, applicable
Manufacturing Standards and applicable purchase order, and Endo’s payment for
such additional shipment. Endo shall return any such rejected shipment to DURECT
if so instructed by DURECT, at DURECT’s expense. In the event that any Product,
Finished Product or Implanters shipment or batch thereof is ultimately agreed or
found to meet the Specifications, applicable Manufacturing Standards and
applicable purchase order, Endo shall accept and pay for such shipment or batch
in accordance with Section 8.6(b).

 

(c) Upon DURECT’s receipt of a claim that a shipment or batch thereof of
Product, Finished Product or Implanters does not meet the Specifications and/or
applicable Manufacturing Standards, DURECT shall replace such shipment or batch
thereof with an additional shipment of Product that does conform to such
standards, as soon as reasonably practicable; provided that such replacement
shall not constitute an acceptance by DURECT that such Product, Finished Product
or Implanter are non-conforming.

 

(d) DURECT shall maintain in inventory as safety stock Product, Finished Product
and Implanters, and all components thereof, and Endo shall maintain in inventory
as safety stock Product, Finished Product and Implanters, as is reasonable and
customary in the pharmaceutical industry for product manufacturers and
marketers, respectively.

 

8.9 Inventory Management. Endo shall maintain inventory of Product, Finished
Product and Implanters in accordance with Endo’s usual and customary inventory
management practices that Endo applies to its other products.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-61-



--------------------------------------------------------------------------------

 

8.10 Shortage of Supply. DURECT shall notify Endo as promptly as possible upon
becoming aware that DURECT is unable to supply the quantity of Product, Finished
Product or Implanters to Endo that DURECT is required to supply hereunder, but
in no event more than [* * *] after DURECT’s receipt of a firm order from Endo
as provided in Section 8.4 if DURECT is unable to supply such quantities of
Product, Finished Product or Implanters. In such event, DURECT shall implement
all commercially reasonable efforts to remedy such shortage, including through
the use of Third Party Manufacturers for all or a portion of such quantities of
Product, Finished Product or Implanters as determined are necessary by the JMC.

 

8.11 Inability to Supply.

.

(a) In the event of any Short-Term Inability to Supply or Long-Term Inability to
Supply, Endo shall be entitled in proportion to the supply shortfall to (i)
delay the incurrence of the Development Costs and/or the Distribution Fee, sales
costs and/or marketing costs for the relevant period, until such Short-Term
Inability to Supply or Long-Term Inability to Supply ends, and (ii) reduce its
Product and Finished Product (and corresponding Implanter) forecasts pursuant to
Section 8.3, in which case the Development Budget and/or the relevant Marketing
Budget shall be adjusted accordingly. Any issues relating to the application of
this provision shall be subject to review by the relevant Committee, and any
resolution of such matters shall require a consensus decision by such Committee
(or be resolved pursuant to the Accelerated Arbitration Provisions set forth in
Section 16.13(b)), provided that Sections 2.1(d)(ii) and (iii) shall not apply
with respect to such matter.

 

(b) An “Inability to Supply” shall mean: (i) with respect to the supply of
Product and Implanters for development activities, DURECT’s failure for any
reason, including Force Majeure, to supply Endo with quantities of Product (or
corresponding Implanters) meeting the Specifications and Manufacturing Standards
equal to at least [* * *] of the quantity of Product (or corresponding
Implanters) reasonably required to perform the development activities under the
Development Plan and Post-Registration Plan over any calendar quarter; and (ii)
with respect to the supply of Finished Product and Implanters for commercial
sales, DURECT’s failure for any reason, including Force Majeure, to supply Endo
with quantities of Finished Product (or corresponding Implanters) meeting the
Specifications and Manufacturing Standards equal to at least [* * *] of the
quantity of Finished Product (or corresponding Implanters) set

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

62



--------------------------------------------------------------------------------

forth in the Current Forecast and binding on Endo pursuant to Section 8.3;
provided that (i) an Inability to Supply that occurs (A) during the [* * *]
immediately following the First Commercial Sale or (B) due to a Force Majeure
after the [* * *] year immediately following the First Commercial Sale shall not
be deemed a breach (including a Termination Event) by DURECT of this Agreement
if (a) DURECT has used all reasonable commercial efforts to supply such
quantities of Product and Finished Product (and corresponding Implanters) that
are binding on Endo pursuant to Section 8.3, and (b) such Inability to Supply
has not resulted from the willful wrongdoing, recklessness or gross negligence
of DURECT, and (ii) in the event that the foregoing clause (i) applies,
quantities of Finished Product (and corresponding Implanters) that are binding
on Endo pursuant to Section 8.3 shall, at Endo’s option in its sole discretion,
be reduced in proportion to any such Inability to Supply.

 

(c) A “Short-Term Inability to Supply” is any Inability to Supply that is
reasonably expected to continue for no more than a [* * *] period of time.

 

(d) A “Long-Term Inability to Supply” shall mean any Inability to Supply that is
reasonably expected to exceed or actually exceeds a [* * *] period of time.

 

(e) In the event that either Party believes or has reason to believe that any
Long-Term Inability to Supply exists, such Party shall provide the other Party
with prompt written notice of such claim and the JMC shall promptly meet to
discuss such claim and to determine whether the alleged Long-Term Inability to
Supply exists. If the JMC does not reach a consensus decision in its
deliberations regarding such claims, then the matter shall be referred to the
JEC for resolution, provided that Sections 2.1(d)(ii) and (iii) shall not apply
with respect to such matter. If the JEC does not reach consensus decision on the
matter, then Endo may submit the matter to arbitration pursuant to the
Accelerated Arbitration Provisions set forth in Section 16.13(b). The Parties
shall reasonably and promptly cooperate with the JMC, JEC, and arbitrators, as
the case may be, during their proceedings regarding such claims.

 

(f) If a determination is made pursuant to Section 8.11(e), by the JMC, the JEC,
or the arbitrators, as the case may be, that a Long-Term Inability to Supply
exists, the JEC shall re-evaluate the Development Plan, Marketing Plans,
Development Budget and/or the Marketing Budgets in view of such Long-Term
Inability to Supply. If a determination is made pursuant to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

63



--------------------------------------------------------------------------------

Section 8.11(e), by the JMC, the JEC, or the arbitrators, as the case may be,
that a Long-Term Inability to Supply exists, then: (i) for so long as such
Long-Term Inability to Supply continues, the JMC shall be co-chaired by
representatives of Endo and DURECT and matters that are the subject of a
deadlock arising in the JMC shall be resolved in accordance with the Accelerated
Arbitration Provisions of Section 16.13(b); (ii) DURECT shall cooperate with
Endo in using an alternative supply, including in connection with the use of
qualified Third Party Manufacturers and sourcing of materials; and (iii) Endo
shall (with the understanding that the goal of the Parties shall be to
transition the manufacture and supply of Product and Finished Product back to
DURECT as soon as practicable, to the extent that such Long-Term Inability to
Supply ceases to exist) have the right to, or direct that DURECT, take one or
more of the following actions in connection with the Product, Finished Product
or Implanter supply shortfall:

 

(i) use a Third Party Manufacturer to fill the Product, Finished Product or
Implanter supply shortfall;

 

(ii) take such other actions as may be necessary for purposes of filling the
Product, Finished Product and Implanter supply shortfall.

 

(g) In the event that a Third Party Manufacturer is to supply Product, Finished
Product or Implanters in accordance with Section 8.11(f), 8.13 or 8.15, DURECT
shall fully cooperate with such Third Party Manufacturer, and take all actions
necessary to qualify them as a manufacturer of Product, Finished Product or
Implanters, including: (i) providing them with copies of all documentation
within DURECT’s possession and control that is reasonably necessary for them to
manufacture Product, Finished Product or Implanters; (ii) providing such
technical assistance as is reasonably necessary to enable them to manufacture
Product, Finished Product or Implanters in accordance with the Specifications
and the applicable Manufacturing Standards; and (iii) to the extent that a Third
Party Manufacturer supplies Product, Finished Product or Implanters pursuant to
Section 8.11(f), 8.13 or 8.15, Endo shall be relieved of its obligation to
purchase from DURECT such quantities of Product, Finished Product or Implanters.

 

8.12 Additional Commercial Facilities. No later than [* * *] prior to the date
when Endo reasonably believes that the quantity of Finished Product required by
Endo for commercial

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

64



--------------------------------------------------------------------------------

sale will exceed the maximum capacity of DURECT’s then existing manufacturing
facility(ies), Endo will provide written notice to DURECT setting forth the
maximum quantity of Finished Product that it reasonably believes will be
required per year to support commercial sales for the subsequent [* * *]
calendar years (“Estimated Required Capacity”). Upon receipt of such notice, the
JMC and JCC shall discuss and decide what course of action to pursue in order to
accommodate such anticipated increased demand, including the use of Third Party
Manufacturers. In the event the JEC in consultation with the JMC and JCC decides
that a new commercial manufacturing facility should be built in order to provide
the Estimated Required Capacity, then DURECT and Endo shall agree in good faith
to a plan to equitably share the costs of building and maintaining a new
commercial manufacturing facility with capacity to supply Finished Product up to
the Estimated Required Capacity in a manner intended to ensure continuous supply
of Product and Finished Product hereunder; it being understood that the Parties
will agree to the ownership of such facility(ies) at such time.

 

8.13 Implanters. DURECT, in coordination with the JMC and JCC, shall be
responsible for identifying appropriate Third Party Manufacturers of, and
delivering to Endo, its Affiliates or designees for distribution to Third
Parties, all Implanters and, if Commercialized hereunder, Implant Kits pursuant
to the forecast, order, invoicing and delivery procedures set forth in Sections
8.2 through 8.6. DURECT’s actual, direct cost of Implanters shall be paid for,
and the net sales derived from the sale of such Implanters, shall be shared by
DURECT and Endo equally (i.e., 50% for each Party) pursuant to appropriate
procedures to be submitted by the JMC in consultation with the JCC and subject
to approval of the JEC.

 

8.14 Finishing. Unless requested by Endo in writing to the contrary, DURECT
shall supply to Endo for commercial distribution all (i) Product as Finished
Product, and (ii) Implanters and, if Commercialized hereunder, Implant Kits in
ready-for-sale form, including any labeling and other packaging materials
approved by the JCC.

 

8.15 Third Party Manufacturers.

 

(a) No later than [* * *] following the JCC’s first adoption of the Marketing
Plan, the JMC, in consultation with the PDC, shall adopt a plan (a “Third Party
Manufacturing Plan”) identifying potential Third Parties to be engaged by
DURECT, and that are approved in writing

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

65



--------------------------------------------------------------------------------

by Endo (such approval not to be unreasonably withheld or delayed), to perform
services or supply facilities or goods in connection with the manufacture,
testing and/or packaging of the Product or Implanter (including all components,
sub-assembly, assembly, finish and fill and packaging thereof) by or on behalf
of DURECT to ensure continuous supply of Product, Finished Product and
Implanters hereunder (“Third Party Manufacturers”). Such Third Party
Manufacturing Plan shall be subject to written approval by Endo (such approval
not to be unreasonably withheld or delayed), following which DURECT shall use
all commercially reasonable efforts to enter into definitive manufacturing
license agreements with such Third Party Manufacturers (each, a “Third Party
Manufacturing Agreement”) and use all commercially reasonable efforts to obtain
any necessary or appropriate Regulatory Approval for such Third Party
Manufacturer to perform in connection with this Agreement. The Third Party
Manufacturers shall be required to provide any and all services, facilities and
goods necessary for the manufacture of Product, Finished Product and Implanters
in the event that DURECT ceases to fulfill its obligations to do so under this
Agreement, including as a result of an Inability to Supply, a Bankruptcy Case or
Bankruptcy Rejection, Force Majeure, or being a Non-Performing Party or other
breach of DURECT’s obligations hereunder.

 

(b) DURECT shall use all commercially reasonable efforts to enter into
definitive Third Party Manufacturing Agreements within [* * *] following the
adoption by the JMC of the Third Party Manufacturing Plan. If (i) a Third Party
Manufacturing Agreement is not entered into within such [* * *] period, (ii)
there are, at any time following such [* * *] period, any types of services,
facilities, components or goods that are required to be provided by DURECT under
this Agreement that are not then covered by any Third Party Manufacturing
Agreement, or (iii) a Third Party Manufacturing Agreement shall terminate, then
the JMC shall promptly amend the Third Party Manufacturing Plan to identify
additional or alternative potential Third Party Manufacturers to perform such
function, and, following Endo’s approval (not to be unreasonably withheld or
delayed) of such amended plan, DURECT shall promptly enter into negotiations
with such Third Parties to obtain appropriate Third Party Manufacturing
Agreements.

 

(c) The Third Party Manufacturing Agreements shall contain the obligations set
forth in Section 8.15(a), and shall provide that Endo shall be an intended third
party beneficiary of such Third Party Manufacturer’s obligations to DURECT
thereunder, including with rights of

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

66



--------------------------------------------------------------------------------

direct enforcement by Endo. In addition, each Third Party Manufacturing
Agreement shall provide that, in the event that DURECT, or any other Person
acting on behalf of DURECT or its estate pursuant to any Bankruptcy Laws, shall
seek or obtain a Bankruptcy Rejection of such Third Party Manufacturing
Agreement, then the Third Party Manufacturer shall (i) timely exercise its
rights to continue any and all licenses thereunder, pursuant to 11 U.S.C. 365(n)
of the Bankruptcy Laws, and (ii) to the extent that Bankruptcy Rejection
effectively terminated the Third Party Manufacturing Agreement, immediately
enter into an agreement with Endo, on substantially the same terms and
conditions. The Third Party Manufacturing Agreements may contain such additional
terms and conditions as DURECT and the Third Party Manufacturer shall agree to,
subject to the approval of the JMC prior to the execution of such Third Party
Manufacturing Agreement and provided that such additional terms and conditions
do not prejudice, reduce or limit Endo’s rights under this Agreement (including
this Section 8.15).

 

(d) With respect to Third Party Manufacturers identified and approved hereunder,
all activities relating thereto shall be included in the Development Plan and
the costs shared by the Parties in accordance with Section 4.6.

 

(e) The provisions of Sections 6.5 and 6.6 of this Agreement regarding the ALZA
Agreement shall apply mutatis mutandis to the Third Party Manufacturing
Agreements.

 

8.16 Limitation on Use of Third Party Manufacturers. Notwithstanding anything to
the contrary in this Section 8 or in this Agreement, DURECT’s use of Third Party
Manufacturers shall be at all times subject to the limitations and conditions
set forth in the ALZA Agreement, and DURECT shall not be required to contract
any manufacturing activity relating to the Product which would be a violation of
its obligations under the ALZA Agreement; provided that DURECT shall use all
reasonable commercial efforts to obtain any necessary consents from ALZA
regarding such Third Party Manufacturers.

 

9. OWNERSHIP; PATENTS; TRADEMARKS.

 

9.1 Ownership. As between the Parties, all Inventions shall be owned by DURECT
(or its nominee); provided the Parties hereby acknowledge that ALZA shall own
specified Inventions related to Systems in accordance with the terms of the ALZA
Agreement. To the extent necessary to effectuate the foregoing, Endo shall take
any action reasonably necessary to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

67



--------------------------------------------------------------------------------

effectuate DURECT or its nominee’s ownership pursuant to the foregoing (subject
to DURECT reimbursing all reasonable out-of-pocket expenses incurred by Endo in
connection therewith). DURECT shall at all times have all right, title and
interest in and to the Patents, Technical Information and Intellectual Property
Rights relating to the Product, Finished Product and Implanter (subject to the
rights of ALZA), whether in existence on the Effective Date or developed during
the term of this Agreement, subject to the rights granted to Endo pursuant to
this Agreement.

 

9.2   Maintenance of the Patents.

 

(a) Subject to Section 9.2(b), DURECT shall have full responsibility for, and
shall control the preparation and prosecution of, and shall pay all application
and maintenance fees for, all Patents owned or filed by DURECT. DURECT shall use
all commercially reasonable efforts to prosecute and maintain all Patents owned
by DURECT. In connection therewith, DURECT shall generally consult with Endo on
all future filings to be made by DURECT with respect to the Patents and the
prosecution and maintenance of such Patents, including where appropriate or
reasonably requested by Endo, providing copies to Endo of any such filings made
to, and written communications received from, any patent office relating, in
whole or in part, to the Patents, and notifying Endo promptly of (and, where
possible, prior to), and consulting with and considering in good faith
suggestions by Endo to avoid, any abandonment or invalidation of any such
Patent.

 

(b) Upon Endo’s written request, DURECT shall consider in good faith applying
for patents, in all jurisdictions in the Territory, at DURECT’s sole expense, on
any potentially patentable Invention which is not already the subject of a
Patent.

 

(c) Each Party shall cooperate with the other Party (or its designee) to execute
all lawful papers and instruments, to make all rightful oaths and declarations
and to provide consultation and assistance as may be necessary in the
preparation, prosecution, maintenance and enforcement of all such Patents
pursuant to this Agreement.

 

9.3 Infringement.

 

(a) If any Party learns of any actual or alleged unauthorized use, infringement
or threatened infringement or other violation by a Third Party within the
Territory (any of the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-68-



--------------------------------------------------------------------------------

foregoing, an “Infringement”) by a Third Party with respect to any Patent,
Technical Information, or any DURECT Trademark, Endo Trademark or Co-Owned
Trademark, such Party shall promptly notify the other Party and shall provide
such other Parties with available evidence of such infringement.

 

(b) DURECT shall have the first right, but not the duty, to institute
Infringement actions against Third Parties based on any Patent, Technical
Information, Invention or other Intellectual Property Rights owned by DURECT in
the Territory. If DURECT does not institute an Infringement proceeding against
such an offending Third Party within [* * *] of learning of such Infringement
or, in the event that a Third Party files a paragraph IV certification relating
to any Patent pursuant to 21 U.S.C. Section 355(j)(2)(A)(vii)(IV) of the
Hatch/Waxman Act (or any successor statute), if DURECT does not institute an
Infringement proceeding against such Third Party within [* * *] of receipt of
notice of such paragraph IV certification, or DURECT at any time ceases to
actively prosecute any such ongoing Infringement, Endo shall have the right, but
not the duty, to institute such an action with respect to any such Infringement;
provided that Endo may not enter into any settlement, consent judgment or other
voluntary final disposition of such action which adversely affects the validity,
enforceability, scope or ownership of any Patent, Trademark, Technical
Information, Invention or other Intellectual Property Rights owned by DURECT
without the prior written consent of DURECT, which will not be unreasonably
withheld or delayed. The costs and expenses of any such action (including
reasonable fees of attorneys and other professionals) shall be borne by the
Party instituting the action, or, if the Parties elect to cooperate in
instituting and maintaining such action, such costs and expenses shall be borne
by the Parties in such proportions as they may agree in writing. Each Party
shall execute all necessary and proper documents, take such actions as shall be
appropriate to allow the other Party to institute and prosecute such
infringement actions and shall otherwise cooperate in the institution and
prosecution of such actions (including consenting to being named as a nominal
party thereto). Each Party prosecuting any such Infringement action shall keep
the other Party reasonably informed as to the status of such action. Any award
paid by Third Parties as a result of such an Infringement action (whether by way
of settlement or otherwise) shall be applied first to reimburse the Parties for
all costs and expenses incurred by the Parties with respect to such action on a
pro rata basis and, if after such reimbursement any funds shall remain

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-69-



--------------------------------------------------------------------------------

from such award, they shall be allocated as follows: (i) if DURECT has
instituted and maintained such action alone, DURECT shall be entitled to retain
such remaining funds; (ii) if Endo has instituted and maintained such action
alone, Endo shall be entitled to retain such remaining funds; or (iii) if the
Parties have cooperated in instituting and maintaining such action, the Parties
shall allocate such remaining funds between themselves in the same proportion as
they have agreed to bear the expenses of instituting and maintaining such
action. Notwithstanding anything herein to the contrary, the Parties hereby
acknowledge that ALZA shall have the right to enforce any patents covering the
System as set forth in Section 9.2 of the ALZA Agreement.

 

(c) The provisions set forth in Section 9.3(b) shall apply with equal force
mutatis mutandis to the DURECT Trademarks and, if selected by the JCC, the
Co-Owned Trademark CHRONOGESIC® (wherein DURECT shall have the first right to
institute Infringement proceedings) and the Endo Trademarks and other Co-Owned
Trademarks (wherein Endo shall have the first right to institute Infringement
proceedings). Notwithstanding the foregoing, the commencement and maintenance of
proceedings with respect to the trademark ENDO and Endo’s logo (and variations
on the foregoing) shall be in the sole discretion of Endo, with no right granted
to DURECT to commence, prosecute or settle any action with respect thereto, and
the commencement and maintenance of Infringement proceedings with respect to the
trademark DURECT and DURECT’s logo (and variations on the foregoing) shall be in
the sole discretion of DURECT, with no rights granted to Endo to commence,
prosecute or settle any action with respect thereto.

 

10. PUBLICATION; CONFIDENTIALITY.

 

10.1 Notification. The Parties recognize that each may wish to publish the
results of their work relating to the subject matter of this Agreement. However,
the Parties also recognize the importance of acquiring patent protection and
other considerations. Consequently, subject to any applicable laws or
regulations obligating any Party to do otherwise, any proposed publication by
any Party concerning the subject matter of this Agreement shall comply with this
Section 10. All such publications, whether written or oral, shall be prepared in
accordance with the publication strategy established and approved by the JCC and
PDC. At least [* * *] before a manuscript is to be submitted to a publisher, the
publishing Party will provide the JCC with a copy of the manuscript. If the
publishing Party wishes to make an oral presentation, it will

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-70-



--------------------------------------------------------------------------------

provide the JCC with a summary of such presentation at least [* * *] before such
oral presentation and, if an abstract is to be published, [* * *] before such
abstract is to be submitted. Any oral presentation, including any question
period, shall not include any Confidential Information belonging to a Party
unless such Party agrees in writing to such inclusion in advance of such oral
presentation.

 

10.2 Review. The JCC will review the manuscript, abstract, text or any other
material provided to it under Section 10.1 to determine the advisability of such
publication from the marketing perspective, to determine whether patentable
subject matter is disclosed and to assess the accuracy of the technical content
therein. The JCC will notify the publishing Party within [* * *] of receipt of
the proposed publication if the JCC, in good faith, determines that patentable
subject matter is or may be disclosed, or if the JCC, in good faith, believes
Confidential Information is or may be disclosed. If it is determined by the JCC
that patent applications should be filed, the publishing Party shall delay its
publication or presentation for a period not to exceed [* * *] from the JCC’s
receipt of the proposed publication or presentation to allow time for the filing
of patent applications covering patentable subject matter. In the event that the
delay needed to complete the filing of any necessary patent application will
exceed the [* * *] period, the JCC will discuss the need for obtaining an
extension of the publication delay beyond the [* * *] period. If it is
determined in good faith by a Party that Confidential Information or proprietary
information of such Party is being disclosed, the Parties shall consult in good
faith to arrive at an agreement on mutually acceptable modifications to the
proposed publication or presentation to avoid such disclosure.

 

10.3 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
term of this Agreement and for 10 years thereafter, the receiving Party, its
Affiliates and its designees shall, and shall ensure that their respective
employees, officers, directors and other representatives shall, keep completely
confidential and not publish or otherwise disclose and not use for any purpose
any information furnished to it or them by the disclosing Party, its Affiliates
or its designees, except to the extent that it can be established by the
receiving Party by competent proof that such information: (i) was already known
to the receiving Party, other than under an obligation of confidentiality, at
the time of disclosure by the disclosing Party; (ii) was generally available to
the public or otherwise

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-71-



--------------------------------------------------------------------------------

part of the public domain at the time of its disclosure to the receiving Party;
(iii) became generally available to the public or was otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement; or (iv) was disclosed to the
receiving Party, other than under an obligation of confidentiality, by a Third
Party who had, to the receiving Party’s knowledge, no obligation to the
disclosing Party not to disclose such information to others (all such
information to which none of the foregoing exceptions applies, and the terms of
this Agreement (subject to DURECT’s obligation, if any, to share this Agreement
and other required information with ALZA, but only to the extent required
pursuant to the ALZA Agreement and under appropriate confidentiality
conditions), shall be deemed “Confidential Information”). Any and all
information and materials, including any and all Intellectual Property Rights
therein and thereto, owned by a Party shall constitute Confidential Information
of such Party which shall be deemed the disclosing Party with respect to such
Confidential Information.

 

10.4 Exceptions to Obligation. The restrictions contained in Sections 10.3 or
16.7 shall not apply to Confidential Information that: (i) is submitted by the
recipient to Governmental Entities to facilitate the issuance of Registrations
for the Product, provided that reasonable measures shall be taken to assure
confidential treatment of such information; (ii) is provided by the recipient to
Third Parties under confidentiality provisions at least as stringent as those in
this Agreement, in connection with consulting, development, manufacturing,
external testing, or marketing trials under this Agreement; or (iii) is
otherwise required to be disclosed in compliance with applicable laws or
regulations or order by a court or other regulatory body having competent
jurisdiction; provided that if a Party is required to make any such disclosure
of disclosing Party’s Confidential Information such Party will, except where
impracticable for necessary disclosures (for example, to physicians conducting
studies or to health authorities), give reasonable advance notice to the
disclosing Party of such disclosure requirement, and will use all reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed.

 

10.5 Limitations on Use. Each Party shall use, and cause each of its Affiliates
and its licensees to use, any Confidential Information obtained by such Party
from the disclosing Party,

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-72-



--------------------------------------------------------------------------------

its Affiliates or its licensees, pursuant to this Agreement or otherwise, solely
in connection with the activities or transactions contemplated hereby.

 

10.6 Remedies. Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to an injunction, without the posting
of any bond or other security, enjoining or restraining the disclosing Party,
its Affiliates and/or its licensees from any violation or threatened violation
of this Section 10.

 

11. REPRESENTATIONS AND WARRANTIES.

 

11.1 Representations and Warranties of the Parties. Each Party represents and
warrants to the other Party that:

 

(a) Such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

 

(b) Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement and has full power and authority to enter into this
Agreement and perform its obligations under this Agreement;

 

(c) This Agreement has been duly executed by such Party and constitutes a valid
and legally binding obligation of such Party, enforceable in accordance with its
terms, subject to and limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws generally applicable to creditors’
rights; and (ii) judicial discretion in the availability of equitable relief;

 

(d) With the exception of approval by Regulatory Authorities, such Party has
obtained, or is not required to obtain, the consent, approval, order, or
authorization of any Third Party, or has completed, or is not required to
complete, any registration, qualification, designation, declaration or filing
with, any Governmental Entity, in connection with the execution and delivery of
this Agreement and the performance by such Party of its obligations under this
Agreement, including any grant of rights to the other Party pursuant to this
Agreement; and

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-73-



--------------------------------------------------------------------------------

 

(e) The execution and delivery of this Agreement, and the performance by such
Party of its obligations under this Agreement, including the grant of rights to
the other Party pursuant to this Agreement, does not and will not: (i) conflict
with, nor result in any violation of or default under any instrument, judgment,
order, writ, decree, contract or provision to which such Party is otherwise
bound; (ii) give rise to any lien, charge or encumbrance upon any assets of such
Party or the suspension, revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval that applies to such
Party, its business or operations or any of its assets or properties; or (iii)
conflict with any rights granted by such Party to any Third Party or breach any
obligation that such Party has to any Third Party.

 

11.2 Representations and Warranties of DURECT. DURECT represents and warrants to
Endo that:

 

(a) DURECT is the owner of, or has sufficient rights to, all of the Patents,
Technical Information and DURECT Trademarks in existence on the Effective Date
to manufacture the Product and Finished Product and to grant to Endo the rights
granted under this Agreement (including the right to Commercialize the Product,
Finished Product and Implanter). To the knowledge of DURECT, as of the Effective
Date all of the Patents and DURECT Trademarks are valid, in full force and
effect and have been maintained to date, and, except as indicated on Exhibit D
with respect to DURECT Trademarks, are not the subject of any interference or
opposition proceedings;

 

(b) To the knowledge of DURECT, the Parties’ manufacture, use or
Commercialization of the Product, Finished Product or Implanter or use of the
DURECT Trademarks as contemplated by this Agreement will not infringe or
otherwise violate any Intellectual Property Right or trademark of any Third
Party, and, as of the Effective Date, DURECT is not aware of any asserted or
unasserted claims, interferences, oppositions or demands of any Third Party
against the Patents or Technical Information or (except as set forth on Exhibit
D) the DURECT Trademarks in existence as of the Effective Date;

 

(c) The manufacturing facility(ies) owned by DURECT (i) shall be capable of
supplying up to [* * *] units of Product and Finished Product during the
calendar year in which the First Commercial Sale occurs, including supply for
all requirements for Product under this

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-74-



--------------------------------------------------------------------------------

Agreement for clinical trials, (ii) shall be capable of supplying up to [* * *]
units of Product and Finished Product during the [* * *] year following the
First Commercial Sale and (iii) the Transfer Fee set forth in this Agreement is
DURECT’s current best estimate of the commercial terms on which DURECT can sell
Finished Product to Endo;

 

(d) As of the Effective Date, DURECT has provided Endo, or given Endo access to,
true, complete and unredacted copies of all (i) Regulatory Documentation, (ii)
agreements (including any letter agreements) between DURECT and ALZA, including
all effective amendments to any such agreements (excluding the Product
Acquisition Agreement, dated April 14, 2000, concerning ALZET® an osmotic,
implantable pump for research use in laboratory animals) and (iii)
correspondence between ALZA and DURECT which have been retained in DURECT’s
records as part of its normal course of business, which, in any event: (A)
affects or may affect Endo’s rights under this Agreement, or (B) to the extent
not precluded by confidentiality obligations to ALZA, relates to the Product;

 

(e) ALZA has declined any rights it may have to Commercialize the Product under
the ALZA Agreement and accordingly has no such rights; and

 

(f) As of the Effective Date, DURECT is not developing any New Product or
Related Product other than those set forth on Exhibit F.

 

11.3 Disclaimer of Other Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT, THE
PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF QUALITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

12. RECALL; INDEMNIFICATION; INSURANCE.

 

12.1 Investigation; Recall. In the event that the Regulatory Authority in the
Territory shall allege or prove that a Product, Finished Product, Implanter or,
if Commercialized hereunder, Implant Kit does not comply with applicable rules
and regulations in the Territory, Endo shall notify DURECT immediately. The JEC
upon the recommendation of the JMC, in consultation with the JCC, shall conduct
any appropriate investigation and shall make a determination as to the
disposition of any such matter. If Endo is required or if the JEC upon the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-75-



--------------------------------------------------------------------------------

recommendation of the JMC should deem it appropriate to conduct any recall
DURECT and Endo shall bear the costs and expenses associated with such recall,
in the proportion of [* * *] for DURECT and [* * *] for Endo, unless: (i) the
predominant cause of such recall results from DURECT’s failure to provide
Product, Finished Product, Implanters or, if Commercialized hereunder, Implant
Kits in accordance with this Agreement, or unless the predominant cause of such
recall results from DURECT’s breach of this Agreement or willful wrongdoing,
recklessness or gross negligence, in each such case DURECT shall bear all costs
and expenses associated with such recall; or (ii) the predominant cause of such
recall results from Endo’s breach of this Agreement or willful wrongdoing,
recklessness or gross negligence, in which case Endo shall bear all costs and
expenses associated with such recall.

 

12.2 Indemnification by DURECT. DURECT shall indemnify, defend and hold Endo and
its Affiliates, and their respective directors, officers, employees and agents
(each an “Endo Related Party”) harmless from and against any and all damages,
losses, judgments, penalties, fines, settlements, and costs and expenses
(including reasonable fees of attorneys and other professionals) (“Damages”)
arising out of Third Party claims relating to the Product, Finished Product or
Implanter that result from (i) any failure or alleged failure of any Product,
Finished Product or Implanter to satisfy any of the provisions in Section 8.7,
(ii) the malfunction or defect in the design or manufacture of the Product,
Finished Product or Implanter, (iii) the infringement or other violation of any
Third Party Intellectual Property Rights arising out of the manufacture, use or
Commercialization of the Product, Finished Product or Implanter under the terms
of this Agreement, (iv) the infringement or other violation of any Third Party
trademarks with respect to the use by the Parties of the DURECT Trademarks in
connection with the Product, Finished Product or Implanter under the terms of
this Agreement, (v) any payments due to ALZA under or in connection with the
ALZA Agreement or any breach or alleged breach thereof, (vi) any action (or
inaction) by DURECT prior to the earlier of the Trial Commencement Date and June
30, 2004, (vii) subject to any surviving obligations of Endo under Section 12.3,
any action (or inaction) by DURECT after the date of termination or expiration
of this Agreement, or (viii) any other breach by DURECT of this Agreement
including breach by DURECT of its representations and warranties hereunder.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-76-



--------------------------------------------------------------------------------

 

12.3 Indemnification by Endo. Endo shall indemnify, defend and hold DURECT and
its Affiliates and their respective directors, officers, employees and agents
(each a “DURECT Related Party”) harmless from and against any and all Damages
arising out of Third Party claims relating to the Product, Finished Product or
Implanter that result from: (i) the infringement or other violation of any Third
Party trademarks with respect to the use by the Parties of the Endo Trademarks
in connection with the Product, Finished Product or Implanter under the terms of
this Agreement, (ii) any breach by Endo of this Agreement, including breach by
Endo of its representations and warranties hereunder; or (iii) the wrongful
promotion or marketing of the Finished Product or Implanter by Endo, its
Sublicensees, Affiliates and designees (other than as covered by the indemnity
from DURECT to Endo for infringement or violation of Third Party Intellectual
Property Rights pursuant to Sections 12.2(iii) and (iv)).

 

12.4 Shared Liability. In the event Damages arise out of Third Party claims
which are subject to indemnification by Endo under Section 12.3 and also subject
to indemnification by DURECT under Section 12.2, then the Parties shall
indemnify each other to the extent of their respective liability for the
Damages. Any Damages which arise out of Third Party claims which are not subject
to indemnification by Endo under Section 12.3 or by DURECT under Section 12.2
shall be shared [* * *] by the Parties, and the Parties shall jointly and by
mutual agreement defend or settle such claims. In the event that the Parties
cannot agree to their respective indemnity obligations hereunder, a Party shall
be free at any time to resolve the respective indemnity obligations of the
Parties under this Section 12 pursuant to the arbitration provisions set forth
in Section 16.13.

 

12.5 Indemnification Procedure. Upon receipt by the Party or Related Party
seeking indemnification hereunder (an “Indemnified Party”) of notice of any
action, suit, proceeding, claim, demand or assessment against such Indemnified
Party which might give rise to Damages, the Indemnified Party shall give prompt
written notice thereof to the Party from which indemnification is sought (the
“Indemnifying Party”) indicating the nature of claim and the basis therefor,
provided that the failure to give such prompt notice shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent the
Indemnifying Party or the defense of any such claim is materially prejudiced
thereby. The Indemnifying Party shall have the right, at its option, to assume
the defense of, at its own expense and by its own counsel, any such claim

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-77-



--------------------------------------------------------------------------------

involving the asserted liability of the Indemnified Party. If any Indemnifying
Party shall undertake to compromise or defend any such asserted liability, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall agree to cooperate fully with the Indemnifying Party and
its counsel in the compromise of, or defense against, any such asserted
liability; provided, however, that the Indemnifying Party shall not, as part of
any settlement or other compromise, admit to liability or agree to an injunction
without the written consent of the Indemnified Party. Notwithstanding an
election by the Indemnifying Party to assume the defense of any claim as set
forth above, such Indemnified Party shall have the right (at its own expense if
the Indemnifying Party has elected to assume such defense) to employ separate
counsel and to participate in the defense of any claim.

 

12.6 Cost of Enforcement. All costs and expenses incurred by an Indemnified
Party in connection with enforcement of its rights under Sections 12.2 and 12.3,
as applicable, shall also be reimbursed by the Indemnifying Party promptly after
final determination that such Indemnified Party is entitled to such
indemnification by the Indemnifying Party.

 

12.7 Limitation on Damages. EXCEPT WITH RESPECT TO THE WILLFUL WRONGDOING,
RECKLESSNESS OR GROSS NEGLIGENCE OF A PARTY, A PARTY SHALL NOT BE LIABLE TO THE
OTHER, WHETHER PURSUANT TO THE FOREGOING INDEMNIFICATION OBLIGATIONS OR
OTHERWISE, FOR SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS
INTERRUPTION OR LOST PROFITS, OR PUNITIVE DAMAGES; PROVIDED, HOWEVER, THIS
EXCLUSION IS NOT INTENDED TO, NOR SHALL, EXCLUDE ACTUAL OR COMPENSATORY DAMAGES
OF THE AFFECTED PARTY, INCLUDING SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES
OWED TO THIRD PARTIES AS A RESULT OF A THIRD PARTY CLAIM.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-78-



--------------------------------------------------------------------------------

12.8 Insurance. Each Party shall carry and maintain in full force and effect
while this Agreement is in effect the following insurance in amounts no less
than that specified for each type (as may be increased at any time as specified
by the JEC, or as the Parties may be permitted by the JEC to self-insure based
on presentations to the JEC of the capability to so self-insure):

 

(a) Comprehensive general liability insurance with combined limits of not less
than [* * *] per occurrence and [* * *] per accident for bodily injury,
including death, and property damage;

 

(b) Workers’ compensation insurance in the amounts required by the law of the
state(s) in which such Party’s workers are located;

 

(c) Products liability insurance with a policy limit of at least [* * *] per
occurrence and in the aggregate until First Commercial Sale of the Product, and
thereafter with a policy limit of at least [* * *] per occurrence and in the
aggregate.

 

Each Party hereto shall name the other Party hereto as an “additional insured”
on all policies relating to the insurance described in this Section 12.8. Each
Party upon request shall provide the other with evidence of such insurance. Each
Party shall provide to the other [* * *] prior written notice of any proposed
cancellation, termination, reduction or change in its coverage.

 

13. TERM; TERMINATION; ADDITIONAL RIGHTS.

 

13.1 Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the other provisions of this Section 13,
shall remain in effect for so long as Endo is exercising its rights pursuant to
Section 3.1(d) or (e).

 

13.2 Termination for Cause. Either Party (“Non-Breaching Party”) may, without
prejudice to any other remedies available to it at law or in equity, terminate
this Agreement, effective upon written notice of termination, in the event that
the other Party (as used in this Section 13.2, the “Breaching Party”) shall have
breached or defaulted in the performance of any of its material obligations
hereunder (a “Termination Event”), and such Termination Event shall have
continued for [* * *] after written notice of such Termination Event was
provided to the Breaching Party by the Non-Breaching Party (or, if such
Termination Event cannot reasonably

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-79-



--------------------------------------------------------------------------------

be cured within such [* * *] period, then one additional [* * *] period if the
Breaching Party has commenced and diligently continued actions to cure such
Termination Event during such initial [* * *] period); provided, however, that
notwithstanding anything to the contrary in this Section 13.2 or in this
Agreement, DURECT may not terminate this Agreement unless (i) Endo in the
performance of its material obligations hereunder has committed a bad faith,
intentional breach or default, (ii) Endo fails to comply with a final
arbitration decision within [* * *] of such decision being entered pursuant to
Section 16.13, or (iii) ALZA terminates the ALZA Agreement in accordance with
the terms thereof as a result of Endo’s breach or default in the performance of
a material obligation under this Agreement; provided that DURECT provides Endo
with immediate written notice upon becoming aware of any such breach or default
hereunder and uses all commercially reasonable efforts to assist Endo, at Endo’s
expense, to cure such breach or default. Failure to pay any amounts due under
this Agreement within [* * *] after written notice that such amounts are overdue
(and subject to the dispute procedures in Section 4.6(b) and 8.6(b)) shall be
deemed a material breach of this Agreement.

 

13.3 Additional Termination Rights by Endo.

 

(a) Endo shall have the right, upon 10 days’ prior written notice to DURECT
setting forth the reasons therefor, to have the JEC determine whether or not
there exists a significant concern regarding a regulatory or patient safety
issue that would seriously impact the long term viability of the Product;
provided that Sections 2.1(d)(ii) and (iii) shall not apply with respect to such
matter. If the JEC cannot reach agreement regarding such a question, then the
matter shall be resolved in accordance with the Accelerated Arbitration
Provisions of Section 16.13(b). This Agreement shall immediately terminate upon
a finding by the JEC or arbitrators, as the case may be, that there exists a
significant concern regarding a regulatory or patient safety issue that would
seriously impact the long term viability of the Product. In such event, Endo
shall pay to DURECT before or on the effective date of termination a termination
fee equal to [* * *] % of any then-outstanding payment obligations of DURECT’s
contractual obligations to Third Parties as set forth under the Product
Development Plan and to Third Party Manufacturers. Notwithstanding the
foregoing, in the event such a significant concern arises during or immediately
following the First Trial, Endo shall have the right to terminate this Agreement
pursuant to this Section 13.3(a) without having to obtain the JEC’s or the
arbitrator’s

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-80-



--------------------------------------------------------------------------------

determination and without being obligated to pay any then-outstanding payment
obligations as set forth in the immediately preceding sentence.

 

(b) Following the one-year anniversary of the Effective Date, Endo shall have
the right in its sole discretion to terminate this Agreement, if not terminated
by Endo under any other provision of this Agreement, effective immediately upon
giving DURECT notice of such termination, provided that (i) if Endo provides
such termination notice prior to the second anniversary of the Effective Date,
then Endo shall pay to DURECT an amount equal to 35% of the remaining
Development Costs (if, and to the extent, Endo is obligated to make such
payments under Section 4.6(c)) set forth in the Summary Development Plan for the
12-month period following such termination, or, (ii) if Endo provides such
termination notice after the second anniversary of the Effective Date, then Endo
shall pay to DURECT an amount equal to 25% of the remaining Development Costs
(if, and to the extent, Endo is obligated to make such payments under Section
4.6(c)) set forth in the Summary Development Plan for the 12-month period
following such termination; provided that in the case of either of the foregoing
clauses (i) and (ii), (A) Endo shall only be obligated to pay DURECT amounts
under this Section 13.3(b) when such Development Costs are actually due and
owing during the twelve-month period following such termination and (B) in any
event, Endo shall not be obligated to pay more than $10,000,000 in the aggregate
in the event of a termination under this 13.3(b). Such termination shall be
effective 30 days following written notice of termination by Endo under this
Section 13.3(b).

 

(c) In the event that, in connection with the protocol for the first
Placebo-Controlled Study, DURECT receives a final Special Protocol Assessment
Letter, or the like, from the FDA that requires [* * *] in connection with the
administration of the Product and/or any one or more of the following [* * *]
measures following administration of the Product, such as: (i) [* * *], (ii) [*
* *], (iii) [* * *] or (iv) [* * *], then Endo shall have the right to terminate
this Agreement effective upon [* * *] days’ written notice with no further
rights or obligations hereunder (other than those rights or obligations which
are expressly indicated herein to survive termination or expiration of this
Agreement).

 

(d) In the event that the Trial Commencement Date shall not have occurred on or
before December 31, 2003, Endo shall have the right to terminate this Agreement
effective upon

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-81-



--------------------------------------------------------------------------------

[* * *] days’ written notice with no further rights or obligations hereunder
(other than those rights or obligations which are expressly indicated herein to
survive termination or expiration of this Agreement); provided that such written
notice is delivered to DURECT no later than January 31, 2004.

 

(e) In the event that the Trial Commencement Date shall not have occurred on or
before June 30, 2004, Endo shall have the right to terminate this Agreement
effective upon [* * *] days’ written notice with no further rights or
obligations hereunder (other than those rights or obligations which are
expressly indicated herein to survive termination or expiration of this
Agreement); provided that such written notice is delivered to DURECT no later
than July 31, 2004.

 

(f) In the event that DURECT has not complied in all material respects with its
obligations under the Common Stock Purchase Agreement (including registration of
the shares of DURECT Common Stock pursuant to Section 8(a) thereof), Endo shall
have the right to terminate this Agreement effective upon 10 days’ written
notice with no further rights or obligations hereunder (other than those rights
or obligations which are expressly indicated herein to survive termination or
expiration of this Agreement).

 

13.4 Termination in Connection With Additional Studies. If, pursuant to Section
4.7, the PDC does not receive the approval of the JEC to undertake the
additional clinical studies required by the FDA within [* * *] days of making
its formal recommendation of its conclusions to the JEC, then Endo may terminate
this Agreement effective immediately upon giving DURECT notice of such
termination. In the event of such a termination by Endo, DURECT shall pay to
Endo [* * *] of all proceeds and other consideration received by DURECT and its
Affiliates in the subsequent [* * *] years in connection with sales of (or
permitting Third Parties to sell) Product or Finished Product in the Territory,
pursuant to the payments and reports procedures set forth in Section 7
(substituting DURECT for Endo and Endo for DURECT, and the proceeds under this
Section 13.4 for Distribution Fees, therein). In the event that Endo does not
elect to terminate this Agreement under this Section 13.4, then (i) Endo may
elect to pay for such additional clinical studies required by the FDA, and shall
be entitled to reduce (A) by [* * *] % any payments otherwise due and owing to
DURECT hereunder until Endo has recovered through such reductions an amount
equal to [* * *] % of all costs incurred by Endo in connection

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-82-



--------------------------------------------------------------------------------

with such additional clinical studies and (B) the Distribution Fee by [* * *]
for a period of [* * *] years from such election, or (ii) if Endo does not so
elect to pay for such additional clinical studies required by the FDA, then
DURECT may elect to pay for such additional clinical studies and shall be
entitled to receive from Endo an increase of (A) [* * *] % of any payments
otherwise due and owing to DURECT hereunder until DURECT has recovered through
such increases an amount equal to [* * *] % of all costs incurred by DURECT in
connection with such additional clinical studies and (B) [* * *] of the
Distribution Fee for a period of [* * *] years from such election. The other
Party shall fully cooperate with the Party paying for such additional clinical
studies under this Section 13.4. If neither Party elects to pay for any such
additional clinical studies, then this Agreement shall terminate.

 

13.5 Termination in Connection with Bankruptcy. Any Party may terminate this
Agreement (or, at its option, Sections 3.6 or 3.7) effective immediately in the
event that the other Party (i) has become insolvent or has been dissolved or
liquidated, filed or has filed against it, a petition, case or other proceeding
under any Bankruptcy Laws, and such petition, case or proceeding is not
dismissed within 60 days of the filing; (ii) makes a general assignment for the
benefit of creditors; or (iii) has a receiver, custodian, trustee or other
Person exercising similar functions appointed for all or substantially all of
its assets.

 

13.6 Effect of Expiration or Termination. If this Agreement expires or is
terminated by any Party pursuant to this Section 13, all rights and obligations
of the Parties hereunder shall terminate except as specified in Section 13.9,
and in addition to any other remedies available to the Parties at law or in
equity: (i) Endo shall promptly transfer to DURECT copies of all data, reports,
records and materials in its possession or control that relate solely to the
Product, Finished Product and Implanter, and return to DURECT all relevant
records and materials in its possession or control containing Confidential
Information of DURECT (provided that Endo may keep one copy of such Confidential
Information of DURECT for archival purposes only); (ii) Endo shall transfer to
DURECT, or shall cause its designees to transfer to DURECT, ownership of all
INDs, Registration Applications, Registrations and other regulatory filings made
or filed for the Product (to the extent that any are held in Endo’s name), if
permitted by applicable laws and regulations; (iii) Endo shall assign to DURECT,
and hereby does assign, conditioned upon and effective only upon the termination
or expiration of this Agreement, with no additional

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-83-



--------------------------------------------------------------------------------

consideration all of Endo’s right, title and interest in the Co-Owned Trademarks
(which shall thereafter be deemed DURECT Trademarks) including all goodwill
associated therewith, (iv) Endo shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Section 13.6
(subject to DURECT reimbursing all reasonable out-of-pocket expenses incurred by
Endo in connection therewith), and (v) DURECT shall promptly return to Endo all
relevant records and materials in DURECT’s possession or control containing
Confidential Information of Endo (provided that DURECT may keep one copy of such
Confidential Information of Endo for archival purposes only).



13.7 Additional Rights. In the event that a Party (“Exercising Party”) exercises
its rights pursuant to Sections 3.5, 8.11, 8.15 or 13.8, and without limiting
any other rights or remedies available to the Exercising Party, the other Party
(“Responding Party”) shall, at the election of the Exercising Party or its
designees exercised within [* * *] of the Exercising Party or its designees’
notice to the Responding Party, promptly and free of charge:

 

(a) deliver to the Exercising Party or its designees all Technical Information
in the Responding Party’s possession or under its control necessary for such
Exercising Party to exercise its rights; and

 

(b) cooperate with and provide promptly to the Exercising Party all reasonable
assistance to enable the Exercising Party to exercise its rights as effectively
and expeditiously as possible.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-84-



--------------------------------------------------------------------------------

 

13.8 Nature of Licenses. All rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of 11 U.S.C.
365(n) of the Bankruptcy Laws, licenses of rights to “intellectual property” as
defined under 11 U.S.C. 101(35A) of the Bankruptcy Laws. The Parties agree that
Endo, as a licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights, including any right to enforce any exclusivity
provision of this Agreement, remedies, and elections under the Bankruptcy Laws.
To the fullest extent permitted by law, the Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against DURECT under
the Bankruptcy Laws, Endo shall be entitled to all applicable rights under 11
U.S.C. 365(n) of the Bankruptcy Laws, including copies and access to, as
appropriate, any such intellectual property and all embodiments of such
intellectual property upon written request therefor by Endo, and such, if not
already in its possession, shall be promptly delivered to Endo.

 

13.9 Accrued Rights; Surviving Obligations.

 

(a) Termination or expiration of this Agreement for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of any Party
prior to such termination or expiration, including any remedies available to a
Party with respect to a breach or default by the other Party hereunder. Such
termination or expiration shall not relieve any Party from obligations which are
expressly indicated herein to survive termination or expiration of this
Agreement.

 

(b) All of the Parties’ rights and obligations under, and/or the provisions
contained in, Sections 1, 3.4(c), 3.8, 4.1(e), 4.2, 6.5(a), 7.3-7.5, 9.1, 10,
12, 13.4, 13.6, 13.9 and 16 shall survive termination or expiration of this
Agreement.

 

14. FORCE MAJEURE.

 

14.1 Events of Force Majeure. Except where expressly provided for herein,
neither Party shall be held liable or responsible to the other Party nor be
deemed to be in default under, or in breach of any provision of, this Agreement
for failure or delay in fulfilling or performing any obligation of this
Agreement to the extent that such failure or delay is due to Force Majeure, and
without the willful wrongdoing, recklessness or gross negligence of the Party so
failing or delaying. For purposes of this Agreement, “Force Majeure” is defined
as causes beyond the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-85-



--------------------------------------------------------------------------------

reasonable control of the Party, including acts of God; changes in regulations
or laws of any government; war; civil commotion; destruction of production
facilities or materials by fire, flood, earthquake, explosion or storm; labor
disturbances; epidemic; and failure of public utilities or common carriers. In
such event that the ability of DURECT or Endo to perform its obligations under
this Agreement, as the case may be, shall be so affected, the affected Party
shall immediately notify the other Party of such inability and of the period for
which such inability is expected to continue. The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled and the 30
days thereafter. To the extent possible, each Party shall use all commercially
reasonable efforts to minimize the duration of any Force Majeure.

 

15.   ENDO’S RIGHT TO CURE ON BEHALF OF DURECT.

 

15.1 Endo’s Right to Cure. If DURECT at any time during the term of this
Agreement, defaults in its monetary obligations (or any non-monetary default)
with respect to any Third Party contractual obligation (including under the ALZA
Agreement or a Third Party Manufacturing Agreement), which default could give
rise, whether immediately or with the passage of time, to termination of such
agreement or restriction of DURECT’s rights thereunder in a manner that
adversely affects the rights granted by DURECT to Endo under this Agreement,
then Endo shall, at its option, in its sole discretion, be entitled to cure any
and all such defaults on DURECT’s behalf. Any payments or other financial
accommodations or consideration made by Endo in order to cure such defaults
shall be offset against any fees and payments due to DURECT under this
Agreement, with annual interest for any amount paid by Endo at a rate of prime
plus [* * *] (or the maximum rate permitted by applicable law, whichever is
less). DURECT shall give prompt written notice to Endo of any actual or alleged
breaches or defaults which are or potentially are within the scope of this
Section 15.1. Any rights provided to Endo under this Section 15.1 shall be in
addition to any other rights or remedies available to Endo under this Agreement,
at law or equity.

 

16. MISCELLANEOUS.

 

16.1 Relationship of Parties. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee or joint venture
relationship between the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-86-



--------------------------------------------------------------------------------

Parties. No Party shall incur any debts or make any commitments for the other,
except to the extent, if at all, specifically provided herein.

 

16.2 Assignment. Neither Party shall assign this Agreement or its rights or
obligations hereunder without the express written consent of the other Party
hereto, except that either Party may assign or transfer this Agreement and its
rights and obligations hereunder without the consent of the other Party to (i)
an Affiliate, (ii) any assignee of all or substantially all of its business, or
(iii) its successor in the event of its merger, consolidation or involvement in
a similar transaction. An assignment or transfer by a Party pursuant to this
Section 16.2 shall be binding on its successors or assigns. No such assignment
or transfer shall be valid or effective unless done in accordance with this
Section 16.2.

 

16.3 Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates shall be maintained in accordance with
GAAP.

 

16.4 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

16.5 Notice. Any notice, request or other communication required or permitted to
be given under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified), or
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:

 

In the case of DURECT, to:

 

DURECT Corporation

10240 Bubb Road

Cupertino, CA 95014

Attention: General Counsel

Facsimile No: (408) 777-3577

Telephone No.: (408) 777-1417

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-87-



--------------------------------------------------------------------------------

 

In the case of Endo, to:

 

Endo Pharmaceuticals Inc.

100 Painters Dr.

Chadds Ford, PA 19317

Attention: General Counsel

Facsimile No: (610) 558-9684

Telephone No.: (610) 558-9800

 

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service. If sent by certified mail, the date
of delivery shall be deemed to be the third business day after such notice or
request was deposited with the U.S. Postal Service.

 

16.6 Use of Name. Except as otherwise provided herein, DURECT, on the one hand,
and Endo on the other hand, shall not have any right, express or implied, to use
in any manner the name or other designation of the other or any other trade
name, trademark or logos of the other (including the DURECT Trademarks and Endo
Trademarks, respectively) for any purpose.

 

16.7 Public Announcements; Disclosures. Except as permitted by Section 10.4 or
as required by law, none of the Parties shall make any public announcement or
non-confidential disclosure concerning this Agreement, or the Product, Finished
Product or Implanter in the Field in the Territory, without the prior written
approval of the other Party.

 

16.8 Waiver. A waiver by any Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-88-



--------------------------------------------------------------------------------

 

16.9 Compliance with Law. Nothing in this Agreement shall be deemed to permit a
Party to export, reexport or otherwise transfer any Product sold under this
Agreement without compliance with applicable laws.

 

16.10 Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

16.11 Amendment. No amendment, modification or supplement of any provisions of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party. DURECT shall not, without the prior
written consent of Endo, amend, terminate or otherwise modify the ALZA
Agreement, in each case in any way that would, individually or in the aggregate,
adversely affect (a) Endo’s rights under this Agreement or (b) the ability of
DURECT to perform its obligations under this Agreement.

 

16.12 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles.

 

16.13 Arbitration.

 

(a) Except as expressly otherwise provided in this Agreement, any dispute
arising out of or relating to the interpretation of any provisions of this
Agreement or the failure of either Party to perform or comply with any
obligation of such Party pursuant to this Agreement or the breach, termination
or validity thereof (“Dispute”), shall be exclusively and finally settled by
arbitration under the Commercial Arbitration rules of the American Arbitration
Association (“AAA”) then in effect (the “Rules”), as modified by the terms set
forth in this Section 16.13(a):

 

(i) The place of arbitration of any Dispute shall be in Wilmington, Delaware.
Such arbitration shall be conducted by three arbitrators, one appointed by each
of Endo and DURECT and the third selected by the party-appointed arbitrators.
Each arbitrator shall be neutral and impartial and shall have relevant
experience in the pharmaceutical industry. Endo and DURECT shall make their
respective appointments within 20 business days of receipt by the respondent of
a copy of the demand for

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-89-



--------------------------------------------------------------------------------

arbitration. Such party-appointed arbitrators shall select the third arbitrator
within 20 business days of the appointment of the second arbitrator. If any
arbitrator is not timely appointed, on the request of any Party such arbitrator
shall be appointed by the AAA in accordance the listing, striking and ranking
provisions in the Rules. The arbitrators shall render an award as expeditiously
as possible; if practicable, within six months after the appointment of the
third arbitrator.

 

(ii) Any award rendered by the arbitrators shall be final and binding upon the
Parties. Judgment upon any award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be. Except as provided
in Section 12.6, each Party shall pay its own expenses of arbitration, and the
fees and expenses of the arbitrators shall be equally shared between Endo and
DURECT. Any costs or fees (including attorney’s fees and expenses) incident to
enforcing the award shall be charged against the Party resisting such
enforcement.

 

(iii) This Section 16.13(a) shall not prohibit a Party from seeking preliminary
injunctive relief in aid of arbitration from a court of competent jurisdiction
in the event of a breach or prospective breach of this Agreement by any other
Party which would cause irreparable harm to the Party seeking such relief.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitrators shall have full authority to grant
provisional remedies and to direct the Parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any Party to respect the arbitrators’ orders to that
effect.

 

(b) Whenever a Dispute is expressly designated in this Agreement as one to be
resolved through the Accelerated Arbitration Provisions, then such Dispute shall
be finally settled by arbitration under the then current AAA Expedited
Procedures applicable to the Rules (“Expedited Rules”) and in accordance with
the terms set forth in this Section 16.13(b) (the “Accelerated Arbitration
Provisions”):

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-90-



--------------------------------------------------------------------------------

 

(i) The place of arbitration shall be Wilmington, Delaware. Such arbitration
shall be conducted by a single neutral and impartial arbitrator agreed upon by
the Parties within five days of receipt by respondent of a copy of the demand
for arbitration. If the Parties fail to timely agree, on the request of any
Party, such arbitrator shall be appointed by the AAA in accordance with the
Expedited Rules. The Dispute shall be resolved by submission of documents unless
the arbitrator determines (or the Parties agree) that an oral hearing is
necessary. The award shall be rendered, if practicable, within 45 days of the
appointment of the arbitrator.

 

(ii) Any award rendered by the arbitrator shall be final and binding upon the
Parties. Judgment upon any award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be. Each Party shall
pay its own expenses of arbitration, and the fees and expenses of the arbitrator
shall be equally shared between Endo and DURECT. Any costs or fees (including
attorney’s fees and expenses) incident to enforcing the award shall be charged
against the party resisting such enforcement.

 

(iii) This Section 16.13(b) shall not prohibit a Party from seeking preliminary
injunctive relief in aid of arbitration from a court of competent jurisdiction
in the event of a breach or prospective breach of this Agreement by any other
Party which would cause irreparable harm to the Party seeking such relief.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitrator shall have full authority to grant
provisional remedies and to direct the Parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any Party to respect the arbitrator’s orders to that
effect.

 

16.14 Entire Agreement. This Agreement (together with the Common Stock Purchase
Agreement) constitutes the entire agreement among the Parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, among the Parties with respect to the
subject matter of this Agreement.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-91-



--------------------------------------------------------------------------------

 

16.15 Parties in Interest. All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto and their respective permitted successors and assigns.

 

16.16 No Third Party Beneficiaries. Nothing in this Agreement is intended to
confer on any Person other than DURECT or Endo any rights or obligations under
this Agreement, and there are no intended Third Party beneficiaries to this
Agreement.

 

16.17 Descriptive Headings; Certain Terms. The descriptive headings of this
Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement. The term
“including” when used herein shall be interpreted to mean “including but not
limited to”, except in Exhibits A and B for Fully Burdened Manufacturing Costs
and Development Costs.

 

16.18 Fees and Payments. All fees and payments made by one Party to the other
under this Agreement shall be deemed non-refundable unless expressly provided to
the contrary herein.

 

16.19 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, any one of which need not contain the signature of more than
one Party but all such counterparts taken together shall constitute one and the
same agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-92-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.

 

DURECT Corporation

By:

 

/s/    JAMES E. BROWN        

--------------------------------------------------------------------------------

   

Name:James E. Brown

   

Title:President and Chief Executive Officer

Endo Pharmaceuticals Inc.

By:

 

/s/    CAROL A. AMMON        

--------------------------------------------------------------------------------

   

Name:Carol A. Ammon

   

Title:Chairman and Chief Executive Officer

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.

-93-



--------------------------------------------------------------------------------

 

EXHIBIT A—Fully Burdened Manufacturing Costs

 

“Fully Burdened Manufacturing Costs” shall mean [* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

EXHIBIT B—Development Costs

 

Development Costs are equal to [* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

EXHIBIT C—Examples of Development Expenses

 

[* * *]

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

EXHIBIT D—DURECT Trademarks

 

Mark

--------------------------------------------------------------------------------

  

Country

--------------------------------------------------------------------------------

  

Appln. No.

--------------------------------------------------------------------------------

  

Goods

--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

CHRONOGESIC®

 

(Class 5)

  

Canada

  

1117897

  

Pharmaceuticals for the treatment of pain; analgesics; and drug delivery devices
containing medications for the treatment of pain, namely implantable devices for
the delivery of pain medication by implantation and release in the human body

  

Pending

CHRONOGESIC®1

 

(Class 5)

  

U.S.

  

75/658,684

  

Pharmaceuticals, namely analgesics

  

Allowed for registration. Statement of Use accepted July 31, 2002

CHRONOGESIC®

 

(Class 5)

  

U.S.

  

76/270,055

  

Pharmaceuticals for the treatment of pain; analgesics; and drug delivery devices
containing medications for the treatment of pain, namely implantable devices for
the delivery of pain medication by implantation and release in the human body.

  

[* * *] –see endnotes)1

DURECT

 

(Class 5)

  

Canada

  

1019851

  

Prescription pharmaceuticals, namely, pharmaceuticals prescribed by physicians
and delivered by means of implantable drug delivery methods for the treatment of
chronic diseases of the central nervous systems, cardio-vascular disease,
occlusions of blood vessels and grafts, ear disorders, cancer, spasticity,
failed back pain, spinal cord injuries, neuro-degenerative diseases, and chronic

  

[* * *]

--------------------------------------------------------------------------------

1   Note – [* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Mark

--------------------------------------------------------------------------------

  

Country

--------------------------------------------------------------------------------

  

Appln. No.

--------------------------------------------------------------------------------

  

Goods

--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

              

pain; and drug delivery devices containing medications, namely implantable
devices for delivery of drugs by implantation and release of medications in the
human body.

    

DURECT

 

(Class 10)

  

Canada

  

1071762

  

Miniature fluid dispensers for experimental use in laboratory animals and in
vitro; implantable and non-implantable pumps for use in dispensing fluids and
medications into animals for scientific use; surgical, medical, dental and
veterinary instruments and apparatus, namely speculum, measuring devices, sizing
devices and surgical insertion instruments; products and instruments for
delivery of fluids to the ear and for the treatment of ear disorders, namely ear
catheters; implantable and non-implantable pumps sold without medication for use
in dispensing fluids and medications into humans and animals.

  

[* * *]

DURECT

 

(Class 5)

  

U.S.

  

75/625,710

  

Prescription pharmaceuticals, namely, pharmaceuticals prescribed by physicians
and delivered by means of implantable drug delivery methods for the treatment of
chronic diseases of the central nervous systems, cardio-vascular disease,
occlusions of blood vessels and grafts, ear disorders, cancer, spasticity,
failed back pain, spinal cord injuries, neuro-degenerative diseases, and chronic
pain; and drug delivery devices containing medications, namely implantable
devices for delivery of drugs by implantation and release of medications

  

[* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Mark

--------------------------------------------------------------------------------

  

Country

--------------------------------------------------------------------------------

  

Appln. No.

--------------------------------------------------------------------------------

  

Goods

--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

              

in the human body.

    

DURECT

 

(Class 10)

  

U.S.

  

76/137,001

  

Surgical, medical, dental, and veterinary instruments and apparatus, namely,
speculum; products and instruments for the delivery of fluids to the ear and for
the treatment of ear disorders, namely, ear catheters; implantable and
non-implantable pumps sold without medication for use in dispensing fluids and
medications into humans and animals; measuring devices, diagnostic devices,
sizing devices and surgical insertion instruments used in connection with
products and instruments for the delivery of fluids to the ear and for the
treatment of ear disorders.

  

Approved for Publication August 5, 2002.

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

EXHIBIT E—Endo Trademarks

 

Mark

--------------------------------------------------------------------------------

  

Country

--------------------------------------------------------------------------------

  

Appln. No.

--------------------------------------------------------------------------------

  

Goods

--------------------------------------------------------------------------------

  

Status

--------------------------------------------------------------------------------

ENDO

  

U.S.

  

2004648

  

House mark for a full line of pharmaceutical preparations.

  

Registered

October 1, 1996.

ENDO (Stylized)

  

U.S.

  

2189503

  

House mark for a full line of pharmaceutical preparations.

  

Registered

September 15, 1998.

ENDO LABORATORIES

  

U.S.

  

2317044

  

House mark for a full line of pharmaceutical preparations.

  

Registered

February 8, 2000.

Endo Logo

  

U.S.

  

Newly Filed

  

House mark for a full line of pharmaceutical preparations.

  

Pending

Filed September 25, 2002.

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT F—DURECT New Products and Related Products

 

Development Projects as of Effective Date

 

New Products

 

[* * *]

 

Related Products

 

[* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT G—Patents

 

I. PATENTS OWNED BY DURECT

 

[* * *]

 

II. PATENTS OWNED BY ALZA

 

Those patents owned by ALZA in the Territory under which DURECT has a license
pursuant to Section 5.1(a) of the ALZA Agreement.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT H—Initial Members (including co-chairpersons and secretary) of JEC

 

DURECT MEMBERS

 

[* * *]

 

ENDO MEMBERS

 

[* * *]

 

SECRETARY

 

[* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT I—Initial Members (including chairperson and secretary) of PDC

 

DURECT MEMBERS

 

[* * *]

 

ENDO MEMBERS

 

[* * *]

 

SECRETARY

 

[* * *]

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT J—Initial Members (including chairperson and secretary) of JCC

 

ENDO MEMBERS

 

[* * *]

 

DURECT MEMBERS

 

[* * *]

 

SECRETARY

 

[* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT K—Initial Members (including chairperson and secretary) of JMC

 

DURECT MEMBERS

 

[* * *]

 

ENDO MEMBERS

 

[* * *]

 

SECRETARY

 

[* * *]

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT L—Initial Alliance Managers

 

DURECT

 

[* * *]

 

 

ENDO

 

[* * *]

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

EXHIBIT M—Examples of Calculation of Distribution Fee

 

[* * *]



--------------------------------------------------------------------------------

EXHIBIT N—DURECT Activities

 

[* * *]



--------------------------------------------------------------------------------

 

EXHIBIT O—Common Stock Purchase Agreement

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of November 8, 2002, by and between DURECT Corporation, a Delaware
corporation (the “Company”) and Endo Pharmaceuticals Inc., a Delaware
corporation (the “Purchaser”).

 

1. Authorization and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, the Company has authorized the issuance and sale
of 1,533,742 shares (the “Shares”) of its common stock, par value $0.0001 per
share (the “Common Stock”).

 

2. Agreements to Sell and Purchase. On the basis of the representations and
warranties contained in this Agreement, and subject to the conditions set forth
in this Agreement, the Company agrees to sell to the Purchaser, and the
Purchaser agrees to purchase from the Company 1,533,742 Shares, for an aggregate
purchase price of $4,999,998.92 (the “Purchase Price”).

 

3. Closing; Payment and Delivery. The purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Venture Law Group, 2775 Sand Hill
Road, Menlo Park, California, at 2:00 p.m. on Tuesday, November 12, 2002, or at
such other time and place as the Company and the Purchaser shall mutually agree.
Certificates for the Shares shall be registered in the name of the Purchaser.
The certificates evidencing the Shares shall be delivered to the Purchaser at
the Closing, with any transfer taxes to be paid by the Company.

 

4. Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares to the Purchaser is subject to the following conditions:

 

(a) Receipt by the Company of the Purchase Price in immediately available funds,
by wire transfer to an account designated by the Company to the Purchaser in
writing five days prior to the Closing Date.

 

(b) Accuracy of the representations and warranties made by the Purchaser and the
fulfillment in all material respects of those undertakings of the Purchaser to
be fulfilled prior to the Closing.

 

(c) The Development, Commercialization, Supply and License Agreement, dated as
of November 8, 2002 (the “Development Agreement”) shall have been executed and
delivered by the parties hereto.

 

5. Conditions to the Purchaser’s Obligations. The obligations of the Purchaser
to purchase and pay for the Shares on the Closing Date are subject to the
following conditions:

 

(a) The Purchaser shall have received on the Closing Date stock certificates
evidencing the Shares duly endorsed in blank, or accompanied by stock powers
duly executed in

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

blank in proper form for transfer (affixed with all required stamps evidencing
payment of transfer taxes).

 

(b) The Purchaser shall have received on the Closing Date a certificate, dated
the Closing Date and signed by an executive officer of the Company, to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c) The Purchaser shall have received on the Closing Date an opinion of Venture
Law Group, A Professional Corporation, counsel for the Company, dated the
Closing Date, in the form set forth as Exhibit A. Such opinion shall be rendered
to the Purchaser at the request of the Company and shall so state therein.

 

(d) The Purchaser shall have received on the Closing Date a receipt for the
Purchase Price.

 

(e) The Development Agreement shall have been executed and delivered by the
parties hereto.

 

6. Representations, Warrantiesand Covenants of the Company. The Company
represents and warrants to, and covenants with, the Purchaser that, as of the
date hereof and as of the Closing Date (or as of such other date as may be
expressly set forth below):

 

(a) The forms, reports and documents (collectively, the “Exchange Act
Documents”) filed with the Securities and Exchange Commission (the “Commission”)
since September 27, 2000 constitute all forms, reports and documents required to
be filed by the Company under the Securities Act of 1933 (the “Securities Act”)
and the Securities Exchange Act of 1934, as amended (the “Exchange Act” and,
together with the Securities Act, the “Securities Laws”) since that date. As of
their respective dates, the Exchange Act Documents complied as to form in all
material respects with the applicable requirements of the Securities Laws, and
did not contain any untrue statements of material facts or omit material facts
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading.
No subsidiary of the Company is required to file any form, report or other
document with the Commission. The financial statements included in the Exchange
Act Documents (together with accompanying notes, the “Financial Statements”) (a)
have been prepared from, and are in accordance with, the books and records of
the Company and its subsidiaries, (b) complied in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, (c) have been prepared in accordance
with the generally accepted accounting principles of the United States applied
on a basis consistent with the past practices of the Company (except as may be
indicated in the notes thereto) and (d) fairly present the consolidated
financial position and the consolidated results of operations and cash flows
(and changes in

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

financial position, if any) of the Company and its subsidiaries as of the times
and for the periods referred to therein.

 

(b) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own or lease its properties and to conduct
its business as currently conducted and as described in the Exchange Act
Documents and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not reasonably be
expected to have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

 

(c) Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as currently conducted and described in the Exchange Act
Documents and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not reasonably be
expected to have a material adverse effect on the Company and its subsidiaries,
taken as a whole; all of the issued shares of capital stock of each subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly by the Company, free and clear of all
liens, encumbrances, equities or claims.

 

(d) The execution and delivery of this Agreement by the Company, the performance
by the Company of its obligations hereunder and the consummation by the Company
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of the Company or its stockholders. This Agreement
has been duly executed and delivered by the Company and (assuming due
authorization, execution and delivery by the Purchaser) constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity and except as rights to indemnification and contribution in Section 12
hereof may be limited under applicable law.

 

(e) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Exchange Act Documents.

 

(f) As of the date hereof, the company’s authorized capital stock consists of
120,000,000 shares of common stock, 48,899,451 shares of which are issued and
outstanding. All shares of the Company’s capital stock outstanding are duly
authorized, validly issued, fully paid and non-assessable. As of the date
hereof, other than as set forth in the Investors’ Rights Agreement, there are no
(y) antidilution rights or preemptive rights with respect to capital stock of
the Company or (z) agreements restricting the transfer of, relating to the
voting of, requiring registration of, or granting any preemptive or antidilutive
rights with respect to, any securities of the Company.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

(g) The Shares, when issued, sold and delivered by the Company pursuant to this
Agreement, will be duly authorized, validly issued, fully paid, non-assessable
delivered by the Company free and clear of any liens. The sale and purchase of
the Shares pursuant to this Agreement conveys to the Purchaser good and valid
title to such securities, free and clear of any liens and will entitle the
Purchaser to all the rights of a holder of such securities.

 

(h) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or any registration rights or similar agreement or any other
agreement or other instrument binding upon the Company or any of its
subsidiaries that is material to the Company and its subsidiaries, taken as a
whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, except such as may be required by the securities or Blue
Sky laws of the various states or foreign jurisdictions in connection with the
offer and sale of the Shares and by Federal and state securities laws with
respect to the Company’s obligations under Sections 8 and 11 of this Agreement.

 

(i) The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof will not be, required to
register as, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

(j) Subject to the accuracy of the Purchaser’s representations herein, it is not
necessary in connection with the offer, sale and delivery of the Shares to the
Purchaser in the manner contemplated by this Agreement to register the Shares
under the Securities Act.

 

(k) The Company shall comply with all requirements of the National Association
of Securities Dealers, Inc. with respect to the issuance of the Shares and the
listing thereof on The Nasdaq National Market.

 

7. Representations, Warranties and Covenants of the Purchaser.

 

The Purchaser represents and warrants to, and covenants with, the Company that:

 

(a) The Purchaser is an “accredited investor” as defined by Rule 501(a) of the
Securities Act of 1933, as amended, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
purchase the Shares. The Purchaser is acquiring the number of Shares set forth
on the first page of this Agreement for its own account for investment only and
with no present intention of distributing any of such Shares or any arrangement
or understanding with any other persons regarding the distribution of such
Shares, other than as contemplated in Section 8 of this Agreement.

 

(b) The Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit offers to buy, purchase or
otherwise acquire or take a pledge of)

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

any of the Shares, except in compliance with the Securities Act and the
applicable rules and regulations of the Commission or any exemption thereunder.

 

(c) The Purchaser agrees to provide to the Company all information reasonably
requested by the Company, in a timely manner, for use in preparation of the
Registration Statement (as defined in Section 8 of this Agreement) and all of
the information contained therein will be true and correct as of the date such
information is provided. The Purchaser will notify the Company immediately of
any change in any such information until such time as the Purchaser has sold all
of its Shares or until the Company is no longer required to keep the
Registration Statement effective.

 

(d) The Company may in its discretion imprint any or all certificates
representing Shares purchased hereunder by the Purchaser with the following
legend, such imprinting to be without prejudice, however, to the rights of the
Purchaser at all times to sell or otherwise dispose of all or any part of such
Shares, subject to the terms of this Agreement, under an effective registration
statement or under an exemption from the registration requirement available
under the Securities Act:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, UNLESS THE SECURITIES ARE OTHERWISE SOLD,
TRANSFERRED OR ASSIGNED IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS, AND
THE COMPANY RECEIVES AN OPINION OF COUNSEL AS TO THE EXEMPTION FROM REGISTRATION
OF SUCH SALE, TRANSFER OR ASSIGNMENT.”

 

Notwithstanding anything to the contrary contained herein, the Company shall be
obligated to remove the preceding legend from the certificates representing the
Shares upon the filing of a registration statement with respect to the Shares or
if the Shares are otherwise sold in compliance with the Securities Act.

 

(e) The Purchaser will notify the Company promptly of the sale of any of its
Shares, other than (i) sales pursuant to a Registration Statement as
contemplated in Section 8 of this Agreement and (ii) sales following termination
of the transfer restrictions pursuant to Section 11 of this Agreement, and the
Purchaser will furnish any information reasonably requested by the Company,
including an opinion of counsel reasonably satisfactory to the Company, to
evidence the exemption from the registration requirements of the Securities Act,
the applicable rules and regulations of the Commission thereunder, and state
securities laws, in reliance upon which such sales have been made.

 

(f) The execution and delivery of this Agreement by the Purchaser, the
performance by the Purchaser of its obligations hereunder and the consummation
by the Purchaser of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of the Purchaser. This Agreement
has been duly executed and delivered by the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Purchaser and (assuming due authorization, execution and delivery by the
Company) constitutes a legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity and except as rights to
indemnification and contribution in Section 12 hereof may be limited under
applicable law.

 

8. Registration. The Company shall:

 

(a) Prepare and file or cause to be prepared and filed with the Commission in
accordance herewith, a shelf registration statement under Rule 415 of the
Securities Act or any successor provision (the “Registration Statement”)
registering the resale from time to time by Purchaser of all of the Shares. The
Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of such Shares for resale by the Purchaser from time to
time through the automated quotation system of The Nasdaq National Market or the
facilities of a national security exchange on which the Shares are then traded,
or in privately negotiated transactions. The Company shall use its best efforts,
subject to receipt of necessary information from the Purchaser, to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as is practicable after the date the Registration Statement is filed
and in any event no later than November 8, 2003 (the “Registration Statement
Effective Date”) and to keep such Registration Statement effective for the
period set forth in Section 8(b) of this Agreement.

 

(b) Prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep such
Registration Statement continuously effective for a period which shall not be
less than 180 days following the date that the Registration Statement is
declared effective by the Commission (such period, the “Effectiveness Period”);
cause the related prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act; and use its best
efforts to comply with the provisions of the Securities Act applicable to it
with respect to the disposition of all securities covered by such Registration
Statement during the Effectiveness Period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement as so amended or such Prospectus as so supplemented.

 

(c ) As promptly as practicable give notice to the Purchaser (i) when any
Prospectus, Prospectus supplement, or the Registration Statement or a
post-effective amendment to the Registration Statement has been filed with the
Commission and, with respect to a Registration Statement or any post-effective
amendment, when the same has been declared effective.

 

(d) Use reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement or the lifting of any suspension of
the qualification (or exemption from qualification) of any of the Shares for
sale in any jurisdiction in which they have been qualified for sale, in either
case at the earliest possible moment, and to provide prompt notice to the
Purchaser of the withdrawal of any such order.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

(e) During the Effectiveness Period, deliver to the Purchaser in connection with
any sale by the Purchaser of Shares pursuant to the Registration Statement,
without charge, as many copies of the Prospectus or Prospectuses relating to
such Shares (including each preliminary prospectus) and any amendment or
supplement thereto as such the Purchaser may reasonably request.

 

(f) File documents required of the Company for customary Blue Sky clearance in
states specified in writing by the Purchaser; provided that the Company will not
be required to (i) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Agreement or (ii) take any action that would subject it to general service
of process in suits or to taxation in any such jurisdiction where it is not then
so subject.

 

(g) Bear all fees and expenses incurred in connection with the performance by
the Company of its obligations under paragraphs (a) through (f) of this Section
whether or not the Registration Statement is declared effective, other than fees
and expenses, if any, of counsel or other advisors to the Purchaser or
underwriting discounts, brokerage fees and commissions incurred by the
Purchaser.

 

9. Delay in Registration Statement Effective Date.

 

If the Registration Statement is not declared effective by the Commission by the
Registration Statement Effective Date, then for each day following the
Registration Statement Effective Date, until but excluding the date the
Commission declares the Registration Statement effective, the Company shall, for
each such day, pay to the Purchaser, as liquidated damages and not as a penalty,
an amount equal to a daily rate of 2.0% of the Purchase Price; and for any such
day, such payment shall be made no later than the first business day of the
calendar week next succeeding the week in which such day occurs.

 

The parties hereto agree that the sole damages payable for a violation of the
terms of this Agreement with respect to which liquidated damages are expressly
provided shall be the liquidated damages. The parties hereto agree that the
liquidated damages provided for in this Section 9 constitute a reasonable
estimate of the damages that may be incurred by the Purchaser by reason of the
failure of the Registration Statement to be filed or declared effective in
accordance with the provisions hereof.

 

10. Piggyback Registrations.

 

If the Company proposes to register for the account of Alza Corporation and/or
Brookside Capital Partners Fund, L.P. any of their respective shares of Common
Stock or other equity interests in the Company in connection with the public
offering for cash of such securities as a result of Alza Corporation and/or
Brookside Capital Partners Fund, L.P.’s exercise of their registration rights
under the Second Amended and Restated Investors’ Rights Agreement dated March
28, 2000, or any amendment thereto (“Investors’ Rights Agreement”), the Company
shall, at such time, promptly give the Purchaser written notice of such
registration. Upon the written request of the Purchaser given in writing to the
Company within fifteen (15) days after receipt of such notice by the Company,
the Company shall, subject to the provisions of this Section 10,

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

include in such registration statement all of the Shares that the Purchaser has
requested to be registered. The Purchaser’s rights under this Section 10 shall
terminate upon the termination of Alza Corporation’s and Brookside Capital
Partners, L.P.’s registration rights under the Investors’ Rights Agreement.

 

11. Transfer of Shares After Registration; Suspension.

 

(a) The Purchaser agrees that it will not effect any disposition of the Shares
or its right to purchase the Shares that would constitute a sale within the
meaning of the Securities Act except as (i) contemplated in the Registration
Statement, (ii) pursuant to a piggyback registration as set forth in Section 10
of this Agreement or (iii) as otherwise permitted by this Agreement or
applicable law, and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement regarding the Purchaser
or its plan of distribution.

 

(b) The Company shall, as promptly as practicable, give notice to the Purchaser
(i) of any request, following the effectiveness of the Registration Statement
under the Securities Act, by the Commission or any other federal or state
governmental authority for amendments or supplements to any Registration
Statement or related prospectus or for additional information, (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation or threatening of any proceedings for that purpose and (iii) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Shares for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(c) The Purchaser agrees that, upon receipt of any notice (a “Suspension
Notice”) from the Company of the happening of any event of the kind which, in
the opinion of the Company, requires the amendment or supplement of any
prospectus, the Purchaser will forthwith discontinue disposition of Shares until
the Purchaser’s receipt of the copies of the supplemented or amended prospectus,
or until it is advised in writing (the “Advice”) by the Company that the use of
the prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the prospectus, and,
if so directed by the Company, the Purchaser will deliver to the Company all
copies, other than permanent file copies then in the Purchaser’s possession, of
the prospectus covering the Shares current at the time of receipt of such
notice. In the event the Company shall give any such notice, the time period
regarding the effectiveness of the Registration Statement set forth in Section
8(b) hereof shall be extended by the number of days during the period from and
including the date of the giving of the Suspension Notice to and including the
date when the Purchaser shall have received the copies of the supplemented or
amended prospectus or the Advice.

 

The Company shall use all commercially reasonable efforts to limit the duration
and number of any trading suspensions pursuant to this Section 11(c). The
Purchaser hereby agrees that upon receipt of any Suspension Notice from the
Company, the Purchaser shall, and shall cause each of its officers, directors,
employees, affiliates, advisors, agents and

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

representatives to, keep confidential all nonpublic information set forth in
such notice including the existence and terms of such Suspension Notice.

 

12. Indemnity and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Purchaser and its
directors, officers, employees, affiliates, controlling persons, agents,
representatives and their successors and assigns and each person, if any, who
controls the Purchaser within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
prospectus included in the Registration Statement, as amended or supplemented by
any amendment or prospectus supplement, including post-effective amendments, and
all material incorporated by reference in such prospectus (the “Prospectus”) or
in any amendment or supplement thereto or in any preliminary prospectus, or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by (i) any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to the Purchaser furnished to the
Company in writing by such Purchaser expressly for use therein, or (ii) the
failure of such Purchaser to comply with the covenants and agreements contained
in Sections 7 and 11 hereof respecting resale of the Shares.

 

(b) The Purchaser agrees to indemnify and hold harmless the Company, its
directors, officers, employees, affiliates, controlling persons, agents,
representatives and their successors and assigns and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim), insofar as such losses, claims, damages or
liabilities arise out of the failure of the Purchaser to comply with the
covenants and agreements contained in Sections 7 and 11 hereof respecting resale
of the Shares, any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or the Prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with information relating to the Purchaser furnished in
writing by the Purchaser to the Company expressly for use in the Registration
Statement or Prospectus.

 

(c ) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 12(a) or 12(b) of this Agreement, such person (the
“Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party, upon request of the Indemnified Party, shall retain counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party and any

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

others the Indemnifying Party may designate in such proceeding and shall pay the
fees and disbursements of such counsel related to such proceeding. The failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
its obligations hereunder, except to the extent such failure shall have
adversely prejudiced the Indemnifying Party. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood that the Indemnifying Party shall not, in respect of the
legal expenses of any Indemnified Party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Parties, and that all such fees and expenses shall be reimbursed
as they are incurred. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final non-appealable judgment for the
plaintiff, the Indemnifying Party agrees to indemnify the non-appealable
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding.

 

(d) To the extent that the indemnification provided for under Section 12(a) or
12(b) of this Agreement is unavailable to an Indemnified Party or is
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Party under such paragraph, in lieu of
indemnifying such Indemnified Party thereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party or parties on the one hand and of the
Indemnified Party or parties on the other hand in connection with the statements
or omissions or other matters that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Purchaser on the one hand and the Company on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact, or the inaccurate or the alleged inaccurate
representation or warranty relates to information supplied by the Purchaser or
by the Company and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 12(d) were determined by pro rata allocation or by any
other method or allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding this Section 12(d), the Purchaser shall not be required to
contribute any amount in excess of the amount by which the net amount received
by the Purchaser from the sale of the Shares to which such loss relates exceeds
the amount of any damages that such Indemnifying Party has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(e) The indemnity and contribution provisions contained in this Section 12 shall
survive the completion of any offering or sale of Shares pursuant to the
Registration Statement.

 

13. Termination of Conditions and Obligations. The conditions precedent imposed
by Sections 7, 8 and 11 of this Agreement upon the transferability of the Shares
shall cease and terminate as to any particular number of the Shares (and any
legend on the Shares will be removed by the Company) at such time as such Shares
have been effectively registered under the Securities Act and sold or otherwise
disposed of in accordance with the intended method of disposition set forth in
the Registration Statement covering such Shares, or at such time as an opinion
of counsel satisfactory to the Company shall have been rendered to the effect
that such conditions are not necessary in order to comply with the Securities
Act.

 

14. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) business day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

 

(a) if to the Purchaser, at its address on the signature page hereto;

 

(b) if to the Company, to:

 

Durect Corporation

10240 Bubb Road

Cupertino, CA 95014

Attention: Jean Liu, Vice President and General Counsel

Facsimile: (650) 865-1406

 

with a copy to:

 

Venture Law Group

2775 Sand Hill Road

Menlo Park, CA 94025

Attention: Mark Weeks

Facsimile: (650) 233-8386

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

or to such other address as such person may have furnished to the other persons
identified in this Section 13 in writing in accordance herewith.

 

15. Severability. If any term provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.

 

16. Modification; Amendment. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented unless
pursuant to an instrument in writing signed by the Company and the Purchaser.

 

17. Entire Agreement. This Agreement, together with the Development Agreement,
is intended by the parties as a final expression of their agreement and is
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto with respect to the subject matter contained
herein. Except as provided in this Agreement, there are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to such matters. This Agreement supersedes all prior
agreements and undertakings among the parties with respect to such matters. No
party hereto shall have any rights, duties or obligations other than those
specifically set forth in this Agreement.

 

18. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

19. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to principles of conflicts of laws.

 

20. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ENDO PHARMACEUTICALS INC.

By:

 

/s/    CAROL A. AMMON        

--------------------------------------------------------------------------------

   

Name: Carol A. Ammon

Title: Chairman & Chief Executive Officer

   

Address:

 

100 Painters Drive

Chadds Ford, PA 19317

   

Contact Name:

 

Caroline B. Manogue

Senior Vice President,

General Counsel & Secretary

   

Telephone:

 

(610) 558-9800

   

Facsimile:

 

(610) 558-9684

 

Agreed to and Accepted by:

 

DURECT Corporation

By:

 

/s/    JAMES E. BROWN        

--------------------------------------------------------------------------------

   

Name: James E. Brown

Title: President and Chief Executive Officer